EXHIBIT D
4/5/2017                                                           Eastern District    Wisconsin -­ Live
                                                                           District of Wisconsin

                                                                                                                                CLOSED
                                                                                                                                CLOSED

                                         United States District
                                         United States District Court
                                                                Court
                                  Eastern District of
                                  Eastern District    Wisconsin (Milwaukee)
                                                   of Wisconsin (Milwaukee)
                            CRIMINAL DOCKET
                            CRIMINAL  DOCKET FOR FOR CASE
                                                       CASE #:
                                                             #: 2:17-mj-00036-DEJ-1
                                                                2:17­mj­00036­DEJ­1


  Case title:
  Case title: USA
              USA v.
                  v. 3240
                     3240 N
                          N Summit
                            Summit Ave
                                   Ave Milwaukee
                                       Milwaukee WI
                                                 WI                                              Date Filed:
                                                                                                 Date Filed: 03/31/2017
                                                                                                             03/31/2017
                                                                                                 Date Terminated:
                                                                                                 Date Terminated: 03/31/2017
                                                                                                                   03/31/2017

  Assigned to:
  Assigned to: Magistrate
               Magistrate Judge David E
                          Judge David E
  Jones
  Jones

  Defendant (1)
  Defendant (1)
  3240 N
  3240 N Summit
         Summit Ave
                Ave Milwaukee
                    Milwaukee WI
                              WI
  TERMINATED:
  TERMINATED: 03/31/2017
                03/31/2017

  Pending Counts
  Pending Counts                                                                                  Disposition
                                                                                                  Disposition
  None
  None

  Highest Offense Level
  Highest Offense Level (Opening)
                        (Opening)
  None
  None

  Terminated Counts
  Terminated Counts                                                                               Disposition
                                                                                                  Disposition
  None
  None

  Highest Offense Level
  Highest Offense Level (Terminated)
                        (Terminated)
  None
  None

  Complaints
  Complaints                                                                                      Disposition
                                                                                                  Disposition
  None
  None



  Plaintiff
  Plaintiff
  USA
  USA

  Date Filed
  Date Filed              # Docket
                            Docket Text
                                   Text
   03/31/2017
   03/31/2017            1 APPLICATION
                           APPLICATION AND
                                         AND AFFIDAVIT
                                              AFFIDAVIT for for Search Warrant as
                                                                Search Warrant as to
                                                                                  to 3240
                                                                                     3240 N
                                                                                          N Summit
                                                                                            Summit Ave
                                                                                                   Ave
                           Milwaukee WI;
                           Milwaukee WI; Warrant
                                         Warrant Issued
                                                 Issued 03/20/2017. (amb) (Entered:
                                                        03/20/2017. (amb) (Entered: 04/03/2017)
                                                                                     04/03/2017)
   03/31/2017
   03/31/2017            2 Search
                         2        and seizure
                           Search and seizure Warrant
                                              Warrant Returned
                                                      Returned Executed on 3/22/2017
                                                               Executed on 3/22/2017 as
                                                                                     as to
                                                                                        to 3240
                                                                                           3240 N
                                                                                                N Summit
                                                                                                  Summit Ave
                                                                                                         Ave
                           Milwaukee  WI.  (amb) (Entered: 04/03/2017)
                           Milwaukee WI. (amb) (Entered: 04/03/2017)



                                                                   Service Center
                                                             PACER Service Center
https://ecf.wied.uscourts.gov/cgi­bin/DktRpt.pl?37616000558073­L_1_0­1
https://ectwied.uscourts.gov/cgi-bin/DktRpt.pl?37616000558073-L  1_0-1
                                                                 1_0-1                                                               1/2
                                                                                                                                     1/2
4/5/2017                                                           Eastern District    Wisconsin -­ Live
                                                                           District of Wisconsin

                                                                 Transaction Receipt
                                                                 Transaction Receipt
                                                                   04/05/2017 15:01:44
                                                                   04/05/2017 15:01:44
                                   PACER
                                   PACER
                                   Login:
                                                   WisconsinAccess:4921742:4821675
                                                   WisconsinAccess:4921742:4821675
                                                   WisconsinAccess:4921742:482167             j   Client
                                                                                                  Client
                                                                                                  Code:
                                                                                                           0000001­
                                                                                                           0000001-
                                                                                                           0000001CHB
                                                                                                  Search 2:17-mj-
                                                                                                  Search    2:17­mj­
                                   Description: Docket
                                   Description: Dockett Report
                                                        Report

                                   Billable
                                                   Locke                                          Criteria: 00036-DEJ
                                                                                                  Criteria: 00036­DEJ

                                                   1                                              Cost:
                                                                                                  Cost:    0.10
                                                                                                           0.10
                                   Pages:
                                   Pages:




https://ecf.wied.uscourts.gov/cgi­bin/DktRpt.pl?37616000558073­L_1_0­1
https://ectwied.uscourts.gov/cgi-bin/DktRpt.pl?37616000558073-L  1_0-1
                                                                 1_0-1                                                  2/2
                                             Warrant
AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Eastern District of Wisconsin

          In the Matter of the Search of:

       N Summit
  3240 N.        Avenue, Milwaukee,
          Summit Avenue, Milwaukee, WI
                                                                                           Case No. I          1\4 060


                                           APPLICATION FOR
                                           APPLICATION FOR A
                                                           A SEARCH
                                                             SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:
See Attachment E



located in the Eastern District of
                                of Wisconsin, there is now concealed:
See Attachment F




The basis for the search under Fed. R. Crim P. 41(c) is:
        IR evidence of a crime;
        IR contraband, fruits of crime, or other items illegally possessed;
        II property designed for use, intended for use, or used in committing a crime;
        ❑
        0 a person to be arrested or a person who is unlawfully restrained.

The search
The searchisis related
                relatedtotoviolations
                            violationsof:of:Title 18,18,
                                               Title  United  States
                                                         United StatesCode,
                                                                       Code,Section
                                                                             Section1341and
                                                                                     1341and 1343
                                                                                             1343


The application is based on these facts: See attached affidavit.

❑
0 Delayed notice of          days (give exact ending date if more than 30 days:                                       ) is requested
  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                            Applicant_'s'signantre
                                                                                            Applicant!,s'signantre


                                                                          Special Agent Allen J. Pettigrew, FBI
                                                                                            Printed Name and Title


Sworn to before me and signed in my presence:
            ti
Date: Ak.,,:ol.f               -LO                     L                                            e ss st
                                                                                                         s



City and State: Milwaukee, Wisconsin                                      Honorable David E. Jon                     , U.S. Magistrate Judge
                            Case 2:17-mj-00036-DEJ
                            Case 2:17-mj-00036-DEJ Filed
                                                   Filed03/31/17  Page 1ebtke5
                                                                  Padeil
                                                         03/31/17 Padeil of 65 a"Dikument
                                                                                 Document 11
                                                                               a"Dikument
                                        AFFIDAVIT

STATE OF
      OF WISCONSIN
         WISCONSIN
                             ) ss.
MILWAUKEE COUNTY

       I, Allen J.J.Pettigrew,
                    Pettigrew, being
                               beingfirst
                                     firstduly
                                          duly sworn,
                                               sworn, hereby depose and
                                                                    and state as
                                                                              as follows:

      1.
      1.      I am employed
                   employed at
                            at the
                                the Federal
                                    FederalBureau
                                            Bureauof
                                                   of Investigation
                                                       Investigation(FBI)
                                                                     (FBI) as a Special

Agent. II have
          have been
               been employed
                    employed in
                              in law
                                 law enforcement
                                     enforcement since
                                                 since June 2014.
                                                            2014. I am currently
                                                                       currently assigned
                                                                                 assigned

to the Madison Resident
               Resident Agency of the Milwaukee Division (Madison RA).
                                                                  RA). I am also a

Certified Public Accountant
                 Accountant (CPA) with several
                            (CPA) with several years of accounting experience prior
                                                                              prior to

   employment with
my employment with the
                   the FBI.
                       FBI. During
                            During new
                                   new agent
                                       agent training,
                                              training, II received
                                                           received approximately
                                                                    approximately 64

hours of financial investigations
hours              investigations training.
                                   training. Since graduating
                                                   graduating from new agent training, I

have received approximately
              approximately 104 hours
                                hours of
                                      of financial
                                         financial investigations
                                                    investigations training.
                                                                    training. While

employed by the FBI,
                FBI, II have
                        have conducted
                             conducted and
                                       and assisted with investigations of federal criminal
                                                                                   criminal

violations related to wire fraud
                           fraud and
                                 and bankruptcy fraud, among other violations.
                                                                   violations. I have also

participated in executing search warrants
                                 warrants related to wire fraud. As
                                                                 As aa Special       with
                                                                       Special Agent with

the FBI,
    FBI,my
         my duties
            duties include
                   include investigating
                           investigating violations of federal
                                                       federal criminal
                                                               criminal law,
                                                                        law, including
                                                                              including mail

fraud
fraud(18
      (18 U.S.C.
          U.S.C. § 1341) and
                         and wire
                             wire fraud
                                  fraud(18
                                        (18U.S.C.
                                           U.S.C. §§ 1343).

      2.
      2.     I am conducting
                  conducting an investigation
                                investigation of
                                              of Christopher J. Nohl, Michael Hull,
                                                                              Hull, and
                                                                                    and

Patrick Hull,
        Hull, in
              in violation
                 violation of
                           of Title     United States Code, Sections 1341
                              Title 18, United                       1341and
                                                                          and1343.
                                                                             1343. II know
                                                                                      know

the facts contained
          contained in this affidavit
                            affidavit through
                                       through my personal knowledge, training, and

experience, and
            and through
                through information
                        information I received from other law
                                                          law enforcement
                                                              enforcement officers, who
                                                                                    who

have provided
     provided this
              this information
                   information during
                               duringthe
                                      the course
                                          courseof
                                                 of their
                                                    their official
                                                          official duties and whom I
                                            1




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 2 of
                               Filed03/31/17         of 65 Document 1
                                                        65 Document
consider to be truthful
               truthful and
                        and reliable.
                            reliable. IIhave
                                        havealso
                                             also received
                                                  received information
                                                           information from
                                                                       from employees
                                                                            employees of

the Securities and
               and Exchange Commission
                            Commission (SEC) whom II believe
                                       (SEC) whom    believe to
                                                             to be
                                                                be truthful
                                                                    truthful and reliable.

During the course of my investigation, II have
During                                    have spoken
                                               spoken to
                                                      to and
                                                         and retained as aa consultant
                                                                            consultant

Shelley Sandler, a gemologist who
                              who has
                                  has worked
                                      worked with the FBI and other
                                                      FBI and other government
                                                                    government

agencies before. Shelley Sandler is an independent
                                       independent appraiser
                                                   appraiserof
                                                             of fine
                                                                fine jewelry, precious

metals and
       and gemstones
           gemstones and
                     andPresident
                         Presidentof
                                   of S.
                                      S. Sandler, Inc., located in Houston,
                                                                   Houston, Texas.
                                                                            Texas. After

earning a Graduate
earning   GraduateGemologist
                   Gemologist(GG)
                              (GG) diploma
                                   diploma from
                                           from the
                                                the Gemological
                                                    Gemological Institute
                                                                Institute of America

(GIA) in1987,
(GIA) in 1987,she
               shestarted
                   starteddoing
                           doinginsurance,
                                 insurance,divorce,
                                           divorce,and
                                                    and estate
                                                        estate appraisals,
                                                               appraisals,and
                                                                           and expanded
                                                                               expanded

her practice with local and Federal Government contracts to appraise seized assets.

Among other things, Ms. Sandler
                        Sandler has
                                has advised me regarding
                                               regarding the gem, stone,
                                                                  stone, and
                                                                         and mineral

markets, appraising
         appraising such
                    such items,
                         items, and
                                and the
                                    the care and handling
                                                 handlingof
                                                          of such
                                                             such items.

       3.
       3.     During
              During the
                     the course
                         course of
                                of this
                                   this investigation,
                                        investigation, on
                                                       onFebruary
                                                          February10,
                                                                  10, 2017,
                                                                      2017, II applied
                                                                               applied for

and obtained
and obtained issuance
              issuance of
                       of a warrant
                            warrantto
                                    to search
                                       search Google's
                                              Google's files associated with the account

christopherjnohl@gmail.com because I had
                                     had obtained information
                                                  information from
                                                              from the SEC that the

account was used
            used in connection with the purchase of the underlying
                                                        underlying assets of the

investment
investment fund. IIhave
                   havepresented
                        presentedsome,
                                  some,but
                                       butnot
                                           not all,
                                               all, of the information obtained from that

warrant here
warrant here where
             where itit is
                        is relevant
                           relevant to
                                    to probable cause.

       4.
       4.     Based upon
                    upon the information described below, I submit that probable cause

exists to believe that Christopher J. Nohl, Michael
                                            Michael Hull,
                                                    Hull, and
                                                          and Patrick Hull
                                                                      Hull have
                                                                           have committed

the crimes of wire
              wire and
                   and mail
                       mail fraud,
                            fraud,in
                                   inviolation
                                      violationof
                                                ofTitle
                                                  Title18,
                                                        18, United
                                                            UnitedStates
                                                                   States Code,
                                                                          Code,Section
                                                                                Section 1341

and 1343, and
and       and that
              that evidence
                   evidence relating
                            relating to
                                      to these
                                         these crimes
                                               crimes can
                                                      can be
                                                          be found
                                                             found at
                                                                   at111 E. Kilbourn
                                                                            Kilbourn
                                               2




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 3 of
                               Filed03/31/17         of 65 Document 1
                                                        65 Document
Avenue, Suite
Avenue, Suite 2800,
              2800, Milwaukee,
                    Milwaukee, WI;
                               WI; 207 E. Buffalo Street,
                                                  Street, Suites
                                                          Suites 604
                                                                 604 and
                                                                     and 605
                                                                         605 Milwaukee,
                                                                             Milwaukee,

WI 53202;
   53202;and
          and3240
             3240N.
                  N.Summit
                     SummitAvenue,
                           Avenue,Milwaukee,
                                   Milwaukee, WI,
                                              WI,more
                                                  moreparticularly
                                                      particularly described
                                                                   described in

Attachments A, C, and E of
                        of this
                           this affidavit,
                                affidavit, for
                                            for the
                                                 the evidence
                                                     evidence more
                                                              more particularly
                                                                   particularly described in

Attachments B,
Attachments B, D, and F.

      5.
      5.                        intended to show only that
              This affidavit is intended              that there
                                                           there is
                                                                 is sufficient probable cause

for the requested warrant
                  warrant and
                          and does
                              does not
                                   not set
                                       set forth
                                           forth all
                                                 all of my knowledge about this matter.

              PROBABLE CAUSE

       6.
       6.     Based on my investigation, there is probable cause to believe
                                                                    believe that
                                                                            that Nohl
                                                                                 Nohl and
                                                                                      and

Michael and
        and Patrick Hull have engaged in a scheme to defraud investors by systematically

                                       investment fund that Nohl and the Hulls manage,
overvaluing assets held by the private investment

in order to increase their management fees and profit
                                               profit allocations from the fund,
                                                                           fund, which are

     based on
each based on the valuation of
                            of assets
                               assetsheld
                                      heldby
                                           bythe
                                              thefund.
                                                  fund. Nohl and the Hulls represented to

potential investors that the fund would
                                  would invest
                                        invest primarily
                                               primarily in
                                                         in distressed
                                                            distressed housing
                                                                       housing assets.

                       invested in
Instead, they actually invested in purportedly
                                   purportedly rare gems and minerals whose valuations

                manipulated as discussed
are more easily manipulated    discussed below.
                                         below. Nohl and the Hulls overvalued the

                    false or
assets by obtaining false or misleading
                             misleading appraisals
                                        appraisals that did not comply with their

representations to
representations to investors. This
                              This included:
                                   included: (1)                         appraisals, but
                                             (1) Using replacement value appraisals, but

representing them
             them as
                  as fair market value appraisals; and (2) reporting unrealized gains

within the first calendar year of a purchase, but representing
                                                  representing to investors that no such

gains would be reported
               reported until
                        until after
                              after the first calendar year of a purchase.



                                              3




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 4 of
                               Filed03/31/17         of 65 Document 1
                                                        65 Document
              The SEC Examination

       7.
       7.     In May of 2016,
                        2016,the
                              theUnited
                                 United States
                                        States Securities
                                               Securities and
                                                          and Exchange
                                                              Exchange Commission
                                                                       Commission

(SEC)  in Chicago,
(SEC) in  Chicago, Illinois,
                    Illinois,referred
                              referred aa case
                                          case against
                                               against Bluepoint Investment Counsel
                                                                            Counsel (BIC)
                                                                                    (BIC) and

Greenpoint Asset
Greenpoint Asset Management
                 ManagementLLC
                            LLC (GAM) to the FBI
                                             FBIin
                                                 in Madison,
                                                    Madison,Wisconsin.
                                                             Wisconsin. Unless

otherwise noted, the information discussed in
                                           in this affidavit is based on
                                                                      on information
                                                                         information and

documents II received from the SEC and
documents                          and telephone conversations on Monday,
                                                                  Monday, October 3,

2016, and
      and Wednesday,
          Wednesday, December
                     December 14,
                              14, 2016, with SEC examiners Jeena Cusiak, Bill Chu,

Kristina Dryer, and Steven Levine.
                           Levine. During
                                   During the
                                          the telephone
                                              telephone discussions,
                                                        discussions, Ms. Cusiak and her

team of examiners informed me that
                              that they
                                   they had
                                        had conducted
                                            conductedan
                                                      anaudit
                                                         auditof
                                                               ofBIC,
                                                                 BIC, an
                                                                      an SEC

registered investment
           investment advisor,
                      advisor, and
                               and GAM,
                                   GAM, an
                                        an investment
                                           investment fund
                                                      fund manager,
                                                           manager,in
                                                                    inearly
                                                                      early2016.
                                                                            2016.

During
During that
       that audit,
            audit, BIC
                   BIC provided each
                                each of the documents
                                            documents discussed
                                                      discussed herein
                                                                herein to
                                                                       to the
                                                                          the SEC

responsive to requests related to, among other inquiries, the operation of certain
                                                                           certain funds
                                                                                   funds

created and managed
            managed by
                    by GAM. Ms.
                            Ms. Dryer reported
                                      reported to
                                               to me that
                                                     that BIC had shared
                                                          BIC had shared the

documents with
documents withthe
               theSEC
                  SEC via secure
                          secure file transfer
                                      transfer protocol
                                               protocol transfers
                                                         transfersfrom
                                                                   fromJanuary
                                                                        January27,
                                                                                27,2016,
                                                                                   2016,

through
through September
        September 23, 2016. These
                  23, 2016. These document
                                  document transfers were arranged
                                                          arranged by
                                                                   by Michael
                                                                      Michael Hull
                                                                              Hull of

BIC and were sent by Lauren Kelly (Kelly),
BIC and                           (Kelly), using
                                           using the
                                                 the email
                                                     email address
                                                           address

lauren.kelly@bluepointinvest
lauren.kelly@bluepointinvest com.

      8.
      8.      During our
              During our October
                         October 3 discussion,
                                   discussion, the
                                               the SEC
                                                   SEC examiners identified the
                                                                            the BIC and
                                                                                    and

GAM affiliated Greenpoint
               Greenpoint Tactical
                          Tactical Income
                                    IncomeFund
                                          Fund (the
                                               (the Fund)
                                                    Fund) as
                                                          as having
                                                             having utilized
                                                                    utilized suspicious

valuation practices
valuation practices for its assets, which
                                    which the Fund has described as rare gems and minerals.

       9.
       9.     The examination findings
                              findings provided
                                       providedto
                                                tothe
                                                   theFBI
                                                      FBI by the SEC examiners
                                                                     examiners
                                              4




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 5 of
                               Filed03/31/17         of 65 Document 1
                                                        65 Document
identified many
           many irregularities that
                               that led examiners to become suspicious of
                                    led examiners                      of the
                                                                           the Fund's
                                                                               Fund's

accounting practices. These
                      These suspicious
                            suspicious practices include significant unrealized
                                                                     unrealized gains

claimed as profit and incentive fees
                                fees allocated
                                     allocated to
                                                to the
                                                    theFund's
                                                       Fund's managing
                                                              managing members, appraisals
                                                                                appraisals

with insufficient detail regarding value inputs,
                                         inputs, promotional
                                                 promotional or
                                                             or sales literature-style

appraisals, the
            the use
                use of replacement value appraisals instead of fair value
                                                                    value appraisals,
                                                                          appraisals, and
                                                                                      and

insurance that is insufficient to cover the reported fair values of the gems and
          that is                                                            and minerals.

       10.      The SEC
                    SECroutinely
                        routinely conducts
                                  conducts examinations of SEC-registered
                                                           SEC-registered companies,
                                                                          companies, and,
                                                                                     and,

as a result, would have significant experience in
             would have                        in identifying
                                                  identifying suspicious
                                                              suspicious investment
                                                                         investment

           Therefore, the SEC's suspicions
practices. Therefore,           suspicions contribute to a finding that probable cause

exists to believe
          believe evidence
                  evidence of
                           of fraud
                               fraud will
                                     will be
                                          be found
                                              found at the proposed search locations.
                                                           proposed search

                The Fund's Structure, Management, and Purpose

       11.      The SEC
                    SEC examiners
                        examinersprovided
                                  provided me with the Fund's
                                                       Fund's "2015
                                                              "2015 Financial Statements
                                                                              Statements

Including IndependentAuditors'
Including Independent Auditors'Report"
                                Report"(the
                                         (the2015
                                              2015Report),
                                                  Report),dated
                                                           datedJuly
                                                                 July29,
                                                                     29, 2016,
                                                                         2016, which
                                                                               which the

Fund made
     made available to investors.' The2015
                       investors.' The 2015 Report indicates that the Fund is managed
                                                                              managed by

two entities: Chrysalis Financial LLC
                                  LLC (Chrysalis)
                                       (Chrysalis)and
                                                  and Greenpoint
                                                      Greenpoint Asset Management
                                                                       Management II

(GAM
(GAM II).
      II). Chrysalis is
                     is owned
                        owned by
                              by Chrysalis
                                 Chrysalis Holding
                                           Holding Company
                                                   Company (Chrysalis
                                                           (Chrysalis Holding)
                                                                      Holding) and
                                                                               and

was founded  in 2009
    founded in  2009 by Christopher
                        Christopher Nohl and Dr. Shannon Graewin, according to my




  Under the
         the section
             section 10.5 of
                           ofthe
                              theFund's
                                  Fund's operating agreements, GAM II     II and
                                                                             and Chrysalis
                                                                                  Chrysalis are
                                                                                            are required
                                                                                                required to
send each investor
           investor "statements
                     "statements ofof income, Members' equity, changes in financial position, and  and a
cash flow statement
           statement for the Fiscal
                               Fiscal Year
                                      Yearthen
                                            then ended."  Section 10.3 of
                                                 ended." Section        of the
                                                                            the operating
                                                                                operating agreements
                                                                                          agreements
provides investors
          investors the right
                         right to inspect and copy at any time "the Company's federal, state, and  and
local income
      income tax returns and financial statements,
                                          statements, if any, for its four most recent years."
                                                     5




              2:17-mj-00036-DEJ Filed
         Case 2:17-mj-00036-DEJ       03/31/17 Page 6 of
                                Filed03/31/17         of 65 Document 1
                                                         65 Document
review of the Chrysalis website. According
                                 According to
                                           to records
                                              records that
                                                      thatII received
                                                             received from the Wisconsin

Department of Financial
Department of Financial Institutions
                        Institutions (WDFI),
                                     (WDFI), Graewin
                                             Graewin is the registered agent for Chrysalis

Holding. Accordingto
Holding. According toits
                      itswebsite,
                         website,Chrysalis
                                  Chrysalisdescribes
                                           describesitself
                                                     itself as
                                                            as aa financial services

company that
        that manages private equity funds among
                                          among other services.
                                                      services. In
                                                                In disclosures made in

a 2013
  2013 offering
       offeringmemorandum,
                memorandum, investors were
                                      were informed that
                                                    that Patrick Hull is president
                                                                         president of

GAM II,
    II, which
        which is
               iswholly
                 wholly owned
                        owned by GAM,
                                 GAM,which
                                      which is
                                             is in
                                                 in turn
                                                     turn wholly
                                                          wholly owned
                                                                 owned by Patrick Hull
                                                                                  Hull

and his brother
and his brother Michael
                Michael Hull. BIC
                              BIC is also a Michael and
                                                    and Patrick Hull-owned
                                                                Hull-owned entity.

According        Investment Adviser
According to the Investment Adviser Public
                                    Public Disclosure
                                           Disclosure form
                                                      form available on the SEC's

website, BIC has been an
website, BIC          an SEC registered Investment
                                        InvestmentAdviser
                                                   AdviserFirm
                                                          Firmsince
                                                               sinceJanuary
                                                                    January11,
                                                                            11, 2012.
                                                                                2012.

BIC
BIC serves
     serves as
            as the
                theinvestment
                    investment manager
                               manager for
                                       for affiliated
                                           affiliated private
                                                      private investment
                                                               investment funds,
                                                                          funds, including
                                                                                 including

the Fund. According
          Accordingto
                    to the
                        the Fund's
                            Fund'sOperating
                                   OperatingAgreement,
                                            Agreement,BIC
                                                       BIC also serves as the registered

agent for the Fund.

       12.      I have reviewed the Fund's two
                                           two offering memoranda that
                                                                  that BIC
                                                                       BIC provided
                                                                           provided to

the SEC.
    SEC. The Fund is a Wisconsin limited
                                 limited liability
                                         liability company
                                                   company that
                                                           that operates as a private

investment
investment fund, according to the memoranda. As
                                             As described
                                                described in
                                                          in these memoranda,
                                                                   memoranda, to raise

inves nent
      nent capital, the Fund offers membership
                                    membership interests to accredited
                                                            accredited investors
                                                                       investors through
                                                                                 through

private placements. The
                    TheSEC
                        SEC defines accredited investors as, "[a]ny
                                                             "[a]ny natural
                                                                    natural person whose

individual networth,
individual net worth,or
                     orjoint
                        jointnet
                             networth
                                 worthwith
                                      withthat
                                           thatperson's
                                                person'sspouse,
                                                         spouse,exceeds
                                                                 exceeds$1,000,000."
                                                                         $1,000,000."

See 17                           According to the Fund's
    17 C.F.R. § 230.501(a)(15).2 According        Fund's memoranda,
                                                         memoranda, investor



2 Certain entities and corporate
                       corporate officers
                                  officers of issuers are also defined as accredited investors;
however,   the investors
however, the   investors to the Fund
                                Fund appear
                                      appear toto be
                                                  be accredited
                                                     accredited on
                                                                on the
                                                                    the basis of net worth.
                                                      6




              2:17-mj-00036-DEJ Filed
         Case 2:17-mj-00036-DEJ       03/31/17 Page 7 of
                                Filed03/31/17         of 65 Document 1
                                                         65 Document
                                         AFFIDAVIT

STATE OF WISCONSIN
                              )) ss.
MILWAUKEE COUNTY              )

       I, Allen J.J. Pettigrew,
                     Pettigrew,being
                                beingfirst
                                      first duly
                                            duly sworn,
                                                 sworn, hereby
                                                        hereby depose and state as follows:

       1.
       1.     I am employed at
                            at the
                               the Federal
                                   FederalBureau
                                           Bureauof
                                                 of Investigation
                                                    Investigation(FBI)
                                                                  (FBI) as a Special

Agent. II have
          havebeen
               beenemployed
                   employed in
                             in law
                                 law enforcement
                                     enforcement since
                                                 since June 2014.      currently assigned
                                                            2014. I am currently

to the Madison
       Madison Resident
               Resident Agency of the Milwaukee Division (Madison RA).
                                                                  RA). I am also a

Certified Public Accountant (CPA) with
                                  with several years of accounting experience prior
                                                                              prior to

my employment
   employment with
              with the
                   the FBI.
                       FBI. During
                            During new
                                   new agent
                                       agent training,
                                             training, II received approximately
                                                                   approximately 64

hours
hours of financial investigations training.
                                  training. Since graduating
                                                  graduating from new agent training, I

have received approximately 104 hours
                                hours of financial
                                         financial investigations
                                                    investigations training.
                                                                    training. While

employed
employed by
         by the
            the FBI,
                FBI, II have
                        have conducted
                             conducted and assisted with investigations of federal criminal

violations related to wire fraud
                           fraud and bankruptcy
                                     bankruptcy fraud, among
                                                       among other violations. II have also

participated
participated in
             in executing        warrants related to wire fraud. As
                executing search warrants                        Asaa Special
                                                                      Special Agent with

the FBI, my duties
    FBI, my duties include investigating
                           investigating violations of
                                                    of federal
                                                       federal criminal law,
                                                                        law, including
                                                                             including mail

fraud (18
fraud  (18 U.S.C.
           U.S.C. §§ 1341) and
                           and wire
                               wire fraud
                                    fraud(18
                                          (18U.S.C.
                                             U.S.C. §§ 1343).

       2.
       2.     I am conducting an investigation
                                 investigation of Christopher J.J. Nohl, Michael Hull,
                                               of Christopher                    Hull, and

Patrick Hull,
        Hull, in
              in violation
                 violation of
                           of Title
                              Title 18, United States Code, Sections 1341
                                                                     1341and
                                                                          and1343.
                                                                              1343. II know
                                                                                       know

the facts contained in this affidavit
                            affidavit through
                                       through my personal knowledge, training, and
                                                                                and

experience, and through
                through information
                        information II received
                                       received from other
                                                     other law
                                                           law enforcement
                                                               enforcement officers, who

have provided
     provided this
               this information
                     information during
                                 duringthe
                                        thecourse
                                           course of
                                                  of their official duties and
                                                                           and whom I
                                             1




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 8 of
                               Filed03/31/17         of 65 Document 1
                                                        65 Document
contributions
contributions are
              are used
                  used primarily
                       primarilyto
                                 to acquire
                                    acquire investments
                                            investments in
                                                         in (1)
                                                             (1) distressed real estate assets;

(2) mining,
    mining, minerals,
            minerals, and
                      and precious
                          precious stones;
                                   stones; and
                                           and (3)
                                               (3)intellectual
                                                   intellectualproperty.
                                                                property. The
                                                                          The Fund
                                                                              Fund advised

investors that
          that it
               it sought
                  sought to "leverage[] its managers' extensive personal relationships in the

banking community
banking community to gain access to information
                                    information regarding
                                                regarding distressed asset purchase

opportunities."
opportunities." The
                 TheFund
                    Fundalso
                         alsoinformed
                              informedinvestors
                                       investorsin
                                                 inits
                                                    its 2013 offering memorandum
                                                        2013 offering memorandum that it

would "explore
would "explore any
               any investment opportunity
                              opportunity which
                                          which has
                                                has potential
                                                    potential to create return
                                                                        return on

investment, including,
investment, including, without
                       without limitation,
                                limitation, commercial
                                            commercial and
                                                       and multi-family
                                                           multi-family real estate, gems

and precious metals."
and

       13.
       13.              to the
              According to  the Fund's
                                Fund's "Operating
                                       "Operating Agreement"
                                                  Agreement" and
                                                             and "Amended
                                                                 "Amended and

Restated Operating Agreement," which were attached to the offering memoranda
                                                                   memoranda sent to

investors, each managing
                managing member
                         member is
                                is assigned
                                   assigned specific areas of responsibility for the Fund.

Nohl's
Nohl's Chrysalis
       Chrysalis is responsible for strategy
                                    strategy implementation, identifying properties
                                                                         properties and

assets for purchase, negotiating transactions, ensuring
                                               ensuring accurate reporting, cash flow

management, and leverage management. Based
                                     Based on my investigation, II understand
                                                                   understand that

Chrysalis's
Chrysalis's Chief
            Chief Financial
                  Financial Officer, Pamela Kirchen (Kirchen), helped BIC  to respond
                                                                      BIC to  respond to

the SEC's information
          information and
                      and document requests. II have
                                                have reviewed
                                                     reviewed several
                                                              several email
                                                                      email exchanges,

involving the
involving the email
              email account
                    account pamelakirchen@chrysalisfinancial.com,
                            pamelakirchen@chrysalisfinancial.com, in which Nohl,

         and Kelly discussed the details
Kirchen, and                     details of responses to the
                                                         the SEC's requests.

       14.
       14.             brothers' GAM
              The Hull brothers' GAM II is responsible for raising capital, investor
                                                                            investor

relations, evaluating acquisitions and divestitures, managing
                                                     managing risk, regulatory oversight,

and performance
and performance reporting. Through
                           ThroughBIC,
                                   BIC, the Hull brothers
                                                 brothers recruited accredited investors
                                               7




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 9 of
                               Filed03/31/17         of 65 Document 1
                                                        65 Document
and placed them
           them into membership interests in the Fund. The
                                                       The minimum
                                                           minimum purchase
                                                                   purchase of
                                                                            of a

membership  interestin
membership interest  inthe
                        theFund
                           Fundfor
                                fornew
                                    newinvestors
                                        investorsisis$250,000.
                                                      $250,000.

       15.    According to its operating agreements
                                         agreements and
                                                    and the
                                                         the 2015
                                                             2015 Report, the Fund

          invests through
primarily invests through wholly
                          wholly owned
                                 owned limited
                                        limited liability
                                                 liability companies, which hold

investments in
            in areas
               areas such as gems, fine
                                   fine minerals,
                                        minerals, and
                                                  and other assets. One of these
                                                            assets. One

companies is GP Rare
                Rare Earth
                     Earth LLC,
                           LLC,the
                                theFund's
                                    Fund's holding
                                           holding company
                                                   company for
                                                           for purchases of
                                                                         of gem
                                                                            gem and
                                                                                and

mineral assets.

      16.     On the following page, II have
                                        have illustrated
                                             illustrated the relationships between the

entities affiliated with the Fund.




                                             8




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 10 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
                                                                            IdrraC
Case 2:17-mj-00036-DEJ Filed 03/31/17 Page 11 of 65 Document 1




                                                                            rtiPtoPher, 0                      is
                                                                            Shannon'Graeurin




                                                                                                                                                      fs



                                                                 Management &                 Management &
                                                                 Incentive Fees               Incentive Fees


                                                                                                                           Investors




                                                                                                sr
                                                                                         ti


                                                                                                       rE           Investments


                                                                                                                                       ems   ineral
        17.
        17.   In my experience as
                               as aa fraud
                                     fraud investigator and CPA, funds similar to the
                                                                                  the Fund
                                                                                      Fund

generally communicate
          communicate with
                      with investors
                           investors regarding
                                     regarding the
                                               the nature
                                                   nature and value of the fund
                                                                           fund using

the United States Mails and
                        and interstate wire communications. Google
                                                            Google is a provider of

interstate wire communications.

              Profit and Loss Allocation
                              Allocation for the Fund Based on
                                                            on Fair
                                                               Fair Value Appraisals

        18.
        18.                    Operating Agreement and
              According to the Operating           and Amended
                                                       Amended and Restated

Operating Agreement of the Fund, the Fund's
                                     Fund's profits for each calendar quarter are

                              on their Class
allocated among members based on       Class Unit
                                             Unitownership.
                                                  ownership. Membership interests in

the Fund are divided into two unit
                              unit types: Class
                                          Class A
                                                A Units and
                                                        and Class B Units.
                                                                    Units. Through

private offerings, the Fund
                       Fund sold
                            sold Class
                                 Class A
                                       A Units
                                         Units to accredited
                                                  accredited investors
                                                             investorsfor
                                                                       for $25,000 per unit.
                                                                           $25,000 per unit.

All Class
    Class BBUnits
            Unitsare
                  areowned
                     owned by
                           by Chrysalis
                              Chrysalis and
                                        and GAM
                                            GAM II,
                                                 II,under
                                                     under the
                                                           the terms
                                                               terms of
                                                                     of the
                                                                        the Fund's
                                                                            Fund's

operating agreements. The
                      The agreements
                          agreementsprovide
                                     providethat
                                             thatClass
                                                 ClassBB Units
                                                         Units will always constitute

thirty percent of outstanding
                  outstanding units
                              units of
                                    of the
                                       the Fund;
                                           Fund; as additional
                                                    additional Class
                                                               Class A Units are issued, the

managing
managing members
         members receive
                  receive additional
                          additionalClass
                                     Class B
                                           B Units to maintain
                                                      maintain this
                                                                this 30%
                                                                     30% percentage

ownership of the Fund.

        19.
        19.      addition to profit distributions, under
              In addition                          under the operating
                                                             operating agreements,
                                                                       agreements, Chrysalis

and GAM II each
           each receive
                receive aa fee
                            feeequal
                                equal to
                                       to one
                                          one percent
                                              percent of
                                                      ofassets
                                                         assets under
                                                                under management on a

quarterly basis as a management fee. 33 The value
                                            value of
                                                  of the
                                                     the assets
                                                         assets under
                                                                under management is

determined on
           on an
              an annual
                 annual basis.
                        basis. According
                               Accordingto
                                         tothe
                                            the2015
                                                2015 Report, the value of the Fund is




 The managing
3 Themanaging members are also permitted
                               permitted to
                                         to receive reimbursement
                                                    reimbursement for
                                                                  for out
                                                                      out of
                                                                          of pocket expenses.
                                             10




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 12 of
                               Filed03/31/17          of 65 Document 1
                                                         65 Document
determined
determined on
           on the
              the bases
                  bases of "Mealized
                           "Mealized gains
                                     gains and
                                           and losses
                                                losses on
                                                       on the
                                                          the sale of investments are

calculated based upon
                 upon the
                      the difference
                          difference between
                                     between the total
                                                 total sales proceeds and
                                                                      and the
                                                                          the cost basis."

    Fund's value
The Fund's value also
                 also includes
                      includes unrealized
                               unrealized gains,
                                          gains, which
                                                 which are
                                                       are "[c]hanges
                                                           "[c]hanges in
                                                                      in the
                                                                         the fair value of

investments [based on] net change in unrealized appreciation (depreciation) on

investments."

       20.
       20.                       Memorandum and
              The first Offering Memorandum and Operating
                                                Operating Agreement,
                                                          Agreement, effective
                                                                     effective

between April
between April 11, 2013 and
                       and November 7, 2013,
                                       2013,provided
                                             provided for profits to Class A Units of
                                                                                   of up
                                                                                      up

to eight percent of each investor's
                         investor's capital contribution
                                            contribution and prior year-end account value.

Under the Operating
          Operating Agreement,
                    Agreement, profits of the fund include both realized sales and
                                                                               and

unrealized fair
unrealized fair market
                marketvalues
                       valuesof
                              ofassets
                                 assets—  netofofthe
                                       — net      theassets'
                                                      assets' cost
                                                              costbases
                                                                   basesand
                                                                         and operational
                                                                             operational

expenses. The
          The Operating
              Operating Agreement
                        Agreement further
                                  further defined
                                          defined Fair
                                                  Fair Market
                                                       Market Value to include the

limitation that
           that "the
                "the value
                     value of
                           of any
                              any assets
                                  assets [sic] shall be its
                                                        its purchase
                                                            purchase price for
                                                                           for the
                                                                               the year
                                                                                   year within
                                                                                        within

which it is acquired." Any
                       Anyadditional
                           additionalprofits
                                      profitsabove
                                              aboveeight
                                                    eightpercent
                                                         percentof
                                                                 of Class
                                                                    Class A capital

              would then
contributions would  then be
                          be divided
                             divided pro
                                     prorata
                                         rataaccording
                                              accordingto
                                                        toClass
                                                          Class A
                                                                A and
                                                                  and Class
                                                                      Class B ownership

(70% to Class A and
(70% to         and 30%
                    30% to
                        to Class
                           Class B).
                                 B).

       21.
       21.               OfferingMemorandum
              The second Offering Memorandum and
                                             and Amended and Restated Operating

Agreement, effective between November 7, 2013,
                                         2013,and
                                               and the
                                                    the present,
                                                        present, provide a more

lucrative profit structure
                 structure for the managing
                                   managing members, Chrysalis and
                                                               and GAM II.
                                                                       II. The

Amended and
Amended and Restated
            Restated Operating
                     Operating Agreement
                               Agreement includes
                                         includes an
                                                  an identical
                                                     identical definition of profits

and limitation
and limitation on
               on asset
                  asset values
                        values for its first year of acquisition as
                                                                 as the
                                                                    the original
                                                                        original Operating
                                                                                 Operating

Agreement. ItIt also
                also provides
                     provides that
                              that initial
                                   initial profits
                                           profits would
                                                   would be
                                                         be distributed
                                                            distributed to
                                                                         to Class
                                                                            Class A Unit
                                              11




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 13 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
owners in proportion
          proportion to
                     to their
                        their Class
                              Class A Units owned up
                                                  up to eight percent of each investor's
                                                                              investor's

capital contribution or prior year-end account value. IfIf the
                                                           the profits
                                                               profits for the quarter exceed

eight percent
      percent of
              of Class
                 Class A Unit
                         Unit contributions,
                              contributions, Class
                                             Class B Unit
                                                     Unit owners
                                                          owners (Chrysalis
                                                                 (Chrysalis and
                                                                            and GAM
                                                                                GAM II)

          distribution of 30%
receive a distribution    30% of
                              of the
                                  the profits
                                      profits earned
                                              earned in
                                                     in the quarter. This
                                                                     This additional
                                                                          additional30%
                                                                                     30% of

profits makes the Amended
                  Amended and
                          and Restated
                              Restated Operating
                                       OperatingAgreement
                                                 Agreementmore
                                                          more lucrative
                                                                lucrative for
                                                                          for Class
                                                                              Class B

Unit owners than
            than the original Operating Agreement. Finally,
                                                   Finally, any remaining profits

recognized in
           in the
              the quarter
                  quarter will
                          will be
                               be distributed
                                  distributed pro
                                              prorata
                                                  ratato
                                                       toall
                                                          allClass
                                                             ClassAA Unit
                                                                     Unit and
                                                                          and Class
                                                                              Class B Unit

owners according
owners accordingto
                 totheir
                    theirpercentage
                          percentageinterests
                                     interests(70%
                                               (70%to
                                                    toClass
                                                      ClassAAand
                                                              and30%
                                                                  30% to
                                                                       to Class
                                                                          Class B).
                                                                                B).

       22.                distribution scheme led to large allocations for
              This profit distribution                                 for the
                                                                           the managers,
                                                                               managers,

Chrysalis and
Chrysalis andGAM
              GAM II.
                  II. In
                       Inthe
                          thefirst
                              firstquarter
                                    quarterofof2014,
                                                2014, the
                                                       theFund
                                                          Fundreported
                                                               reported$6,049,435.42
                                                                        $6,049,435.42 in

profits, and
profits, andChrysalis
             Chrysalisand
                       andGAM
                           GAMIIIIallocated
                                   allocatedthemselves
                                             themselves30.59%
                                                        30.59%or
                                                              or$1,850,474.32  and an
                                                                 $1,850,474.32 and an

additional $52,682.60
additional             inmanagement
           $52,682.60 in management fees.
                                    fees. In the second
                                                 second quarter
                                                        quarter of
                                                                of 2014, the Fund
                                                                   2014, the

reported 2,264,501.93
reported  2,264,501.93 in
                        inprofits,
                          profits,and
                                   andChrysalis
                                      Chrysalisand
                                                andGAM
                                                    GAMIIIIallocated
                                                            allocatedthemselves
                                                                      themselves32.14%
                                                                                32.14%

or $727,797.66  andan
   $727,797.66 and  anadditional
                       additional $73,351.06
                                  $73,351.06ininmanagement
                                                 managementfees.
                                                            fees. In
                                                                  In the
                                                                      the fourth
                                                                           fourth quarter of

2014,  the Fund
2014, the  Fund reported 3,637,323.52
                          3,637,323.52 in profits, and
                                                   and Chrysalis
                                                       Chrysalis and
                                                                 and GAM
                                                                     GAM II allocated

themselves
themselves 33.02% or 1,201,184.64
           33.02% or              and an
                     1,201,184.64 and an additional
                                         additional $121,546.80  inmanagement
                                                    $121,546.80 in managementfees.
                                                                              fees. In

the first
    first quarter
          quarterof
                  of 2015,
                     2015, the Fund
                               Fund reported
                                    reported$18,025,142.01  and Chrysalis and
                                             $18,025,142.01 and           and GAM II

allocated themselves
allocated  themselves32.39%
                      32.39% or
                             or $5,837,620.22 and an additional
                                $5,837,620.22 and    additional$288,678.17  in
                                                                $288,678.17 in

management fees. Chrysalis
management       Chrysalisand
                           andGAM
                              GAM II based each of these reported profits wholly or in

large part on unrealized gains.


                                              12




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ Filed03/31/17       14 of
                                    03/31/17 Page 14 of 65 Document 11
                                                        65 Document
               Creating Unrealized Gains Based on Misstatements
                                                  Misstatements and
               Improper Appraisals

       23.
       23.     Between the Fund's
                           Fund's inception
                                   inceptionin
                                             inearly
                                                early2014
                                                      2014 to
                                                            to December
                                                               December 31,
                                                                        31, 2015, Chrysalis
                                                                                  Chrysalis

and GAM
and GAM II removed
           removed in
                   in cash
                      cash over
                           over $5.85 million from
                                              from the Fund, according to the 2015

Report. Specifically,
        Specifically, Chrysalis
                      Chrysalis and
                                andGAM
                                    GAM II
                                         II have
                                            have received
                                                 received $4.39
                                                          $4.39 million in cash

distributions, and
distributions, and an
                   anadditional
                      additional$1.46            cash management
                                $1.46 million in cash management fees.
                                                                 fees. The vast majority

of the cash paid
            paid to
                 to Chrysalis and
                              and GAM
                                  GAM II came directly from the approximately
                                                                approximately $40

million in investor
           investor contributions.
                    contributions. Accordingly,
                                    Accordingly,by
                                                 byDecember
                                                    December31,
                                                             31,2015,
                                                                 2015, a minimum
                                                                         minimumof
                                                                                 of 15%

of every investor dollar had been transferred
                                  transferred to
                                               to Chrysalis
                                                  Chrysalis and
                                                            and GAM
                                                                GAM II because
                                                                       because the
                                                                               the Fund

has realized
    realized gains
             gainsof
                   of only
                      only $310,035  incash
                           $310,035 in cashfrom
                                            from actual
                                                 actual sales
                                                         sales of
                                                               ofinvestments
                                                                  investments between
                                                                              between its

inception
inception and
          andDecember
              December31,  2015.4 During
                       31, 2015.4 Duringthat
                                         thatperiod,
                                             period,the
                                                     the Fund
                                                         Fund reported
                                                               reported over
                                                                        over $43.1
                                                                             $43.1

million in unrealized, paper gains, largely on the basis of
                                                         of appraisals.
                                                            appraisals. According to the

2015 Report,
     Report, by December 31,
                         31, 2015,
                             2015,Chrysalis
                                   Chrysalis and
                                             and GAM
                                                 GAM IIIIhad
                                                         had allocated over $6.5 million
                                                                                 million

   additional funds
in additional funds to
                    to themselves on paper,
                                     paper, which will allow them to withdraw
                                                                     withdraw even more

cash from the Fund without
                   without realizing
                           realizing any
                                     any gains
                                         gains for investors.
                                                   investors. Based
                                                              Based on
                                                                    on the
                                                                        the 2015
                                                                            2015 Report,

the Fund reported
         reported these
                   these distributions
                         distributionsand
                                       andallocations
                                           allocations almost
                                                       almostentirely
                                                              entirely on
                                                                       on the
                                                                          the basis of

appraisals Nohl
appraisals Nohl solicited for gems and
                                   and minerals.

       24.
       24.     In the 2015
                      2015 Report,
                           Report,the
                                   theFund
                                      Fund represented
                                           represented itself to investors as an inves lnient
                                                                           as an       Intent




4 The Fund reported
            reported that
                      that itit had
                                had $563,785   in professional
                                     $563,785 in  professionaland
                                                                and other
                                                                    other expenses.
                                                                           expenses. Chrysalis and GAM
II have also reportedly
             reportedly contributed
                        contributed $306,033       in cash,
                                         $306,033 in  cash, however,
                                                            however, this
                                                                      this appears
                                                                           appears to have
                                                                                      have been cash
allocations taken from investor contributions
                                     contributions based on the
                                                              the Fund's
                                                                  Fund's unrealized gains.
Approximately
Approximately $1.4 million
                     million in  in cash
                                    cashhas
                                          hasbeen
                                             beenwithdrawn
                                                    withdrawn as distributions to the investors.
                                                       13




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 15 of
                               Filed03/31/17          of 65 Document 1
                                                         65 Document
fund that
fund that complies with the specialized accounting and reporting requirements for

investment
investment companies
           companies in
                      inaccordance
                        accordance with
                                   withAccounting
                                        AccountingStandards
                                                  StandardsCodification
                                                            Codification(ASC)
                                                                         (ASC) 946.
                                                                               946.

In addition, the Fund's
                 Fund's 2015        represented to investors that it prepares
                        2015 Report represented                      prepares its financial

statements in
statements in accordance with
                         with United
                              United States
                                     States generally accepted accounting
                                                               accounting principles (US

GAAP). ASC      component of US GAAP,
       ASC is a component       GAAP, and
                                      and is
                                          is maintained
                                             maintained by the Financial Accounting
                                                                         Accounting

Standards
StandardsBoard  (FASB). 5 The
          Board(FASB).    The Fund
                              Fund also
                                   also represented
                                        represented to investors that
                                                                 that it would record its

investments at
            at fair value as of
                             of the
                                the reporting
                                    reporting date.

        25.   According to the
              According    the FASB's ASC
                                      ASC 820,
                                          820,"[flair
                                               "[flairvalue
                                                       valueisisdefined
                                                                 defined as
                                                                         as the
                                                                             the price
                                                                                 price that
                                                                                        that

would
would be
      be received to sell an asset or paid to transfer a liability in
                                                                   in an
                                                                      an orderly
                                                                         orderly transaction

between market
        market participants
               participants at
                            at the measurement
                                   measurement date."
                                               date." ASC
                                                      ASC820
                                                          820 further
                                                              further states, "[t]he

determination of fair value
determination         value should
                            should be based
                                      based on assumptions
                                               assumptions that market participants

would
would make in
           in pricing the particular asset
                                     asset or liability, which
                                                         which includes
                                                                includes the
                                                                         the assumption
                                                                             assumption that
                                                                                        that

market
market participants
       participants are
                    are acting
                        acting in their own
                                        own best
                                            best interests." ASC
                                                             ASC 820
                                                                 820 defines market

participants as "buyers
                "buyers and
                        and sellers that are: independent
                                              independentof
                                                          of the
                                                              the reporting
                                                                  reportingentity
                                                                            entity (i.e.,
                                                                                   (i.e., they

are not related parties); knowledgeable, having a reasonable understanding
                                                             understanding of the asset or

liability and the transaction based on all available information, including information

obtained through
         through usual
                 usualand
                       andcustomary
                           customarydue
                                    duediligence
                                        diligenceefforts;
                                                  efforts; willing
                                                           willing to enter into the

transaction (i.e., they are motivated but
                                      but not
                                          not forced or otherwise
                                                        otherwise compelled
                                                                  compelled to
                                                                            to do
                                                                               do so); able

to execute
   execute the
           the transaction."
               transaction." The operating agreements also represented
                                                           represented to investors that
                                                                                    that


5 TheFASBisisrecognized
     FASB     recognizedbybythe
                             theSecurities
                                 Securitiesand
                                            and Exchange
                                                Exchange Commission
                                                         Commission as
                                                                    as the
                                                                        the designated
                                                                            designated
accounting standard
           standard setter for public companies.
                                                 14




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 16 of
                               Filed03/31/17          of 65 Document 1
                                                         65 Document
the Fund's
    Fund's asset
           asset values would
                        would be determined
                                 determined based
                                            based on
                                                  on fair market
                                                          market value.6

        26.
        26.                                memoranda, the Fund's
                According to both offering memoranda,     Fund's "goal
                                                                 "goal is to achieve a high

level of current income
                 income through
                        through purchases of distressed real estate notes and
                                                                          and other assets

of a distressed
     distressed nature."
                nature." Based
                          Basedon
                                onmy
                                  myreview
                                     reviewof
                                            ofthe
                                               the2015
                                                   2015 Report,
                                                        Report, however, the majority
                                                                             majority of

the investment
    investment dollars received by the Fund have been used to purchase gems and fine

minerals
minerals through
         through GP
                 GP Rare Earth LLC,
                               LLC, the
                                     the Fund's
                                         Fund's holding
                                                holding company for
                                                                for gem
                                                                    gem and
                                                                        and mineral

inves Lments.   Infact,
       'tents. In  fact,the
                         thefirst
                             firstOperating
                                  OperatingAgreement
                                            Agreementprovided
                                                      provided that
                                                               that distressed
                                                                    distressed assets
                                                                               assets would
                                                                                      would
"comprise
 comprise 80% of fund
          80% of  fund assets,"
                       assets," and
                                and gems and minerals would
                                                      would "represent
                                                            "represent up
                                                                       upto
                                                                          to15%
                                                                            15% of

fund
fund assets."
     assets." The
              Therestriction
                  restriction on
                              on the Fund's
                                     Fund's investment
                                            investment in
                                                       in gems and minerals was deleted

when
when the
     the Fund
         Fund amended
              amended and
                      andrestated
                          restatedthe
                                   theOperating
                                      OperatingAgreement
                                                Agreementin
                                                          in November
                                                             November 2013.
                                                                      2013. The

second Offering Memorandum, however, retained its emphasis on investments in

           real estate assets, rather than inves ment in gems and
distressed real
distressed                                                    and minerals.

        27.
        27.     According
                According to
                          to the
                              the 2015
                                  2015 Report,
                                       Report, as
                                               as of
                                                  of December
                                                     December 31,
                                                              31, 2015, the total costs of

minerals
minerals and
         andgems
             gemsowned
                 ownedby
                       byGP
                         GPRare
                            RareEarth
                                EarthLLC
                                      LLC were
                                          were reported
                                                reportedas
                                                         as$18,074,041  and
                                                            $18,074,041 and

$1,624,590,  respectively. The
$1,624,590, respectively.  The total
                               total fair
                                     fair values
                                          values reported to
                                                          to investors
                                                             investors in
                                                                       in the
                                                                          the 2015
                                                                              2015 Report for

the minerals
    minerals and
             andgems
                 gemswere
                     were$54,736,253  and $7,000,595,
                          $54,736,253 and $7,000,595,respectively.
                                                      respectively. In
                                                                    In less
                                                                        less than
                                                                              than three

years
years of operation, the reported
                        reported valuation
                                 valuation of
                                           of GP Rare Earth's minerals and gems increased




6The Internal Revenue Service
                          Service defines
                                   defines fair
                                            fair market
                                                  market value
                                                         value as
                                                                as "the
                                                                   "the price
                                                                        price that
                                                                              that property would
                                                                                            would sell for
on the open
        open market. It is the price that would be agreed on between a willing buyer  buyer and a willing
seller, with neither being required to act, and both having reasonable knowledge of the relevant
facts." Although
         Althoughthe
                   the terms
                        terms fair
                              fair value
                                   value and
                                         and fair
                                               fair market
                                                     market value are defined
                                                                       defined slightly differently under
US GAAP and and IRS
                 IRSrules,
                     rules,the
                            theterms
                                 termsappear
                                       appear to to have
                                                    have been
                                                         been used
                                                               used interchangeably by the Fund.
                                                      15




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 17 of
                               Filed03/31/17          of 65 Document 1
                                                         65 Document
by 313%
   313%and
        and nearly
            nearlyall
                   allofofthis
                           thisgain
                                gainhas
                                     hasbeen
                                         beenunrealized.
                                              unrealized. Notwithstanding
                                                          Notwithstanding the
                                                                          the Fund's
                                                                              Fund's

representation
representation to
               to its investors that
                                that its principle investment
                                                   investment strategy was the buying
                                                                               buying of

distressed assets, the total reported
distressed                   reported fair value
                                           value of the minerals and
                                                                 and gems accounted for

approximately
approximately 78.2% of member
              78.2% of member capital
                              capital based
                                      based on the
                                               the fair
                                                   fair value
                                                        value reporting.

       28.
       28.    According to the 2015 Report,
                                    Report, in
                                             in order
                                                order to report these increased
                                                                      increased fair values
                                                                                     values of

its gems
    gems and
         andminerals
             minerals— and therefore unrealized
                     — and           unrealizedgains
                                                gains— GPRare
                                                     — GP RareEarth
                                                              Earthhas
                                                                    has enlisted
                                                                        enlisted the

services of appraisers. Three
                        Three of
                              of the appraisers
                                     appraisers GP
                                                GP Rare Earth has used for appraisals are

Midwest
Midwest Gem
        Gem Lab, James Zigras (Zigras), and William Metropolis (Metropolis).

       29.
       29.       analyze the appraisals utilized by the Fund to report fair values to
              To analyze

investors, I reviewed the Fund's "investments
                                 "investments purchases
                                              purchases and
                                                        and sales
                                                            sales journal for the period

from Inception
from Inception to
                to December
                   December 31,
                            31, 2015" (the Journal) that was
                                                         was provided
                                                             providedto
                                                                      tothe
                                                                         theSEC
                                                                             SEC by
                                                                                 by BIC.
                                                                                    BIC.

The Journal records information related to each asset held by the Fund, including
                                                                        including seller,

purchase date, purchase price, appraiser, appraisal date, appraisal value, and
purchase                                                                   and any

information related
information related to the
                       the sale of assets, ifif applicable.
                                                applicable. I also
                                                              also reviewed
                                                                   reviewed over
                                                                            over thirty
                                                                                 thirty appraisal

reports for assets that
reports            that the SEC selected
                                selected during
                                         during its examination.
                                                    examination. Some of
                                                                      of these
                                                                         these appraisals
                                                                               appraisals

purport to
purport  to be
            be based
               based on
                     on replacement
                        replacement value, while others did not state a valuation type.

However, the
However, the Fund
             Fund and
                  and GP
                      GP Rare
                         Rare Earth misrepresented
                                    misrepresented to
                                                    to investors
                                                        investors in
                                                                   in the
                                                                       the 2015
                                                                           2015 Report that

these valuations were based
                      based on fair value appraisals of their gems and minerals and relied

on them to, claim
            claim millions
                  millions of
                           of dollars
                              dollars in
                                       in unrealized
                                          unrealized gains.

       30.
       30.    The five
                  five Midwest
                       Midwest Gem
                               Gem Lab
                                   Labappraisals
                                       appraisalssampled
                                                  sampled purport
                                                          purport to have been

appraised by
appraised by Ambika
             Ambika Sharma
                    Sharma Dziak (Dziak), Midwest
                                          Midwest Gem
                                                  Gem Lab
                                                      LabAppraiser/Gemologist.
                                                          Appraiser/Gemologist.
                                               16




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 18 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
         my review of a LinkedIn Internet profile associated with
      on my
Based on                                                     with Dziak, she was a

               approximately one and a half years and is no longer working in the
           for approximately
gemologist for

          According to
business. According      these five appraisals
                     to these                  completed by
                                    appraisals completed               purpose of
                                                         by Dziak, the purpose of each

                                                       function of each appraisal was for
appraisal was to determine replacement value,7 and the function

insurance. However,
           However, as previously noted,
                    as previously            Fund's financial statements represented to
                                  noted, the Fund's

                        used only fair value appraisals to recognize
investors that the fund used                                         unrealized gains.
                                                           recognize unrealized gains. The

            on these
Fund relied on these appraisals alone to
                     appraisals alone  to take unrealizedgains
                                          take unrealized gainsof
                                                               of over $5 million.
                                                                  over $5

Replacement value
            value and      value are
                  and fair value               methods of
                                 are different methods of valuation. Replacement value
                                                          valuation. Replacement

               replace an asset at
            to replace
is the cost to                  at its pre-loss condition,
                                   its pre-loss            and takes into consideration the
                                                condition, and

original asset's                      general, the
                                   In general,
         asset's wear and defects. In          the purpose
                                                   purpose of replacement value
                                                           of replacement value is to

                                the original
determine the cost of replacing the original asset with an
                                             asset with an exact duplicate. These
                                                           exactduplicate.  These appraisal
                                                                                  appraisal

               mention fair value. Fair
           not mention
reports do not                     Fair value, as previously
                                        value, as            mentioned, is
                                                  previously mentioned, is the price a

                                                  during the sale of an asset in
              and aa willing seller will agree to during
willing buyer and                                                                the current
                                                                              in the current

market. Therefore,
        Therefore, an         replacement value may not be identical to its
                      asset's replacement
                   an asset's                                                fairvalue.
                                                                        its fair value. In

general, an asset's fair value will be priced somewhere between its initial purchase cost

        replacement value. In
and its replacement           addition,Midwest
                            Inaddition,        GemLab's
                                        MidwestGem Lab'swebsite specifically lists
                                                        websitespecifically

                                                        appraisals, GP Rare
                                    but, based on these appraisals,
appraisal services for fair values, but,                               Rare Earth
                                                                            Earth did
                                                                                  did not
                                                                                      not




7 According to Midwest
               Midwest Gem
                         Gem Lab's   website, aa replacement
                               Lab's website,                 value appraisal
                                                  replacementvalue   appraisal is
                                                                               is based on "current
                                                                                  based on "current
market pricing for; creative design, gemstones, labor, materials,   and precious metals, along with
                                                         materials, and                         with
                                  and national retail jewelry stores
comparable sales data from local and                                  based in regional shopping
                                                               stores based              shopping
       The regional
malls. The           shopping mall
           regional shopping        jewelry store is the marketplace in which the Replacement
                               mall jewelry
Value appraisal is based."
                                                    17




        Case 2:17-mj-00036-DEJ
        Case 2:17-mj-00036-DEJ Filed
                               Filed03/31/17
                                     03/31/17 Page 19 of
                                              Page 19 of65  Document 11
                                                         65 Document
utilize these services. The representation
                            representation of
                                           of the replacement
                                                  replacement values
                                                              values as the fair values

could be significantly misleading.

        31.
        31.              appraisals completed
                The five appraisals completed by
                                              by Dziak,
                                                 Dziak, dated
                                                        datedMarch
                                                              March31,
                                                                   31, 2015,
                                                                       2015, claimed a

total
total appraised
      appraisedvalue
                valueof
                      of$6,340,730.
                        $6,340,730. Based
                                    Based on the
                                             the invoice dated
                                                         dated October
                                                               October 2,
                                                                       2, 2013, and the
                                                                          2013, and

Journal, the
Journal, the cost
             cost of the
                     the items
                         items totaled
                                totaledapproximately
                                        approximately$1,260,000,
                                                      $1,260,000, which
                                                                  which included
                                                                        included$60,000
                                                                                 $60,000 in

commissions to the seller. Based
                           Based on the appraisal
                                        appraisal value and
                                                        and original
                                                            original cost,
                                                                     cost, these items

appreciated
appreciated by
            by approximately
               approximately403.2%
                             403.2% within about one and a half years.

        32.
        32.     Seven of
                      of the
                         the SEC-sampled
                             SEC-sampledappraisals
                                         appraisals were
                                                    were purported
                                                         purported to be completed by

James S. Zigras, LLC, 171
                      171 Arundel
                          Arundel Rd, Paramus,
                                      Paramus,NJ
                                               NJ 07652.8
                                                  07652.8 Each
                                                          Each appraisal
                                                               appraisal identified the

client as the Fund and Nohl, and
                             and the
                                 the appraisal
                                     appraisal type
                                               type as
                                                    as aa "Fair Market Value Appraisal

Report." Zigras's
         Zigras'sappraisals
                  appraisalsinclude
                             includesections
                                     sections regarding
                                              regardinghis
                                                        his certifications
                                                            certifications and

qualifications, the type of appraisal
                            appraisal and its objectives, report
                                                          report disclaimers, the item's
                                                                                  item's

description and
            and characteristics,
                characteristics, and the fair market value of the item.
                                                                  item. None
                                                                        None of these seven

appraisals
appraisals bears
           bears aa signature,
                    signature,and
                               andall
                                   allof
                                      of these
                                          these appraisals
                                                appraisalsare
                                                           aredated
                                                               datedApril
                                                                    April12,
                                                                          12,2015.
                                                                             2015.

        33.
        33.              appraisals each indicate that "[t]he reported analysis, opinions, and
                Zigras's appraisals                                                        and

                [his] personal,
conclusions are [his] personal, impartial,
                                impartial, and
                                           and unbiased professional analysis, opinions,

and conclusions." Notwithstanding
and               Notwithstandingthis
                                  this representation
                                       representation of
                                                      of unbiased
                                                         unbiased impartiality, my

review of the Fund's Journal
                     Journal of asset purchases and
                                                and appraisals
                                                    appraisals reflect
                                                               reflect that
                                                                       that just days before



8A Zigras appraisal
            appraisalfor
                       for the
                            the"Medina:
                                "Medina:Aquamarine,"
                                           Aquamarine,"SKUSKUFSCOBRAQ416140897,
                                                                FSCOBRAQ416140897, which    which increased
                                                                                                    increased
the fair value
         value of the asset
                      asset to $3.5 million from $2.5
                                                    $2.5million,
                                                         million,isisreported
                                                                      reported in
                                                                                in the
                                                                                    the Fund's
                                                                                        Fund's Journal as
having been performed
having         performed on on April
                                April 9, 2015  by"Metropolis,"
                                         2015 by  "Metropolis,"however,
                                                                 however,the theappraisal
                                                                                  appraisal report
                                                                                             report provided
                                                                                                    provided
to the SEC isis on
                on Zigras' letterhead
                            letterhead and
                                        andisisdated
                                               datedApril
                                                     April12,
                                                           12,2015.
                                                               2015.
                                                      18




              2:17-mj-00036-DEJ Filed
         Case 2:17-mj-00036-DEJ       03/31/17 Page 20 of
                                Filed03/31/17          of 65 Document 1
                                                          65 Document
            the seven Zigras appraisals
                             appraisals are
                                        are dated,
                                            dated,the
                                                   theFund
                                                      Fundpurchased
                                                           purchased$250,000
                                                                     $250,000 in minerals from

            Zigras. II also note that Zigras' appraisals
                                              appraisals and purchases
                                                             purchases were listed in the Fund's Journal

            under different versions
            under different versions of
                                     of his name, causing them to be sorted alphabetically in separate
                                                                                              separate

           locations, perhaps to conceal the appearance of a conflict of
                      perhaps to                                      of interests.
                                                                          interests. With respect to

           appraisals, the Fund
                           Fund identified him
                                           him as
                                               as "J. Zigras," and
                                                               and with respect to purchases, the Fund

           identified him
                      him as
                          as "Zigras, James."

                        34.         The Fund used several of Zigras's appraisals
                                                                      appraisals to report unrealized gains in

            the same calendar year of the asset's purchase in violation of the Amended and Restated

           Operating Agreement, thus misrepresenting the Fund's
                                                         Fund's profits to investors.
                                                                           investors. Reporting an

           appraisal as the
           appraisal as the fair
                            fair value of an asset in the same calendar year as the purchase of that

           asset violates the Fund's operating
                                     operating agreements, which, as noted above, prohibit

           revaluation of assets during the year of purchase. In
                                                              In the
                                                                 the following
                                                                     following spreadsheet,
                                                                               spreadsheet, I have

           summarized the five
           summarized the five Zigras appraisals I have reviewed that violate the operating

           agreements:

                        Aiiiija:,:''i::::::1
                                   i:::: ::1                     SKU         > Purchase Date   Purch. Price Appraisal
                                                                                                             Appraisal Date ApptiTriW
                                                                                                                            ApptiTriCe :::'::::Cittri
                                                                                                                                              Gain' ,•,:;:';':   ::Peitent
                 Elbaite"Paderneira
Tourmaline var. Elbaite  "Paderneira Candelabra"           FSCOBRTO211150003 11-Feb-15         $675,000      12-Apr-15     $4,000,000     $3,325,000             492.59%
        "Legendary Night"
Azurite "Legendary                                         FSCOMXAZ203150001 18-Feb-15         $2,800,000 12-Apr-15        $7,000,000     $4,200,000             110.53%
            var. Elbaite
Tourmaline var.  Elbaite"Paderneira
                         "Paderneira Candelabra"
                                             Candelabra"   FSCOBRT0203150003 18-Feb-15         $1,500,000 12-Apr-15        $3,500,000     $2,000,000             133.33%
            var. Elbaite
Tourmaline var.  Elbaite"Pedemeira
                         "Pedemeira Candelabra"
                                             Candelabra"   FSNOBRT0226150006 1-Feb-15          $311,450      12-Apr-15     $750,000       $438,550               140.81%
Beiylvar.
Beryl var. Emerald "The Emperor"                           FSCOCOH\4203150002 18-Feb-15        $2,500,000 12-Apr-15        $3,500,000     $1,000,000              40.00%
                          Totals                                                               $7;784:4503E.
                                                                                               Sn78. 64503E.               $18  750,000 $4,.963,550
                                                                                                                           $1.8;75:),001) $4,963,550             140.80%



                       35.          The Fund relied on the five Zigras appraisals
                                                                       appraisals to improperly recognize

           unrealized gainsof
           unrealized gains of nearly
                               nearly$11
                                      $11 million
                                          million in
                                                  in less
                                                     less than
                                                          than three
                                                               three months,
                                                                     months,which
                                                                             whichisisaa140.8%
                                                                                        140.8%

           increase in value over the purchase
                                      purchase price.
                                               price. According
                                                      Accordingto
                                                                tomy
                                                                  myreview
                                                                     reviewof
                                                                            of the
                                                                                the2015
                                                                                   2015 Report, the

           Fund included
                included each
                         each of these
                                 these improper
                                       improper unrealized gains in the Fund's aggregate unrealized
                                                                                 19




                              2:17-mj-00036-DEJ Filed
                         Case 2:17-mj-00036-DEJ Filed03/31/17       21 of
                                                      03/31/17 Page 21 of 65 Document 1
                                                                          65 Document
gain that it reported
             reported to
                       to investors based on the fair value of the Fund.

       36.
       36.    Twenty-one of
                         of the
                            the sampled
                                sampled appraisals
                                        appraisals purport
                                                   purport to
                                                           to be
                                                              be completed by William

Metropolis, Mineralogist
            Mineralogist and
                         and Appraiser,
                             Appraiser,29
                                        29 Lynnbrook
                                           Lynnbrook Rd,
                                                     Rd, Lynnfield,
                                                         Lynnfield, MA 01940.
                                                                       01940. Several
                                                                              Several

of Metropolis's
   Metropolis's appraisals provided a description of the
                                                     the item
                                                          item and
                                                               and an
                                                                   an amount,
                                                                      amount, but
                                                                              but did
                                                                                  did not
                                                                                      not

specify the
        the valuation
            valuation type for
                           for the
                               the amount.
                                   amount. Metropolis's
                                           Metropolis's name was
                                                             was associated with
                                                                            with two

types of appraisals
         appraisals for the Fund. The
                                  The first
                                      first type
                                            type of
                                                 of appraisal
                                                    appraisal is similar to promotional or

sales literature.
      literature. For
                   Forexample,
                       example,in
                                in an
                                   an appraisal
                                      appraisalfor
                                                forGP
                                                   GPRare
                                                      Rare Earth
                                                           Earth stock
                                                                 stock keeping
                                                                       keeping unit
                                                                               unit (SKU)
                                                                                    (SKU)

FSCOAFT0304140001  dated September
FSCOAFT0304140001 dated  September 24,
                                   24, 2014,
                                       2014,Metropolis
                                             Metropolisstated,
                                                        stated,"[n]ot
                                                                "[n]ot only
                                                                       only isis this
                                                                                  this an
                                                                                       an

           specimen for the serious collector, itit could
incredible specimen                                 could also
                                                          also be
                                                               be used
                                                                  used in
                                                                       in aa museum
                                                                             museum setting
                                                                                    setting for

                                     form." In
teaching the visitor on how minerals form." In another
                                               another example,
                                                       example, while describing a piece

of Tanzanite
   Tanzanite identified
             identifiedas
                        asSKU
                          SKU FSNOTZTA930140001,  theappraisal
                              FSNOTZTA930140001, the  appraisal stated
                                                                stated "[t]his
                                                                       "[t]his piece is

superb in
superb in every
          every way
                way and
                    and is
                        is reputed
                           reputed to
                                   to be
                                      be one of the finest ever found.
                                                                found. ItIt is also a trichroic

viewed as blue, purple and red down the C-axis. With proper lighting this would
                                                                          would make

for one of
        of the
           the most
               most beautiful
                    beautiful exhibit
                              exhibitspecimens
                                      specimensever
                                                everfound!"
                                                     found!" In
                                                             In addition,
                                                                addition, these
                                                                          these appraisals
                                                                                appraisals

do not identify whom the reports are for or the inputs used for valuation, and Metropolis

did not
    not sign
        sign any
             any of these appraisals.

       37.
       37.    The second type of appraisal
                                 appraisal associated
                                           associated with
                                                      with Metropolis
                                                           Metropolis consists
                                                                      consists solely of

the identification of the mineral,
                          mineral, aa date,
                                      date, and
                                            and an
                                                an appraised
                                                   appraised dollar value. Several
                                                                           Several of these

documents purport
          purportto
                  to be
                     be updated
                        updated appraisal
                                appraisalreports
                                          reportsby
                                                  byMetropolis,
                                                    Metropolis, as
                                                                as some
                                                                   some of them

identify a previously appraised amount. Metropolis
                                        Metropolis purportedly
                                                   purportedlysigned
                                                               signed each
                                                                      each of these

appraisals, but
            but again
                again did
                      did not
                          not specify the
                                      the valuation
                                          valuation type for
                                                         for the
                                                             the amount,
                                                                 amount, valuation
                                                                         valuation inputs,
                                                                                    inputs,
                                              20




       Case 2:17-mj-00036-DEJ
       Case 2:17-mj-00036-DEJ Filed
                              Filed03/31/17
                                    03/31/17 Page 22 of
                                             Page 22 of65  Document 11
                                                        65 Document
       whom the appraisal was written.
or for whom

       38.
       38.    In addition,
                 addition, according
                           according to
                                     to the
                                        the Fund's
                                            Fund'sJournal
                                                   Journaland
                                                           andthe
                                                               the2015
                                                                   2015 Report,
                                                                        Report, several
                                                                                several of

Metropolis's appraisals
             appraisals were
                        were also used to report
                                          report unrealized
                                                 unrealized gains
                                                            gains to
                                                                  to investors
                                                                     investors in the same

                                        violation of
calendar year as the asset purchase, in violation of the
                                                      the operating
                                                          operating agreements.
                                                                    agreements. For

example, Metropolis purportedly
                    purportedly appraised
                                appraised"Pederneira
                                          "PederneiraSmokestacks
                                                      Smokestacks Tourmalines,"
                                                                  Tourmalines," SKU
                                                                                SKU

FSNOBRT0208150001,  for$750,000
FSNOBRT0208150001, for  $750,000on
                                 onApril
                                    April9,9,2015,
                                              2015,which
                                                    whichwas
                                                          wasreported
                                                              reported to
                                                                        to investors
                                                                            investors as a

971.4%  ($680,000)unrealized
971.4% ($680,000)  unrealizedgain
                              gainon
                                   onthe
                                      thepurchase
                                          purchaseprice
                                                  price dated
                                                        dated February
                                                              February 8, 2015.
                                                                          2015. An
                                                                                An April

9, 2015
   2015Metropolis
        Metropolis appraisal
                   appraisal for "No-Pocket Pocket Tourmaline,"
                                                   Tourmaline," SKU

FSNOBRTO226150007,  wasreported
FSNOBRT0226150007, was  reported to investors
                                    investors as
                                              as aa 114.1% ($159,847.50)
                                                           ($159,847.50)unrealized
                                                                         unrealized gain

on the purchase
       purchase price
                price dated
                      datedFebruary
                            February1,
                                    1,2015.
                                       2015. According
                                             Accordingto
                                                       to my
                                                          myreview
                                                             reviewof
                                                                   of the
                                                                       the2015
                                                                          2015 Report,

the Fund included
         included each
                  each of these improper unrealized gains in its aggregate unrealized

gain that it reported
             reported to
                      to investors
                         investors based on
                                         on the
                                            the fair value of the Fund.

       39.
       39.    I received documents
                         documents from Jewelers Mutual
                                                 Mutual Insurance
                                                        Insurance Company
                                                                  Company (Jewelers),
                                                                           (Jewelers),

which provides
      provides insurance
               insurance coverage
                         coverage for the gems and minerals held by GP Rare Earth.
                                                                            Earth. I

reviewed a document
           document captioned
                    captioned Underwriting
                              UnderwritingAuthority
                                           AuthorityNotes,
                                                     Notes,dated
                                                            datedDecember
                                                                  December17,
                                                                           17,2015,
                                                                              2015,

written
written by Jewelers underwriter Jeff Vandenberg. Vandenberg reported that
                                Jeff Vandenberg.                     that Jewelers

agent
agent Julie Jones had contacted
                      contacted Bill
                                Bill Tumler, the former
                                                 former CFO of GP Rare
                                                                  Rare Earth,
                                                                       Earth, who
                                                                              who told

her that
    that he is no longer with the company "due
                                          "due to
                                                to unethical
                                                   unethical and
                                                             and possible
                                                                 possible illegal
                                                                          illegal activities."

Jones also
      also noted
           noted that Tumler had
                             had stated, "new
                                         "new inventory was inflated and may
                                                                         may be a set up

            or misleading
for a claim or misleading investors."
                           investors." Vandenberg
                                       Vandenberg further
                                                  further noted
                                                          noted that
                                                                 thatPam
                                                                     PamKirchen,
                                                                         Kirchen, of

Chrysalis, informed
           informed Jewelers that
                             that "Megre  tinily, Bill had
                                  "[rjegretfully,      had long-term family commitments
                                             21




       Case 2:17-mj-00036-DEJ
       Case                   Filed03/31/17
            2:17-mj-00036-DEJ Filed          Page 23
                                    03/31/17 Page 23 of
                                                     of65  Document 11
                                                        65 Document
that conflicted with
that            with his
                     his work
                         work demands.
                              demands. Thus, we parted ways." II also
                                                                 also reviewed a

December 17, 2015
             2015email
                  emailobtained
                        obtainedfrom
                                 from Google
                                      Googlein
                                             inwhich
                                               whichNohl
                                                     Nohlsupplied
                                                          supplied Kirchen
                                                                   Kirchen with
                                                                           with the

same explanation that,
same             that, "Megretfully,
                       "Megretfully, Bill
                                     Bill had long-term family commitments that

conflicted with
           with his
                his work
                    work demands.
                         demands. Thus, we parted
                                           parted ways."

       40.
       40.    I reviewed an email exchange between Nohl and
                                                        and Metropolis
                                                            Metropolis dated
                                                                       dated July
                                                                             July 3-4,

2015, which was
2015, which was months
                months after the date of each of
                                              of the
                                                 the above-discussed Metropolis

appraisals. In
appraisals.  Inthat
                thatexchange,
                     exchange, Nohl
                               Nohl asked
                                    asked Metropolis
                                          Metropolis to appraise
                                                        appraise four items based solely

on "pics and videos." Metropolis
                      Metropolis responded,
                                 responded,"[a]lso
                                            "[a]lso please
                                                    please give
                                                           give an idea of what
                                                                           what you

might
might need for numbers."
               numbers." This
                         This exchange
                              exchange suggests that
                                                that Metropolis was seeking

inappropriate
inappropriate and
              and biased
                  biased input
                         input into
                                into the
                                      the valuations
                                          valuations of his appraisals, rendering them not

fair value appraisals as was misrepresented to the Fund's
                                                   Fund's investors.

       41.
       41.    I spoke to Ms. Sandler
                             Sandler on March 14,
                                              14, 2017,
                                                  2017,regarding
                                                        regarding the
                                                                   the above
                                                                       above and
                                                                             and other

gem and mineral transactions of the Fund described in the Journal.
                                                          Journal. She described the

valuations as "extraordinary." She
valuations                     She said
                                   said that
                                        that under
                                             under these
                                                    these Fund's
                                                          Fund'scircumstances,
                                                                 circumstances, and over

the period
    period from
            from2013
                2013 to 2015,
                        2015, she
                               she would
                                   would not expect to see increases in value of this size,

particularly over such a short
                         short period. Furthermore,
                                       Furthermore, in
                                                    in the rare gem and mineral market,

she does
    does not
         not expect to see
                       see vendors
                           vendors sell as
                                        as such
                                           such aa discount.
                                                   discount. She noted
                                                                 noted however, that she

could not determine properly appraised
                             appraised valuations
                                       valuations of these gems and
                                                                and minerals
                                                                    minerals without
                                                                             without

physically analyzing them.

       42.
       42.        Fund incorporated value of all of
              The Fund                           of the
                                                    the appraisals
                                                        appraisals reviewed into the

valuation
valuation of
          of its asset values, and the Fund used
                                            used this
                                                 this value
                                                      value to
                                                            to calculate the management
                                                                             management fee
                                              22




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 24 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
and profits
    profits as
            as unrealized
               unrealized gains. According
                                 Accordingto
                                           tothe
                                              theFund's
                                                 Fund's2015
                                                        2015 Report, between its

inception and
inception andDecember
              December 31,
                       31, 2015, it
                                 it accounted for only $310,035  innet
                                                       $310,035 in net realized
                                                                        realized gain
                                                                                 gain on

sale of
     of investments.
         investments. During the same period, the Fund reported approximately

$43,179,994
$43,179,994 ininnet
                 netunrealized
                     unrealizedgain
                                gainon
                                    oninvestments.
                                       investments. Approximately
                                                    Approximately $38
                                                                  $38 million of this

unrealized gain
unrealized gain was
                was associated
                    associated with
                               with GP
                                    GP Rare Earth.

       43.
       43.    Because ofthe
              Because of thelarge
                             largevalue
                                  value of
                                        ofreported
                                           reported unrealized
                                                    unrealized gains based on these

appraisals, the Fund's
                Fund's managing
                       managing members
                                members have
                                        have taken
                                             taken significant
                                                   significant fees and profit

distributions. According
distributions. Accordingto
                         tothe
                            theFund's
                                Fund's2015
                                       2015Report,
                                           Report,by
                                                   byDecember
                                                     December 31,
                                                              31, 2015,  the Fund's
                                                                  2015, the  Fund's

managing members, Nohl's
managing          Nohl's Chrysalis
                         Chrysalis and
                                   and the
                                       the Hull
                                           Hull brothers'
                                                brothers'GAM
                                                          GAM II,
                                                              II, had received

approximately 4,971,205
approximately               distributions from the Fund out of their approximately
               4,971,205 in distributions

$11,335,181
$11,335,181 ininaccumulated
                 accumulatedincome.
                             income.These
                                    Thesedistributions
                                          distributions do
                                                        do not
                                                           not include
                                                                include the
                                                                        the managing
                                                                            managing

members'
members' management
         managementfees.
                    fees. Because
                          Becausethe
                                  theFund
                                     Fundhad
                                          hadrealized
                                              realizedonly
                                                       only$310,035
                                                            $310,035 in gains on

investments
investments and
            andreceived
                received only
                         only $167,459 in total
                              $167,459 in total investment
                                                investment income, much of these profits

were taken
     taken directly from investor contributions.

       44.
       44.    As previously discussed, all of
                                           of the
                                              the fees
                                                  feesand
                                                       and profit
                                                           profit distributions
                                                                  distributions due to the

Fund's
Fund's managing
       managingmembers
                members are based
                            based on
                                  on aa percentage of the Fund's
                                                          Fund's total asset value.

Therefore, the higher the appraised
                          appraised values
                                    values of the gems and minerals, the more fees and
                                                                                   and

profit distributions
       distributions the managing members are entitled to. This
                                                           This provides
                                                                provides a significant

incentive to inflate
             inflate the
                      the values
                          valuesthrough
                                 through false
                                         falseor
                                               orfraudulent
                                                  fraudulent statements.
                                                              statements. In addition, the

valuation of the gems and minerals was
valuation                          was based on the discrete attributes
                                                             attributes of the given asset

and thus
    thus little, if any, market
                         market activity
                                activity data
                                         data is
                                              is used
                                                 used to
                                                      to inform
                                                          inform the
                                                                  the valuation.
                                                                      valuation. As a result,
                                               23




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 25 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
these valuations
      valuations can be easier to manipulate,
                                  manipulate, and
                                              and are
                                                  are more
                                                      more difficult
                                                           difficult to challenge than a

market-based valuation. By
                        By materially
                           materially inflating the values reported to investors, Nohl and

his partners
    partners were
             were able
                  able to
                       to take for themselves significant amounts of investor contributions.

       45.                  graph illustrates how the cash contributed to or earned by the
              The following graph

Fund has been distributed
              distributed based in large part
                                         part on
                                              on the unrealized
                                                     unrealized gains
                                                                gains recognized by

appraisals. Chrysalis
            Chrysalisand
                      andGAM
                         GAMII,
                             II, owners
                                 owners of
                                        of the
                                           the Class B Units,
                                                       Units, have
                                                              have distributed
                                                                   distributed to

themselves $6.79 million or
           $6.79 million or17%
                            17%ofofall
                                    allthe
                                        thedollars
                                            dollarscontributed
                                                    contributed to
                                                                 to the
                                                                     thefund
                                                                         fund and
                                                                              and the small

interest income ( 167,459) and real
                               real gains
                                    gains($310,035).
                                          ($310,035).




                                            The Fund's Cash or Accrued
                                                       Cash or Accrued Distributionsi
                                                                       Distributionsi
                                                       From 2013 - 2015*




                                                                        Is Purchasesof
                                                                           Purchases of.Investments

                                                                        st Professional and other
                                                                                            otherExpenses

                                                                           class
                                                                           c lass AADistributions
                                                                                    Distributions

                                                                           Class B Feesand Distributions
                                                                                           DisMbutions




*The values displayed
*The values displayed in this chart are as provided
                                           provided in
                                                     inthe
                                                        the 2015
                                                            2015 Report.


                                              24




       Case 2:17-mj-00036-DEJ
       Case 2:17-mj-00036-DEJ Filed
                              Filed03/31/17  Page 26 of
                                    03/31/17 Page    of 65 Document 11
                                                        65 Document
       46.    As further
                 further evidence of
                                  of the
                                      the fraudulent
                                           fraudulent scheme,
                                                      scheme, the
                                                              the reported
                                                                  reported unrealized
                                                                           unrealized gains

on the gems and minerals held by GP
                                 GP Rare
                                    RareEarth
                                         Earthare
                                               are entirely
                                                   entirelyuninsured.
                                                            uninsured. The insurance

coverage documentation
         documentation of
                       of the Fund
                              Fund provided
                                   providedto
                                            tothe
                                               theSEC
                                                  SEC reflects an amount
                                                                  amount of coverage

that is significantly less
that                  less than
                            than the
                                  the value
                                      value the
                                             the Fund
                                                 Fund reported
                                                      reported to investors.
                                                                  investors. Moreover, the

amount of coverage appears
amount             appears to be significantly less
                                               less than
                                                     than the
                                                          the purchase
                                                              purchase price
                                                                       price the
                                                                              the Fund
                                                                                  Fund paid
                                                                                       paid

for the gems
        gems and
             and minerals.
                 minerals.The
                           Thepolicy,
                               policy,number
                                       number55-010341,
                                              55-010341,isisaaJewelers
                                                              Jewelers Block
                                                                       Block Pak

provided by
provided byJewelers.
            Jewelers. As
                      Asof
                         ofthe
                            theeffective
                                effective date,
                                          date,which
                                                whichwas
                                                     wasNovember
                                                         November18,
                                                                 18, 2015,
                                                                     2015, the policy

appears to
appears  tocover
           cover items
                  itemsstored
                        storedatatthe
                                   theInsured
                                       InsuredLocation
                                               Locationup
                                                        uptoto$11,346,000,
                                                               $11,346,000,with
                                                                           withaa$25,000
                                                                                  $25,000

deductible. The
            The policy
                policy also
                       also covers items when they are away
                                                       away from the Insured
                                                                     Insured Location,

including up
including upto
             to$10,000,000,  with a $25,000
                $10,000,000, with   $25,000deductible,
                                            deductible,for
                                                        foritems
                                                            items held
                                                                  held away
                                                                       away from
                                                                            from the

Insured Location
Insured                    or vault
        Location in a safe or vault of
                                    of aa bank,
                                          bank, trust,
                                                 trust, or
                                                        or safe-deposit
                                                           safe-deposit company.
                                                                        company. According to

the Fund's
    Fund'sSchedule
           Scheduleof
                   of Investments
                       Investmentsincluded
                                   includedininits
                                                 its2015
                                                     2015Report,
                                                         Report,as
                                                                 asof
                                                                    ofDecember
                                                                      December31,
                                                                               31, 2015,
                                                                                   2015,

the Fund
    Fund reported
         reportedapproximately
                  approximately$18,074,041
                                $18,074,041 and
                                            and$1,624,590  in actual
                                                $1,624,590 in actual costs of
                                                                           of minerals
                                                                              minerals

and gems,
and gems, respectively. The
                        The 2015             reported the fair value of these minerals
                            2015 Report also reported                         minerals and

gems as approximately
        approximately$54,736,253  and $7,000,595,
                      $54,736,253 and $7,000,595,respectively.
                                                  respectively. Other
                                                                Other than
                                                                      than this policy,

the Fund informed
         informed the
                  the SEC that it held
                                  held no other
                                          other insurance for these assets.
                                                                    assets. Based on the

insurance documents
          documents provided
                    providedto
                             tothe
                                theSEC,
                                   SEC, the cost of the minerals and gems is

underinsured by
underinsured  byapproximately
                approximately$8,352,631,  and the
                              $8,352,631, and the reported
                                                  reported fair value of
                                                                      of the
                                                                         the minerals
                                                                             minerals and
                                                                                      and

        underinsured by
gems is underinsured byover
                        over $50
                             $50 million.




                                              25




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 27 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
              Probable Cause that
                             that Evidence
                                  Evidence of the Crime will
                                                        will be Located
                                                                Located at
                                                                        at the
                                                                           the Proposed
              Search Locations

                     Chrysalis
                     Chrysalis and
                               and GP
                                   GP Rare Earth - 207 EE Buffalo
                                                          Buffalo Street

       47.    My investigation has determined there is
                                   determined there is probable
                                                       probable cause
                                                                cause to believe Chrysalis

and GP Rare
and GP Rare Earth
            Earth occupy
                  occupy suites
                         suites 604
                                604 and
                                    and 605
                                        605 of
                                            of the Robert Marshall Building, which is

        at 207 E.
located at     E. Buffalo
                  BuffaloStreet,
                          Street,Milwaukee,
                                 Milwaukee,WI
                                            WI(the
                                               (theMarshall
                                                   MarshallBuilding).
                                                            Building). In
                                                                        In addition,
                                                                           addition, there

is probable cause to believe
                     believe the
                              the Fund's
                                  Fund's gems, minerals,
                                               minerals, and
                                                         and stones are stored
                                                                        stored at a vault
                                                                                    vault

occupied by
occupied byGP
            GPRare
              Rare Earth
                   Earth in Suite 605.

       48.              employs Chadwick
              Chrysalis employs Chadwick Keller
                                         Keller (Keller) to assist in its management of
                                                                          management of

the Fund. II have
             have reviewed
                   reviewed many
                            manyemail
                                 email messages
                                       messages between
                                                between Keller and Nohl regarding the

Fund, Chrysalis, and related topics. Keller's
Fund,                                Keller's messages
                                              messages were sent from the email addresses
                                                       were sent

chadwickjkeller@chrysalisfinancial.com and chadwickjkeller@gmail.com. For
                                                                      For instance,
                                                                          instance, in

a July 5, 2016
          2016 email
               email exchange, Nohl
                               Nohl asks Keller,
                                         Keller, "[b]ecause
                                                  "Necause of
                                                            of the
                                                                the inclusion
                                                                    inclusion of the sold

stone in the 2016 appraisals
                  appraisals we
                             we are
                                are going
                                    going to throw out
                                                   out all
                                                       all Midwest
                                                           Midwest Gemological

Appraisals for 2016
               2016 -- please
                       please contact
                              contact these
                                       these guys
                                             guys and
                                                  and get
                                                      get an
                                                          an appointment
                                                             appointment for appraising
                                                                             appraising all

cut other than those already appraised by Zigras
                                          Zigras -- give me
                                                         me aa cost
                                                               cost estimate and a time

frame for turn around also please[,]" and Keller
                                          Keller responded,
                                                 responded, "Will do." In
                                                                        In an
                                                                           an August
                                                                              August 22,
                                                                                     22,

2016 email, Nohl sent to Keller
                         Keller an
                                an attachment
                                   attachment named "GTIF Valuation Guidelines

                            which is
December 2016 Printed.pdf," which is a document
                                       document on
                                                on Greenpoint
                                                   GreenpointTactical
                                                              Tactical Income Fund

           that discusses valuation techniques for private equity funds. In
Letterhead that                                                           Inaa December
                                                                               December 7,

2015 email exchange,
           exchange, Nohl
                     Nohlinstructed
                          instructedKeller
                                    Keller at
                                           at his
                                              his chadwickjkeller@gmail.com
                                                  chadwickjkeller@gmail.com to pay an


                                             26




       Case 2:17-mj-00036-DEJ
       Case                   Filed03/31/17
            2:17-mj-00036-DEJ Filed          Page 28
                                    03/31/17 Page 28 of
                                                     of65  Document 11
                                                        65 Document
invoice to "Collector's Edge" for $1700  forlaboratory
                                  $1700 for  laboratory specimen
                                                        specimen cleaning.
                                                                 cleaning. Keller's

signature lines
signature                the gmail.com and chrysalisfinancial.com email accounts often
          lines for both the

bear the title Chief of Banking Operations for Chrysalis.

       49.
       49.    On March 8, 2017,
                          2017,Postal
                                PostalInspector
                                       Inspector Williams
                                                 Williamsspoke
                                                          spoke with
                                                                with Postal Letter
                                                                            Letter Carrier
                                                                                   Carrier

G. Mack.
   Mack. Mack is the regular letter carrier for the Marshall Building and is familiar
                                                                             familiar with
                                                                                      with

suites 604 and
           and 605.
               605. Mack slides mail under
                                     under the
                                           the doors
                                               doorsof
                                                     of suite
                                                        suite 604
                                                              604 and
                                                                  and 605, but
                                                                           but parcels
                                                                               parcels are

delivered to suite 605. Inspector Williams displayed photographs
                                                     photographs of
                                                                 of Nohl
                                                                    Nohl and
                                                                         and Keller to

Mack. Mack
      Mack identified
           identified Nohl
                      Nohlas
                           as the
                               the occupant
                                   occupantof
                                            of suite
                                               suite605,
                                                     605, and
                                                          and Keller
                                                              Keller as the occupant
                                                                            occupant of

suite 604.
      604. Mack
           Mack also informed Inspector Williams he has seen Nohl and Keller together.
                                                                             together.

       50.
       50.    That same day,
                        day, Inspector Williams observed the
                                                         the covers
                                                             covers of
                                                                    of several items of

mail to be delivered
           deliveredto
                     to207
                       207 E Buffalo Street,
                                     Street, Suite
                                             Suite 604,
                                                   604,Milwaukee,
                                                        Milwaukee, WI.
                                                                   WI. The recipients of

the mail included Nohl, Keller, and
                                and Chrysalis.
                                    Chrysalis. The return
                                                   return address
                                                          addressfor
                                                                  for one
                                                                      one of the mail

items was
items was BIC, 1200 John
          BIC, 1200 John Q
                         Q Hammons
                           Hammons Drive,
                                   Drive, Suite 501, Madison,
                                                     Madison, WI.

       51.
       51.    According
              According to
                        to its
                           its website,
                               website, Chrysalis
                                        Chrysalisidentifies
                                                  identifiesits
                                                             itsoffice
                                                                 officelocation
                                                                        locationas
                                                                                as 111
                                                                                   111 E.

                2800,Milwaukee,
Kilbourn, Suite 2800, Milwaukee,WI;
                                WI;however,
                                    however,aamap
                                              mapembedded
                                                  embedded on the
                                                              the webpage
                                                                  webpage above

the 111 E. Kilbourn address
                    addressidentifies
                            identifiesthe
                                       theoffice
                                           officelocation
                                                  locationas
                                                           as207
                                                              207E.
                                                                 E. Buffalo
                                                                    Buffalo Street, Suite 604,

Milwaukee WI,
Milwaukee WI, 53202.
              53202.

       52.
       52.    I reviewed records
                         records from BMO Harris
                                          Harris Bank for
                                                      for business checking account
                                                                            account

4810036405,  thetitle
4810036405, the  titleand
                       and mailing
                           mailing address
                                   address of which
                                              whichis
                                                    is Chrysalis
                                                       ChrysalisFinancial
                                                                 FinancialLLC,
                                                                          LLC, 3240 N

Summit Avenue,
Summit Avenue, Milwaukee,
               Milwaukee, WI 53211.
                             53211. The
                                    The signature
                                        signature card for this account lists
                                                                        lists Nohl
                                                                              Nohl and
                                                                                   and

Graewin, and there are signatures on the signature lines above both names.
                                                                    names. After
                                              27




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 29 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
reviewing
reviewing the
          the bank records
                   records for this account, I discovered numerous checks written
                                                                          written from

Chrysalis
Chrysalis to
          to the
             theMarshall
                 MarshallBuilding
                         Buildingfor
                                  for Suite
                                      Suite 604.
                                            604.

       53.
       53.    A Chrysalis
                Chrysalis BMO Harris Bank cancelled
                                          cancelled check #5446,
                                                          #5446, dated January
                                                                       January8,
                                                                               8, 2016,
                                                                                  2016,

was written
was writtento
            to"Marshall
               "MarshallBldg"
                        Bldg"for
                              for$1,800.00.
                                  $1,800.00. The check memo states the check is for

"#604."
"#604." AAChrysalis
          ChrysalisBMO
                    BMOHarris
                       HarrisBank
                              Bankcancelled
                                   cancelledcheck
                                             check#5553,
                                                   #5553, dated
                                                          dated May
                                                                May 5,
                                                                    5, 2016, was

written to
written  to "Robert
            "RobertMarshall
                    MarshallBldg"
                            Bldg"for
                                  for $600.00.
                                      $600.00. The check memo line for this check

provided
providedthat
         thatititwas
                 wasfor
                     for"Rent
                         "Rent[ineligible]
                               [ineligible] 604."
                                            604." A
                                                  AChrysalis
                                                    ChrysalisBMO
                                                             BMO Harris
                                                                 Harris Bank cancelled

check #5555, dated
             dated May
                   May 16, 2016,
                           2016,was
                                 was written
                                     written to "Marshall
                                                "Marshall Bldg"
                                                          Bldg" for
                                                                for $1,200.00.
                                                                    $1,200.00. The check

memo
memo states
     states the
             the check
                 check is
                       is for "Rent
                              "Rent #604." AA Chrysalis
                                              ChrysalisBMO
                                                        BMO Harris
                                                            Harris Bank
                                                                   Bank cancelled check

#5572, dated
       dated August
             August 15, 2016, was written
                        2016, was written to "Robert
                                             "Robert Marshall
                                                     Marshall Bldg"
                                                              Bldg" for $1,800.00.
                                                                        $1,800.00. The

check memo line for this check provided
                               provided that
                                        that itit is
                                                  is for
                                                     for "Rent
                                                         "Rent Ste
                                                               Ste 604." A Chrysalis
                                                                           Chrysalis BMO
                                                                                     BMO

Harris
Harris Bank
       Bank cancelled check #5315, dated
                                   dated October 25, 2016,
                                                     2016,was
                                                           waswritten
                                                              written to
                                                                       to "Marshall
                                                                          "Marshall

Bldg" for $600.00.                     provide that
          $600.00. The check memo line provide thatthe
                                                    thecheck
                                                        checkisis for
                                                                  for "Inv
                                                                      "Inv618
                                                                           618 Rent
                                                                               Rent 604."

       54.
       54.    On March 3, 2017,
                          2017,Special
                                SpecialAgent
                                       Agent David
                                             David A.
                                                   A. Klingbeil,
                                                      Klingbeil, Internal
                                                                  Internal Revenue
                                                                           Revenue

Service, conducted
         conducted surveillance
                   surveillance at
                                at 207
                                   207 E Buffalo
                                         Buffalo Street,
                                                 Street, Milwaukee,
                                                         Milwaukee, WI.
                                                                    WI. On
                                                                        On the sixth floor,

Special Agent Klingbeil
              Klingbeil observed
                        observed aa sign
                                    sign that
                                          that listed
                                                listed eight
                                                       eight names
                                                             names and
                                                                   and their respective suite

numbers.
numbers. Special
         Special Agent
                 Agent Klingbeil                                            with the
                       Klingbeil noted Chrysalis was identified in the list with

numbers
numbers "604"
        "604" to
               to the
                  the left
                      left of its name. Special
                                        Special Agent
                                                Agent Klingbeil
                                                      Klingbeil located suite 604, and
                                                                                   and

described the
          the door
              door as
                   as having
                      having aa large
                                large glass
                                      glass window
                                            windowwith
                                                   withthe
                                                        thename
                                                            name"CHRYSALIS
                                                                 "CHRYSALIS

FINANCIAL" on it.
              it. Special Agent Klingbeil
                                Klingbeil also
                                          also noted
                                               noted a white
                                                       white piece
                                                             piece of
                                                                   of paper
                                                                      paper attached to

the glass
    glass window
          windowthat
                 thatread
                      read"UPS
                           "UPS/ /FED
                                   FEDEX
                                       EXPLEASE
                                          PLEASE KNOCK
                                                 KNOCK ON
                                                       ON SUITE 605." Special
                                                          SUITE 605."
                                              28




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 30 of
                              Filed03/31/17          of 65 Document 11
                                                        65 Document
Agent Klingbeil also located
                     located suite
                             suite 605,
                                   605,and
                                        and described
                                            described the
                                                       the door
                                                           door as
                                                                as aa solid
                                                                      solid gray
                                                                            graydoor
                                                                                 door that
                                                                                      that

was metallic
    metallic in appearance, possibly
                            possibly made
                                     made of
                                          of steel.

       55.
       55.    During the SEC audit,
                             audit, BIC
                                    BIC informed
                                         informed the
                                                  the SEC
                                                      SECthat
                                                          that the
                                                                the Fund's
                                                                    Fund's gems
                                                                           gems and
                                                                                and

minerals
minerals were
         were held
              held at
                   at the Chrysalis office in
                                           in aa walk-in
                                                 walk-in vault.
                                                         vault. Several records
                                                                        records obtained
                                                                                obtained

from Google in response to a search
                             search warrant
                                    warrantfor
                                            for christopherjnohl@gmail.com
                                                christopherjnohl@gmail.com reference a

vault
vault purchased
      purchasedby
                byGP
                   GPRare
                     RareEarth
                          Earthand
                                andinstalled
                                    installedatat207
                                                  207E.E.Buffalo
                                                         BuffaloStreet,
                                                                 Street, Suite
                                                                         Suite 605,

Milwaukee,
Milwaukee, WI.
           WI. Suite
               Suite 605
                     605 is located in
                                    in close proximity
                                             proximity to
                                                       to Chrysalis'
                                                          Chrysalis'office
                                                                     office in suite
                                                                               suite 604.
                                                                                     604.

       56.
       56.    A file named
                     named "GP
                           "GP RARE
                               RARE EARTH - RECEIPT
                                            RECEIPT - ULINE
                                                      ULINE - VAULT
                                                              VAULT SHELVING

- 59685656
  59685656 - JUN
             JUN 23, 2014
                     2014 412.pdf"
                          412.pdf" is
                                   is an
                                      an invoice dated
                                                 dated June
                                                       June23,
                                                            23, 2014
                                                                2014 from ULINE, PO Box

88741, Chicago,
       Chicago, IL.
                IL. The invoice,
                        invoice, number
                                 numberisis63540309,       Chrysalis Arbitrage
                                           63540309, lists Chrysalis Arbitrage LLC,
                                                                               LLC, 3240 N

Summit
Summit Avenue,
       Avenue, Milwaukee,
               Milwaukee, WI,
                          WI, as the "SOLD TO"
                                           TO" entity,
                                               entity, and GP Rare
                                                              Rare Earth
                                                                   Earth Trading
                                                                         Trading

Account,
Account, 207 E Buffalo
               BuffaloStreet,
                       Street,Suite
                              Suite605,
                                    605,Milwaukee,
                                        Milwaukee,WI,
                                                   WI,as
                                                       asthe
                                                          the"SHIP
                                                              "SHIPTO"
                                                                    TO"entity.
                                                                        entity. The

items listed on
             on the invoice include storage racks and shelves.

       57.
       57.    I reviewed
                reviewed aa file
                            file named
                                 named"GP
                                       "GPRARE
                                          RARE EARTH
                                               EARTH - LEASE
                                                       LEASE - MARSHALL
                                                               MARSHALL

BUILDING - VAULT
           VAULT STORAGE -1
                         -1 YEAR
                            YEAR - OPT
                                   OPT3YR
                                       3YR RENEW - MAY
                                                   MAY 1, 2014346.pdf"

which
which is
      is aa signed
            signedlease
                   leasefor
                         forthe
                             theMarshall
                                MarshallBuilding,
                                         Building,207
                                                   207East
                                                      EastBuffalo
                                                           Buffalo Street,
                                                                   Street, Suite 605,

Milwaukee,
Milwaukee, WI.
           WI. The
               Thelease
                   lease is
                          is dated
                             datedApril
                                   April28,
                                         28,2014
                                            2014 for suite 605 in the Marshall Building for

a term of one
          one year,
              year, beginning
                    beginning May
                              May 15, 2014
                                      2014 and
                                           and ending on the last
                                                             last day
                                                                  day of
                                                                      of April 2015, with
                                                                                     with

an amount
   amountof
          of $1,630 due in
             $1,630 due in rent
                           rent each
                                each month.
                                     month. The
                                            The lease also offers an
                                                                  an option
                                                                     option to
                                                                            to extend
                                                                               extend the

lease for an
          an additional
             additionalthree
                        threeyears,
                             years,beginning
                                    beginningMay
                                             May1,
                                                 1,2015
                                                    2015 and
                                                         and ending
                                                             endingon
                                                                    onApril
                                                                      April30,
                                                                            30, 2018.
                                                                                2018.

The lessee is identified as Christopher
                            Christopher Nohl and
                                             and the
                                                 the lessor
                                                     lessor is
                                                            is identified
                                                               identified as
                                                                          as Robert DeToro.
                                             29




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ Filed03/31/17       31 of
                                    03/31/17 Page 31 of 65 Document 11
                                                        65 Document
Signatures were provided for both signature
                                  signature lines
                                            lines above these two names.

       58.
       58.     A file named
                      named "GP
                            "GP RARE
                                RARE EARTH - INVOICE
                                             INVOICE - WISCONSIN
                                                       WISCONSIN SAFES --

WSQ20436
WSQ20436 -- MAY 15,
                15,2014
                    2014374.pdf"
                         374.pdf"isisaaquote
                                       quote dated
                                             dated May 15, 2014
                                                           2014 from
                                                                from Wisconsin Safes,

N56W26872 Lisbon
          Lisbon Road, Sussex, WI 53089,
                                  53089, to
                                          to customer
                                             customer GP Rare Earth,
                                                              Earth, 207
                                                                     207 E. Buffalo

Street, Milwaukee,
        Milwaukee, WI
                   WI 53202,  forthe
                      53202, for  the purchase
                                      purchase of item LMV
                                                       LMV -- Class 1,
                                                                    1, aa Custom
                                                                          Custom

Lightweight Modular Vault -- Class 1.
                                   1. The shipping
                                          shipping location is listed as the
                                                                         the same
                                                                             same address
                                                                                  address

as the customer address. The
                         The quoted
                             quotedprice
                                    priceis
                                          is $115,000. The document
                                             $115,000. The document shows
                                                                    shows what

appears to be handwritten
appears       handwrittennotes
                          notes that
                                 thatclaim
                                     claim the
                                            the $50,000 down payment
                                                $50,000 down payment was paid on May

15, 2014
    2014by
         bycheck
            checknumber
                  number8277.
                         8277.The
                              Thedocument
                                  documentalso
                                          alsoincludes
                                               includes plan
                                                        plan views
                                                             views of
                                                                   ofwhat
                                                                      what appears
                                                                           appears

to be the vault's
          vault's installation,
                  installation, such as a plan
                                          plan view
                                               view of the vault
                                                           vault ceiling and a plan
                                                                               plan view of the

vault walls.

       59.
       59.     I reviewed documentation
                          documentation received
                                        received from
                                                 from US Bank regarding
                                                      US Bank regarding business

checking account
         account 182376359432,  thetitle
                 182376359432, the  titleand
                                          andaddress
                                              address of
                                                      of which
                                                         which is
                                                               is GP
                                                                  GP Rare
                                                                     Rare Earth
                                                                          Earth Trading
                                                                                Trading

Account LLC, 3240
             3240 N.
                  N.Summit
                     Summit Avenue,
                            Avenue, Milwaukee, WI. A
                                                   A GP
                                                     GP Rare
                                                        Rare Earth
                                                             Earth US
                                                                   US Bank

cancelled check #8277, dated
                       dated May 15,
                                 15, 2014,
                                     2014,was
                                           waswritten
                                              written from
                                                      from GP
                                                           GP Rare
                                                              Rare Earth
                                                                   Earth to "Wisconsin
                                                                            "Wisconsin

Safes" for 50,000.00. The check
           50,000.00. The checkmemo
                                memo line
                                      line claims
                                           claims the
                                                   the check
                                                       checkisisfor
                                                                 for"Vault."
                                                                     "Vault." The check

amount and
amount and check number are identical to the amount and check number identified in the

apparently handwritten
           handwritten note.

       60.
       60.     A file named
                      named "GP
                            "GP RARE
                                RARE EARTH -- INVOICE - MARSHALL BUILDING --
                                                        MARSHALL BUILDING

OCT 7,
    7, 2014.pdf"
       2014.pdf"isisaadocument
                       documentthat
                                that provides
                                     provides details
                                              details of
                                                      of current
                                                         current charges
                                                                 charges for
                                                                         for suite
                                                                             suite number
                                                                                   number

605 of
    of the
       the Marshall
           Marshall Building,
                    Building, 207
                              207 E. Buffalo Street, Milwaukee,
                                                     Milwaukee, WI,
                                                                WI, (414) 276-5210. The
                                                                    (414) 276-5210.
                                              30




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 32 of
                              Filed03/31/17          of 65 Document 11
                                                        65 Document
      amount of the charges was $2,510,
total amount                            whichincludes
                                $2,510, which includes 1,630 in
                                                             in rent
                                                                rent for
                                                                     for the
                                                                         the current
                                                                             current

month, October
month, October 2014, and $880  for aa prior
                         $880 for     prior balance
                                            balance from September.

       61.
       61.    On March 8, 2017,
                          2017,IIreceived
                                  receivedinsurance
                                           insurance documents
                                                     documents from
                                                               from Jewelers
                                                                    Jewelers Mutual
                                                                             Mutual

Insurance Company regarding GP Rare
                               Rare Earth.
                                    Earth. One of
                                               of the documents
                                                      documents included the current

policy records for GP Rare Earth, effective between
                                            between November
                                                    November 18, 2016 and
                                                                      and November
                                                                          November 18,

2017.
2017. The Named
          Named Insured
                InsuredisisGP
                           GPRare
                              Rare Earth
                                   EarthTrading,
                                         Trading,address
                                                  address207
                                                          207E.
                                                             E.Buffalo
                                                                Buffalo Street, Ste.

605, Milwaukee, WI.
605, Milwaukee, WI. The
                    The policy
                        policy agreement
                               agreement states
                                         states that
                                                that the coverage applies to the

described premises.
          premises. Described
                    DescribedPremises
                              PremisesLocation
                                       Location#1
                                                #1isislisted
                                                       listedasas207
                                                                  207E.
                                                                      E.Buffalo
                                                                        Buffalo Street,
                                                                                Street, Ste.

605, Milwaukee,WI.
605, Milwaukee, WI. In
                    In addition,
                       addition, the
                                 the insurance
                                     insurance application
                                               application is
                                                           is included
                                                               included in the document,

and claims
and claims aa vault
              vaultis
                    is located
                        locatedat
                                at207
                                   207 E.
                                       E. Buffalo Street, Suite
                                                          Suite 605,
                                                                605,Milwaukee,
                                                                     Milwaukee, WI.
                                                                                WI. The Vault

               also included
Application is also included in the document, and describes the vault as located at

                   which was
Location Number 1, which was identified
                             identified in
                                         in the
                                             theapplication
                                                applicationand
                                                            andpolicy
                                                                policyas
                                                                       as207
                                                                          207E.
                                                                             E. Buffalo
                                                                                Buffalo

Street, Suite 605, Milwaukee,
                   Milwaukee, WI.

       62.
       62.    I reviewed documentation
                         documentation received
                                       received from
                                                from US Bank
                                                        Bank regarding
                                                             regarding business

checking account 182376359432,
                 182376359432,the
                               thetitle
                                   titleand
                                         andaddress
                                             address of
                                                     of which
                                                        which is
                                                              is GP
                                                                 GP Rare
                                                                    Rare Earth
                                                                         Earth Trading
                                                                               Trading

Account LLC, 3240
Account      3240N.
                  N.Summit
                    Summit Avenue,
                           Avenue, Milwaukee,
                                   Milwaukee, WI. A
                                                  A GP Rare Earth
                                                            Earth US
                                                                  US Bank

cancelled check #8260, dated May 1,
                #8260, dated     1, 2014,
                                    2014,was
                                          waswritten
                                             written from GP Rare Earth to "The

Marshall Building"
Marshall Building" for
                   for $1,630.00.                                         for "Storage."
                       $1,630.00. The check memo line claims the check is for "Storage."

                   Bank cancelled
A GP Rare Earth US Bank cancelled check #8281,
                                        #8281, dated
                                               dated May 30,
                                                         30, 2014,
                                                             2014,was
                                                                   waswritten
                                                                      written from

GP Rare Earth to "The Marshall
                      Marshall Building"
                               Building" for
                                         for $1,630.00.
                                             $1,630.00. The check memo claims the check

       "Vault Lease
is for "Vault Lease Amt."
                    Amt." Both of
                               of these check
                                        check amounts
                                              amounts are
                                                      are identical
                                                          identical to
                                                                    to the
                                                                       the monthly
                                                                           monthly rent
                                             31




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 33 of
                              Filed03/31/17          of 65 Document 11
                                                        65 Document
amount due
amount duefor
           for the
                thelease
                    lease of
                          of suite
                             suite 605,
                                   605, as noted above.

       63.
       63.        2015,GP
               In 2015, GPRare
                          RareEarth
                               Earthappears
                                     appears to
                                              tohave
                                                have moved
                                                     moved its
                                                           its banking
                                                               banking business
                                                                       business to a

business account with Summit Credit
                             Credit Union.
                                    Union. I reviewed several documents obtained

     Summit Credit
from Summit Credit Union
                   Union for
                         for business
                             businessaccount
                                      account0120264800,  the name
                                             0120264800, the  name and
                                                                   and address
                                                                       address of

which
which is
      is GP
         GP Rare
            Rare Earth
                 Earth Trading
                       TradingAccount
                               AccountLLC,
                                       LLC,207
                                           207 E Buffalo Street,
                                                         Sheet, Suite 604,
                                                                      604, Milwaukee,
                                                                           Milwaukee,

WI. The
    The Authorized
        AuthorizedSigner
                   Signer is
                           is listed
                               listed as
                                      asNohl,
                                         Nohl,3240   Summit Avenue, Milwaukee,
                                              3240 N Summit         Milwaukee, WI.

The check memos of several other checks imply GP Rare Earth continues to rent
                                                                         rent suite
                                                                              suite 605.
                                                                                    605.

A GP Rare Earth Summit
                Summit Credit
                       Credit Union
                              Unioncancelled
                                    cancelled check
                                              check #10785,
                                                    #10785, dated
                                                            dated August
                                                                  August12,
                                                                         12, 2016,
                                                                             2016,

was
was written
    writtenfrom
            fromGP
                GP Rare
                   Rare Earth
                        Earth to
                               to "Robert
                                  "RobertMarshall
                                          MarshallBldg"
                                                  Bldg"for
                                                        for $1,750.00.
                                                            $1,750.00. The check memo

line claims the check is for
                         for "Suite
                             "Suite 605."
                                    605." A GP Rare
                                               Rare Earth
                                                    Earth Summit
                                                          Summit Credit Union cancelled

check #10786, dated September 12, 2016,
      #10786, dated               2016,was
                                        waswritten
                                           written from
                                                   from GP Rare
                                                           Rare Earth
                                                                Earth to
                                                                      to "Robert
                                                                         "Robert

Marshall
Marshall Bldg" for $1,750.00. The check
                   $1,750.00. The check memo
                                        memo line
                                             line claims
                                                  claims the
                                                         the check
                                                             check is
                                                                   is for
                                                                       for"Rent
                                                                           "Rent 605."
                                                                                 605." A

GP Rare Earth
        Earth Summit Credit Union check #10800, dated what
                                        #10800, dated what appears
                                                           appears to be October 27,

2016, was written
2016, was written from GP Rare Earth to "Robert
                                        "Robert Marshall
                                                MarshallBldg"
                                                         Bldg" for
                                                               for $1,750.00.
                                                                   $1,750.00. The check

memo claims
     claims the
            the check
                check is for "Ste 605."

                      Chrysalis and GP
                      Chrysalis and GPRare
                                       RareEarth
                                            Earth-ill
                                                 -111E.
                                                      E.Kilbourn
                                                        Kilbourn Avenue

       64.
       64.     According to the Wisconsin Department of Financial Institutions
                                                                  Institutions website,

Chrysalis Holding,
Chrysalis Holding,111
                   111 E Kilbourn
                         Kilbourn Avenue,
                                  Avenue,Floor
                                          Floor 28,
                                                28, Milwaukee,
                                                    Milwaukee, Wisconsin
                                                               Wisconsin 53211,
                                                                         53211, is the

registered agent for Chrysalis.
                     Chrysalis. As previously identified, this address
                                                               address is also listed on

Chrysalis' website
Chrysalis' website as
                   as its
                       its office
                           office location.

       65.
       65.    On March 8, 2017,
              On          2017,Inspector
                                Inspector Williams
                                          Williamsspoke
                                                   spoke with
                                                         with Letter Carrier S. Emanuele,
                                              32




       Case 2:17-mj-00036-DEJ
            2:17-mj-00036-DEJ Filed
                              Filed 03/31
                                    03/31/17
                                         /1   Page 34
                                           7 Page  34 of 65
                                                         65 Document
                                                            Document 11
who
who was
    was familiar
        familiar with
                 withsuite
                      suite2800
                           2800 of 111
                                   111 E.
                                       E.Kilbourn
                                          Kilbourn Avenue,
                                                   Avenue, Milwaukee,
                                                           Milwaukee, WI.
                                                                      WI. Emanuele

informed
informed Inspector
         Inspector Williams
                   Williams that
                            that Suite 2800 has an
                                       2800 has an office
                                                   officewith
                                                          with the
                                                                the name
                                                                    name Christopher
                                                                         Christopher Nohl

posted on it. Emanuele
              Emanuelealso
                       also informed
                            informed Inspector
                                     Inspector Williams
                                               Williams that a company called

Greenpoint moved in a year and
                           and aa half ago. Inspector
                                             Inspector Williams
                                                       Williams displayed
                                                                displayed aa picture
                                                                             picture of

Michael Hull
        Hull to Emanuele, and Emanuele looked familiar to him as one of the people he

has seen in Suite 2800.
                  2800. Emanuele provided
                                 provided Inspector
                                          Inspector Williams a list of
                                                                    of names
                                                                       names that

received mail
         mail in
              in Suite 2800,
                       2800,which
                             which included
                                    included Keller,
                                             Keller, Nohl,
                                                     Nohl, Chrysalis,
                                                           Chrysalis, and
                                                                      and Greenpoint.

       66.
       66.       documents obtained
              In documents obtained from
                                    from Google in response to a search warrant for

christopherjnohl@gmail.com, I discovered two documents and an
                                                           an email that
                                                                    that reference

office space
       space occupied by
                      by Chrysalis
                         Chrysalis and
                                   andGAM
                                       GAMat
                                          at111
                                             111 E.
                                                 E. Kilbourn,
                                                    Kilbourn, Suite
                                                              Suite 2800, Milwaukee,
                                                                          Milwaukee,

WI.

       67.
       67.    A file named
                     named "Alt Asset Signed Lease -- Final.pdf" consists
                                                                 consists of a sublease

agreement
agreement dated
          datedApril
                April1,
                     1, 2016         Joe Sweeney,
                        2016 between Joe Sweeney,sub-landlord,
                                                  sub-landlord, and
                                                                and Alternative Asset

Portfolio Services LLC
                   LLC (ALT),
                       (ALT),subtenant,
                              subtenant, for
                                         for approximately
                                             approximately 3,160 square
                                                                 square feet of space in

suite 2800 of
suite      of the
              the office
                  officebuilding
                         building located
                                  located at
                                          at 111
                                             111 E.
                                                 E.Kilbourn
                                                    KilbournAvenue,
                                                            Avenue, Milwaukee,
                                                                    Milwaukee, WI.
                                                                               WI. An

internet
internet search
         search for this address
                         address identified
                                 identified the
                                             the office
                                                 office building
                                                        building as the Milwaukee Center

Office Tower.
       Tower. The
              The sublease
                  sublease is for the term
                                      term commencing
                                           commencing on
                                                      on April
                                                         April 1, 2016, and expiring on
                                                                  2016, and

April 1, 2019.
         2019. On the signature
                      signature page of the document,
                                            document, Sweeney is identified as the sub-

landlord,
landlord, ALT
          ALT is identified as the subtenant, and
                                              and Nohl
                                                  Nohl is
                                                       is identified
                                                          identified as
                                                                     as ALT's co-president.

Both signature
     signature lines above
                     above Sweeney
                           Sweeneyand
                                   and Nohl
                                       Nohl are
                                            are signed.
                                                 signed. In addition
                                                            addition to the sublease, the

document includes
document includesExhibit
                  Exhibit B,
                          B, which depicts
                                   depicts the
                                           the floor
                                               floor plan
                                                     plan of
                                                          of the
                                                             the Milwaukee
                                                                 Milwaukee Center's
                                                                           Center's28th
                                                                                    28th
                                             33




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 35 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
floor. The
       The office
           office space occupied by Chrysalis, ALT,
                                               ALT, and
                                                    and GAM are
                                                            are noted
                                                                noted in
                                                                      in the depiction.

According to the depiction,
                 depiction, Chrysalis
                            Chrysalis occupies
                                      occupies four spaces, approximately
                                                            approximately 514
                                                                          514 square feet,

and GAM
and GAM occupies one space, approximately
                            approximately 124 square
                                              square feet.

      68.
      68.    I also reviewed
                    reviewed aafile
                                filenamed
                                     named"ALT
                                           "ALT- -LEASE
                                                   LEASE--2800
                                                           2800 KILBOURN
                                                                KILBOURN AVE -

           MILWAUKEE -- WI
FLOOR 28 - MILWAUKEE    WI--APR
                            APR2016
                                2016THRU
                                     THRUAPR
                                         APR112019
                                               2019161.pdf"
                                                    161.pdf"which
                                                             whichcontained
                                                                   contained

information materially consistent with the above-discussed sublease agreement.
information

      69.
      69.    I reviewed
               reviewed an
                        an email
                           emaildated
                                 datedMay
                                      May17,
                                          17,2016
                                             2016 from
                                                  from Chadwick
                                                       ChadwickJ.J. Keller,
                                                                    Keller, Chief of

Banking
Banking Operations,
        Operations,Chrysalis
                    ChrysalisFinancial
                              FinancialLLC,
                                        LLC,207
                                             207E.
                                                E. Buffalo
                                                   Buffalo St.,
                                                           St., Suite 604, Milwaukee,
                                                                           Milwaukee, WI,

chadwickjkeller@chrysalisfinancial.com to colleen@joesweeney.com,

                            and michael@greenpointfunds.com provided, "[a]ttached is
christopherjnohl@gmail.com, and

the shared
    shared monthly
           monthlyrent
                   rentand
                        andexpense
                            expensecalculator
                                    calculatorfor
                                               forMay
                                                  Mayfor
                                                      forSuite
                                                          Suite2800
                                                               2800 . . .. All
                                                                           All payments
                                                                               payments

are to be made to Pay It Forward
                         Forward Enterprises." The
                                               The attachment,
                                                   attachment, a document
                                                                 document with
                                                                          with aa file

name "Suite
name "Suite 2800
            2800 Monthly Rent & Expense
                                Expense Allocation.xlsx,"
                                        Allocation.xlsx," isis captioned
                                                               captioned at
                                                                         at the top

"SUITE 2800
       2800 MONTHLY
            MONTHLY RENT
                    RENT&&EXPENSE
                           EXPENSEALLOCATION."
                                   ALLOCATION."According
                                               According to
                                                         to this

document,
document, for
          for the
               the month
                   monthof
                         ofMay
                           May2016,
                               2016, Chrysalis
                                     Chrysalis owes
                                               owes 2,400.00,
                                                     2,400.00,GAM
                                                              GAMowes
                                                                  owes$2,400.00,  and
                                                                       $2,400.00, and

ALT Asset Portfolio
          Portfolio Svs
                    Svs owes
                        owes $1,200.00.
                             $1,200.00.Each
                                        Eachcompany
                                             companywas
                                                    was also
                                                        alsocharged
                                                             charged for
                                                                      for utilities.
                                                                          utilities. The

document notes
document notes that
               that checks
                    checks are requested
                               requested to
                                          to be
                                             be paid
                                                paid to
                                                     to Pay
                                                        Pay It
                                                            It Forward
                                                               Forward Enterprises,
                                                                       Enterprises, 111

East
East Kilbourn
     KilbournAve.
              Ave. Suite
                   Suite2800,
                         2800, Milwaukee,
                               Milwaukee,WI
                                          WI 53202.
                                             53202.

                    Nohl's Residence - 3240
                    Nohl's             3240NNSummit
                                             Summit Ave
                                                    Ave

      70.
      70.    My investigation has determined there
                                             there is probable
                                                      probable cause to believe Nohl and

Graewin
Graewin live
        live together
             together at
                      at 3240                   Milwaukee, WI, use it as a business
                         3240 N. Summit Avenue, Milwaukee,
                                            34




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 36 of
                              Filed03/31/17          of 65 Document 11
                                                        65 Document
location, and have received deliveries of
                                       of gems,
                                          gems, minerals,
                                                minerals,and
                                                          and stones
                                                              stones through
                                                                     through the
                                                                             the interstate
                                                                                 interstate

     and deliveries
mail and deliveries at
                    at this location.

       71.
       71.                      Property Search application accessible from
               According to the Property                               from the
                                                                             the Assessor's
                                                                                 Assessor's

Office section
       section of
               of the
                  the City
                      City of
                           of Milwaukee's
                              Milwaukee's website, city.milwaukee.gov, Shannon J.
                                                   city.milwaukee.gov, Shannon

Graewin is the
Graewin    the owner
               owner of 3240
                        3240 N
                             N Summit
                               Summit Avenue,
                                      Avenue, Milwaukee,
                                              Milwaukee,WI.
                                                         WI. As
                                                             As previously
                                                                previously noted,
                                                                           noted,

Nohl identifies
     identifies his
                his address
                    address as
                            as 3240
                               3240 N Summit Avenue, Milwaukee, WI, on the
                                                                       the Summit
                                                                           Summit

Credit Union
Credit Union signature
             signaturecard
                       cardfor
                            forGP
                               GP Rare
                                  Rare Earth
                                       Earth account
                                             account0120264800.            identifies
                                                     0120264800. Nohl also identifies

    address as
his address as 3240   Summit Ave
               3240 N Summit Ave for
                                 for the
                                      the Fund's
                                          Fund's Summit
                                                 Summit Credit
                                                        Credit Union business account
                                                                              account

120264900, effective April
                     April 16, 2015.

       72.
       72.     According to the signature
                                signature card
                                          card for
                                               for BMO Harris Bank Select Money
                                                   BMO Harris             Money Market
                                                                                Market

account
account 4820370529,  thetitle
        4820370529, the  titleand
                               and mailing
                                   mailing address
                                           address of
                                                   of the account is Shannon JJ Graewin,
                                                                                Graewin,

Christopher
Christopher JJ Nohl, 3240
                     3240 N
                          NSummit
                            Summit Avenue,
                                   Avenue, Milwaukee,
                                           Milwaukee,WI.
                                                      WI. Graewin
                                                          Graewin and
                                                                  and Nohl
                                                                      Nohl are the

only individuals
     individuals listed on the signature
                               signature card, and the signature
                                                       signature lines above both names

have been
     been signed.
          signed. The
                   Thesame
                       sameis
                            istrue
                               truefor
                                    forBMO
                                       BMO Harris
                                           Harris Bank Statement
                                                       Statement Savings account
                                                                         account

3797442 and Portfolio Checking
3797442 and           Checking account
                               account 3797167.
                                       3797167. As
                                                As of November
                                                      November22,
                                                               22, 2016,
                                                                   2016, these

accounts remain open.

       73.
       73.     According to records
                            records from
                                    from WDFI,           Holding's principle
                                         WDFI, Chrysalis Holding's principleoffice
                                                                             office is
                                                                                    is 3240
                                                                                       3240

N. Summit Avenue, Milwaukee, WI.
                             WI. The WDFI records reflect
                                     WDFI records reflect that,
                                                           that, as
                                                                 as updated
                                                                    updated on

February 7, 2017,
            2017,Graewin
                  Graewinisisthe
                              theregistered
                                  registeredagent
                                             agentfor
                                                   forChrysalis
                                                      ChrysalisHoldings
                                                                Holdingsand
                                                                         and the
                                                                              the address
                                                                                  address

is her home.

       74.
       74.     On March 3, 2017,
                           2017,Special
                                 SpecialAgent
                                        AgentKlingbeil
                                              Klingbeilconducted
                                                        conducted surveillance
                                                                  surveillance of
                                                                               of this
                                             35




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 37 of
                              Filed03/31/17          of 65 Document 11
                                                        65 Document
location and reported
             reported that
                       thatititis
                                is aa single-family residence. Agent
                                                               Agent Klingbeil
                                                                     Klingbeil reported to me

that two
that two vehicles
         vehicles were
                  were located
                        locatedat
                               atthe
                                  theresidence
                                      residenceon
                                                onMarch
                                                  March3,
                                                        3,2017
                                                          2017 at 8:45
                                                                  8:45 a.m.
                                                                       a.m. Special Agent

Klingbeil observed
          observed aa black
                      black Cadillac
                            Cadillac with
                                     with Wisconsin
                                          Wisconsinlicense
                                                    license plate
                                                            plate308YGC,
                                                                  308YGC, and a black

Mercedes with
         with Wisconsin
              Wisconsin license
                        license plate
                                plate 243NKC. On
                                              OnMarch
                                                 March8,
                                                      8, 2017,
                                                         2017, II reviewed
                                                                  reviewed vehicle

registration information
             information obtained from NCIC regarding
                                            regarding these two vehicles.
                                                                vehicles. According to

the NCIC records,
         records, the
                  the vehicle
                      vehicle with
                              with Wisconsin
                                   Wisconsin license
                                              license plate
                                                      plate 308YGC is registered
                                                            308YGC is registered to

Chrysalis and Nohl, although
                    although the
                             the registration
                                 registration expired
                                              expired on
                                                      on January
                                                         January 22, 2017.
                                                                     2017. In addition,

the NCIC records
         records show
                 showthe
                      theregistration
                          registrationaddress
                                       addressfor
                                               forthis
                                                   thisvehicle
                                                        vehicleisis207
                                                                    207EEBuffalo
                                                                         Buffalo St
                                                                                 St #604,
                                                                                    #604,

Milwaukee, WI. The
               The NCIC
                   NCIC records
                        recordsfor
                                for the
                                     the vehicle
                                         vehicle with
                                                 withWisconsin
                                                      Wisconsin license
                                                                 license plate
                                                                         plate 243NKC
                                                                               243NKC

show this
show this vehicle is registered to Graewin, and
                                            and the
                                                the registration
                                                    registration address
                                                                 addressisis 3240
                                                                             3240 N Summit

Avenue,
Avenue, Milwaukee, WI.

       75.
       75.    On March
              On March 7, 2017, at approximately
                          2017, at approximately 5:42
                                                 5:42 p.m.,
                                                      p.m., Inspector
                                                             Inspector Williams
                                                                       Williams conducted
                                                                                conducted

surveillance at
             at 3240 N.
                     N. Summit
                        Summit Avenue,
                               Avenue, Milwaukee,
                                       Milwaukee, WI.
                                                  WI. Inspector Williams observed a

black Mercedes Benz
               Benz and
                    and aa black
                           black Cadillac
                                 Cadillacparked
                                          parked in
                                                  in the
                                                     the driveway
                                                         driveway of
                                                                  of the
                                                                     the address.
                                                                         address.

Inspector Williams observed in the southwest
                                   southwest corner of the home on the second floor what

appeared to
appeared to be an
               an office.
                  office. The lights were turned
                                          turned on
                                                 on in the room, and she observed a

computer through
         through the
                 the window
                     window of
                            of the room.

       76.
       76.    On March
                 March 9, 2017,  Inspector Williams
                          2017, Inspector  Williams spoke
                                                    spoke with
                                                          with Letter Carrier
                                                                      Carrier J. Drost.

Drost was very familiar with
                        with the address.
                                 address. Drost
                                          Drost informed
                                                informed Inspector
                                                         Inspector Williams that two

people reside in the residence, Shannon
                                Shannon and
                                        and Christopher
                                            Christopher Nohl.
                                                        Nohl. Drost also stated the

residence receives a lot of
                         of mail
                            mail and
                                 and aa lot
                                         lot of
                                             of packages
                                                packagesfrom
                                                         fromoverseas.
                                                             overseas. Drost estimated the
                                              36




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 38 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
                   approximately ten to twelve packages per week. Inspector
residence receives approximately                                  Inspector Williams

displayed a photograph
            photograph of
                       of Nohl to Drost, who identified
                                             identified the person in the
                                                                      the photograph
                                                                          photograph as

Nohl.

        77.
        77.   That same day, Inspector
                             Inspector Williams identified
                                                identified several
                                                           several items
                                                                   items of mail to be

delivered to 3240 N Summit
             3240 N Summit Avenue,
                           Avenue, Milwaukee,
                                   Milwaukee, WI.
                                              WI. These
                                                  These mail
                                                        mail items
                                                              items were
                                                                    were addressed
                                                                         addressed to

Nohl, Graewin,
      Graewin, Chrysalis
               Chrysalis Financial
                         Financial II,
                                    II, Kai Squared Technologies, Chrysalis
                                                                  Chrysalis Financial III,

Chrysalis Financial VI,
                    VI,and
                        andGP
                           GPPetroleum.
                              Petroleum. One of
                                             of the
                                                 the packages
                                                     packages was
                                                              was addressed
                                                                  addressed to Graewin

with
with a return
       returnaddress
              addressofofGeoPeak
                         GeoPeakMinerals,
                                 Minerals,Karmin
                                          Karmin4,4,56-300
                                                    56-300 Milicz, Poland,

www.geopeakminerals.com. Another
                         Another package
                                 package was addressed
                                             addressed to Nohl with a return

address of
address of Dave
           Dave Bunk
                BunkMinerals,
                     Minerals,5695
                              5695 Yukon
                                   Yukon Street, Arvada,
                                                 Arvada,CO
                                                         CO80002.
                                                           80002.

        78.
        78.   I reviewed
                reviewed a June
                           June 30, 2014
                                    2014 email
                                         emailthat
                                               that IIreceived
                                                       received from
                                                                from Google
                                                                     Google between
                                                                            between Nohl
                                                                                    Nohl

and Metropolis
    Metropolis in which he asks Metropolis to mail original appraisals to his home

address. IIalso
           also reviewed
                reviewed many
                         many emails
                              emails in which Nohl arranged
                                                   arranged to ship gems and other

minerals to his address
                address at
                        at 3240 N. Summit
                                   Summit Street.
                                          Street. One of those emails was received on

February
February 29, 2016,
             2016, confirming
                   confirming an
                              an order
                                 order of "3000 Carat
                                                Carat Lots of Chrysocolla & Turquoise
                                                                            Turquoise

Rough -- Plus a FREE FaceteGemstone,"
                FREE Facete Gemstone,"which
                                       whichwas
                                             wasshipped
                                                 shippedto
                                                         tothis
                                                            thisaddress.
                                                                 address. Another

email, dated
       dated March     2016confirmed
             March 15, 2016 confirmed an
                                      an order
                                         order for
                                               for"[o]utstanding-
                                                   "[o]utstanding- Chrome Tremolite

Crrystal - Tanzania
           Tanzania - 25
                      25 ct" and
                             and for "[a]sethetic Pryrite Crystal Stalactite
                                                                  Stalactite -- Huanzalla
                                                                                Huanzalla sm

cabinet" both to be shipped
                    shipped to
                             to 3240
                                3240 N. Summit Avenue. In
                                                        InaaJanuary
                                                             January22,
                                                                     22, 2017 email
                                                                              email with
                                                                                    with

subject line
        line "rough
             "rough and
                    and cut questions,"
                            questions," Nohl
                                        Nohl asks a vendor
                                                    vendor to
                                                            to "mail
                                                               "mail the
                                                                      the rough
                                                                          roughto
                                                                                to 3240
                                                                                   3240 n

summit avenue," and
                and discusses
                    discusses pricing
                              pricing of gems and minerals.
                                             37




             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 39 of
                               Filed03/31/17          of 65 Document 1
                                                         65 Document
       79.    I reviewed
                reviewed a May 24, 2016
                                   2016email
                                        email that
                                               that II received
                                                        received from
                                                                  from Google
                                                                       Googlebetween
                                                                              between Nohl
                                                                                      Nohl

and a putative
      putative Chrysalis
               Chrysalis employee discussing insurance. In
                                                        In this
                                                            this email,
                                                                 email, the employee asks

Nohl to confirm certain information needed
                                    needed for the insurance,
                                                   insurance, including
                                                              including a reference to a

Chrysalis-owned vehicle's
Chrysalis-owned vehicle's parking
                          parking location at
                                           at 3240 N.Summit
                                              3240 N. Summit Avenue.
                                                             Avenue. Federal Agents

have observed the Chrysalis-registered vehicle in
                                               in the
                                                  the driveway
                                                      driveway frequently at
                                                                          at Nohl's
                                                                             Nohl's home

   3240 N.
at 3240 N. Summit
           Summit Avenue,
                  Avenue, Milwaukee,
                          Milwaukee, WI.
                                     WI. As such,
                                            such, this search
                                                       search warrant seeks

permission to
permission to search
              search this
                     this vehicle at the proposed
                                         proposed search
                                                  search premises
                                                         premises3240     Summit
                                                                  3240 N. Summit

Avenue, Milwaukee, WI and seize any of the items requested
Avenue,                                          requested in
                                                           in Attachment
                                                              Attachment F.

              SEIZURE OF THE
                         THE GEMS,
                             GEMS, MINERALS,
              AND STONES
                   STONES AS EVIDENCE OF THE CRIME

       80.    As discussed above and
                                 and in
                                     in Attachments
                                        Attachments B,
                                                    B, D, and F, this application seeks to

          Fund's gems,
seize the Fund's gems, stones, and minerals
                                   minerals found
                                            found at
                                                  at the
                                                     the proposed
                                                         proposedsearch
                                                                  search locations
                                                                         locations at
                                                                                   at 207

E. Buffalo Street, Suites 604-05, Milwaukee, WI, 111
                          604-05, Milwaukee,     111 E.
                                                     E. Kilbourn
                                                        Kilbourn Avenue,
                                                                 Avenue, Suite 2800,

Milwaukee, WI, and
Milwaukee,     and 3240 N. Summit
                           Summit Ave., Milwaukee, WI
                                                   WI as
                                                      as evidence of
                                                                  of the
                                                                      the commission
                                                                          commission

of the crimes. II submit
                  submit that
                         that there
                               there is
                                     is probable
                                        probable cause
                                                 cause to
                                                       to believe that
                                                                  that any gems, minerals, or

stones at these locations are evidence of
                                       of the
                                           the scheme
                                               scheme to
                                                       to defraud
                                                          defraud investors.
                                                                  investors. The gems,

stones, and minerals form the basis
                              basis upon
                                    upon which inflated
                                               inflated valuations
                                                        valuations were
                                                                   were made
                                                                        made and
                                                                             and that
                                                                                 that

the Hull brothers
         brothers and
                  and Nohl
                      Nohl have used
                                used to take inflated profits and
                                                              and management
                                                                  management fees from

investor contributions.
         contributions. As
                        Asnoted
                           notedabove,
                                above,the
                                       theFBI
                                          FBI has retained an
                                                           an expert gemologist to

analyze the gems, minerals, and stones
                                stones to determine their authenticity, quality, and
                                                                                 and value.

The authenticity,
    authenticity, quality, and
                           and value
                               value of the gems, minerals, and
                                                            and stones
                                                                stones will likely form a

                                              38




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 40 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
central component
        component of the evidence necessary to prove the crime of
                                                               of fraudulently
                                                                   fraudulently

overvaluing the Fund's
                Fund's assets.

       81.
       81.    As noted above, I have spoken with
                                            with Ms. Sandler, a gemologist, regarding
                                                                            regarding the

valuation
valuation of the gems, stones,
                       stones, and
                               and minerals. Ms.
                                             Ms. Sandler has advised me that it may

require an extended period to analyze and determine the authenticity, quality, and value

of these items. As
                As such,
                   such, I anticipated
                           anticipated that
                                       that the
                                             the FBI      seize the
                                                 FBI will seize the Fund's
                                                                    Fund's gem, minerals, and

stones for a period of time and to release them
                                           them to the Fund on the condition
                                                                   condition that they not

be sold, transferred, liquidated,
                      liquidated, or destroyed
                                     destroyed without
                                               withoutprior
                                                       priornotice
                                                             noticeto
                                                                    to the
                                                                        the FBI.
                                                                            FBI.

       82.
       82.    Ms. Sandler
                  Sandler has
                          has also
                              also advised
                                   advised me
                                           me regarding
                                              regarding proper methods
                                                               methods to
                                                                       to package for

transport and
transport and store
              store gems,
                    gems, minerals
                          minerals and
                                   and stones. Ms.
                                               Ms.Sandler
                                                   Sandler plans
                                                           plans be
                                                                 be present
                                                                    present at
                                                                            at the
                                                                               the time
                                                                                   time of
                                                                                        of

the seizure to provide further guidance. The
                                         The gems,
                                             gems, minerals,
                                                   minerals, and stones seized at the

proposed
proposed search
         search locations will be documented
                                  documented and photographed
                                                 photographed by
                                                              by FBI
                                                                 FBI Milwaukee's

Evidence Response Team,
                  Team, will
                        willbe
                             beproperly
                                properly packaged,
                                         packaged, and
                                                   and will
                                                       will be
                                                            be transported
                                                                transported by the

agents to
agents to aa secured
             securedFBI
                     FBI facility located at
                                          at the
                                             the FBI
                                                 FBI Milwaukee field office, which
                                                                             which is

temperature controlled
temperature controlled and
                       and has
                           has around-the-clock
                               around-the-clock security.

       83.
       83.    The FBI
                  FBIwill
                      willretain
                           retain custody
                                  custody of
                                          of the
                                              the gems,
                                                  gems, stones,
                                                        stones, and
                                                                and minerals
                                                                    minerals while the

experts analyze them for evidentiary purposes. The
                                               The gems,
                                                   gems, minerals,
                                                         minerals, and
                                                                   and stones
                                                                       stones will be

graded and
graded and evaluated
           evaluated using
                     using appropriate
                           appropriate methods.
                                       methods. The
                                                 Theanalysis
                                                     analysis conducted
                                                              conducted will
                                                                        will be non-

destructive in nature
               nature and
                      and will
                          will not
                               not reduce the
                                          the value
                                              value of the gems, minerals,
                                                                 minerals, and
                                                                           and stones.
                                                                               stones. If

the government
    government determines
               determines that
                          that destructive
                               destructive testing
                                            testingis
                                                    is necessary,
                                                       necessary, it will seek authorization
                                                                               authorization

   conduct that
to conduct that testing
                testing from
                        from the
                              the United
                                  United States
                                         States District
                                                District Court
                                                         Court for
                                                               for the
                                                                   the Western
                                                                       Western District
                                                                               District of
                                                                                        of
                                              39




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ Filed03/31/17       41 of
                                    03/31/17 Page 41 of 65 Document 1
                                                        65 Document
Wisconsin, the district in which
                           which this
                                 this investigation
                                      investigation is
                                                    is proceeding.
                                                       proceeding. Ms. Sandler estimates

that
that the analysis may be accomplished
                         accomplished in
                                       in approximately
                                          approximately one
                                                        onemonth.
                                                            month. The
                                                                   The government
                                                                       government

does not
     not know,
         know, however, the precise quality and quantity
                                                quantity of gems, minerals,
                                                                  minerals, and
                                                                            and stones

that
that will be found on the proposed search locations.
                                          locations. Should the government find
                                                                           find an

unexpected
unexpected quality
           quality or
                   or quantity
                      quantity of
                               of gems, minerals, and stones, the analysis may
                                                                           may require
                                                                               require

more time. The
           The government
               governmentanticipates
                          anticipatesthat
                                      thatititwill
                                              will ask
                                                   ask the
                                                        the FBI
                                                            FBI to return the gems,

minerals, and stones in consultation with the Fund's attorneys and the United States

District Court
         Court for the Western District of
                                        of Wisconsin.
                                           Wisconsin. The gems, minerals,
                                                                minerals, and
                                                                          and stones
                                                                              stones may

be returned
   returned to
            to the
               the Fund
                   Fund on
                        on aa rolling basis upon completion of
                                                            of the
                                                               the analysis.
                                                                   analysis. Should the

Fund
Fund desire
     desire to
             to retrieve
                retrieve aa gem,
                            gem, mineral,
                                 mineral, or stone
                                             stone at
                                                   at a time
                                                        time prior
                                                             prior to
                                                                   to its
                                                                      its return
                                                                          return by
                                                                                 by the
                                                                                     the FBI,
                                                                                         FBI, the

Fund may
     may make a written request properly identifying the item and provide the business

purpose
purpose for
        for its
            its retrieval.
                retrieval. At
                           Atits
                              itsdiscretion,
                                 discretion,the
                                             theFBI
                                                FBI will prioritize the analysis of
                                                                                 of that
                                                                                    that item

and its return
        return to the Fund.

              TECHNICAL TERMS

       84.    Based on my training and experience, I use the following technical terms to

convey the following meanings:

              a. "Cellular
                  "Cellulartelephone"
                            telephone"or
                                       or"cell
                                          "cellphone"
                                               phone"means
                                                      means aa hand
                                                               hand held
                                                                    held wireless
                                                                         wireless device

                           voice and
                  used for voice and data
                                     data communication
                                          communication through
                                                        through radio
                                                                radio signals.
                                                                      signals. These

                             send signals
                  telephones send signals through
                                          through networks
                                                  networks of
                                                           of transmitter/receivers,
                                                               transmitter/receivers,

                  enabling communication with
                                         with other wireless telephones
                                                             telephones or
                                                                        or traditional
                                                                            traditional

                  "land line"
                        line" telephones.
                              telephones. A
                                          A wireless
                                            wireless telephone
                                                     telephone usually
                                                               usuallycontains
                                                                       containsaa"call
                                                                                  "call log,"
                                                                                        log,"
                                                40




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 42 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
        which records the telephone number,
                                    number, date,
                                            date, and
                                                  and time
                                                      time of calls made to and
                                                                            and

        from the phone. In
                         In addition
                            additionto
                                     toenabling
                                        enablingvoice
                                                voice communications, wireless

        telephones offer a broad
                           broad range of capabilities.
                                          capabilities. These capabilities include:

        storing names and
        storing       and phone
                          phone numbers
                                numbersin
                                        inelectronic
                                           electronic "address
                                                      "address books;" sending,
                                                               books;" sending,

        receiving, and storing text messages and e-mail; taking, sending,

        receiving, and
                   and storing
                       storing still
                               still photographs
                                     photographs and moving video; storing and
                                                                           and

        playing back audio files; storing
                                  storing dates,
                                          dates, appointments,
                                                 appointments, and other

        information on personal calendars; and accessing
                                               accessing and
                                                         and downloading
                                                             downloading

        information from the Internet. Wireless
                                       Wireless telephones may include

        geolocation information
                    information indicating
                                indicating where the cell phone
                                                          phone was
                                                                was at particular

        times.

        "Computer," isisdefined
     b. "Computer,"
     b.                  definedinin18
                                     18U.S.C.
                                        U.S.C.§§1030(e)(1) as "an
                                                1030(e)(1) as "an electronic,

        magnetic, optical, electrochemical,
                           electrochemical, or
                                            or other
                                               other high
                                                     high speed
                                                           speed data
                                                                 data processing

        device performing logical or
                                  or storage
                                     storage functions,
                                             functions, and
                                                        and includes
                                                            includes any data

        storage facility or
                         or communications
                            communications facility
                                           facility directly
                                                    directly related
                                                             related to
                                                                     to or
                                                                        or operating
                                                                           operating

        in conjunction with
                       with such device."

     c. "Computer hardware,"
     c. "Computer hardware,"as
                             asused
                               usedherein,
                                    herein,consists
                                           consists of all equipment which

        can receive, capture,
                     capture, collect, analyze,
                                       analyze, create, display,
                                                        display, convert, store,

        conceal, or
                 or transmit
                    transmit electronic, magnetic,
                                         magnetic, or
                                                   or similar
                                                      similar computer
                                                              computer impulses or

        data. Computer
              Computer hardware
                       hardwareincludes
                                includesany
                                         anydata-processing
                                            data-processing devices
                                                            devices such as,

                           units, internal and peripheral
        central processing units,              peripheral storage devices such as
                                     41




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 43 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
        fixed disks, external hard drives, and other memory
                                                     memory storage devices;

        peripheral input/output
                   input/output devices
                                 devicessuch
                                         suchas,
                                             as, keyboards,
                                                 keyboards, printers, video

        display monitors, and
                          and related
                              related communications
                                      communications devices
                                                     devices such as cables and

        connections; and
                     and any devices, mechanisms,
                                      mechanisms, or
                                                  or parts that can be used to

        restrict access to
                        to computer
                           computer hardware
                                    hardware such
                                             such as,
                                                  as, physical keys and
                                                                    and locks.

     d. "Computer-related
     d. "Computer-related documentation,"
                          documentation," as
                                          as used
                                             used herein,
                                                  herein, consists of written,

        recorded, printed,
                  printed, or
                           or electronically
                              electronically stored material which explains or

        illustrates how to configure or
                                     or use
                                        use computer
                                            computer hardware, computer

        software, or other related items.

     e. "Computer passwords
     e. "Computer passwords and
                            anddata
                                datasecurity
                                     securitydevices,"
                                             devices," as
                                                       as used
                                                          used herein, consist

        of information or items designed to restrict access to or
                                                               or hide
                                                                  hide computer

        software, documentation, or data. Data
                                          Datasecurity
                                               securitydevices
                                                       devices may
                                                               may consist
                                                                   consist of

        hardware,
        hardware, software, or other programming
                                     programming code. A
                                                       A password
                                                         password (a
                                                                   (a string
                                                                      string of
                                                                             of

        alpha-numeric
        alpha-numeric characters) usually
                                  usually operates
                                          operates aa sort
                                                      sort of digital key to

        "unlock" particular data security devices.
                                          devices. Data security hardware
                                                                 hardware may

        include encryption devices, chips,
                                    chips, and
                                           and circuit
                                               circuit boards.
                                                       boards. Data security

        software of digital code may include
                                     include programming
                                             programming code that
                                                              that creates

        "test" keys
        "test" keys or "hot"
                       "hot" keys,
                             keys, which perform certain pre-set security

                  when touched. Data
        functions when          Data security
                                     security software
                                              software or
                                                       or code
                                                          code may
                                                               may also

        encrypt, compress, or hide protected
                                   protected data
                                             data to
                                                   to make
                                                      make itit inaccessible
                                                                inaccessible or

        unusable, as well as reverse the progress to restore it.
                                    42




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 44 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
     f.           "records," "documents,"
     f. The terms "records," "documents," and "materials," as used herein,

        include all information recorded in any form, visual or
                                                             or aural,
                                                                aural, and
                                                                       and by any

        means, whether in handmade
                          handmade form such as, writings or drawings;

        photographic form such as prints, negatives, videotapes, motion pictures,

        or photocopies; mechanical
                        mechanical form
                                   form such
                                        such as
                                             as printing
                                                printing or
                                                         or typing;
                                                            typing; or electrical,

        electronic or
                   or magnetic
                      magnetic form
                               form such as tape recordings, cassettes, compact

        discs, hard drives, Personal
                            Personal Digital
                                     Digital Assistants,
                                             Assistants, Multi
                                                         Multi Media
                                                               Media Cards,
                                                                     Cards, USB
                                                                            USB

                 smart cards,
        devices, smart cards, and memory calculators, as well as
                                                              as printouts
                                                                 printouts or

        readouts
        readouts from
                 from any
                      any magnetic,
                          magnetic, electrical
                                    electrical or electronic storage device.

     g. "Hash Value"
     g. "Hash Value" refers to the process of using a mathematical function,

              called an
        often called an algorithm,
                        algorithm, to
                                   to generate
                                      generate aa numerical
                                                  numerical identifier
                                                             identifierfor
                                                                        fordata.
                                                                           data. A

        hash value can be
                       be thought
                          thought of
                                  of as
                                     as aa"digital
                                           "digital fingerprint"
                                                     fingerprint" for
                                                                  for data.
                                                                      data. If the

        data is changed, even very slightly (like the
                                                  the addition or deletion of a

        comma or a period), the hash value changes. Therefore,
                                                    Therefore, if
                                                                if a file such as a

        digital photo is a hash value match to a known
                                                 known file, it means that
                                                                      that the

        digital photo is an exact copy of the known
                                              known file.

     h. "Electronic storage
                    storage devices" includes computers, cellular telephones,

        tablets, and devices designed
                             designed specifically to store electronic
                                                            electronic information
                                                                        information

        (e.g., external
               externalhard
                        hard drives
                             drives and USB
                                        USB"thumb
                                            "thumb drives").
                                                   drives"). Many of these

                also permit
        devices also permit users to communicate electronic
                                                 electronic information
                                                             information through
                                                                          through


                                     43




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 45 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
                 the internet or through
                                 through the
                                         the cellular telephone network (e.g., computers,

                 cellular telephones, and tablet
                                          tablet devices
                                                 devices such as an iPad).

              ELECTRONIC STORAGE DEVICES AND FORENSIC ANALYSIS

       85.
       85.    I have consulted in this matter with
                                              with law
                                                   law enforcement
                                                       enforcement officers with

specialized knowledge and training in computers, networks, and
                                                           and Internet

communications. In
                 Inparticular,
                    particular,IIhave
                                  haveconsulted
                                       consultedwith
                                                withFBI
                                                     FBISpecial
                                                        Special Agent Neil Lee, who
                                                                                who has

received specialized training as a forensic computer,
                                            computer, cellular
                                                      cellular telephone,
                                                               telephone, and
                                                                          and other

electronic storage device examiner. Special
                                    Special Agent
                                            Agent Lee
                                                  Lee has been a forensic computer

examiner with
         with the
              the FBI for
                      for approximately
                          approximately the last two years. Special
                                                            Special Agent
                                                                    Agent Lee has

participated
participated in
             in the
                the execution of numerous
                                 numerous search warrants
                                                 warrants and search and seizure

operations. Special
            Special Agent
                    Agent Lee has informed me that to properly retrieve and analyze

electronically stored
               stored (computer) data, and to insure
                                              insure accuracy and completeness of such

data and
     and to
          to prevent
             prevent loss
                     loss of the data either from accidental or
                                                             or programmed
                                                                programmed destruction, it

is necessary to conduct
                conduct a forensic examination of the electronic storage
                                                                 storage devices. To
                                                                                  To effect

such
such accuracy and
              and completeness,
                  completeness, it may also be necessary to analyze not only the

electronic storage devices,
                   devices, but
                            but also
                                also peripheral
                                     peripheral devices which
                                                        which may
                                                              may be
                                                                  be interdependent,
                                                                      interdependent, the

software to operate them, and related instruction manuals
                                                  manuals containing directions

concerning operation of the device computer and software.

      86.
      86.     As described above and in
                                     in Attachments
                                        AttachmentsB,
                                                    B, D, and F, this application seeks

permission to search and seize records that
permission                             that might be found on the proposed search

locations, in whatever form they are found.
                                     found. One
                                            One form
                                                form in
                                                     in which the records might be
                                            44




       Case 2:17-mj-00036-DEJ
       Case                   Filed03/31/17
            2:17-mj-00036-DEJ Filed 03/31/17 Page 46 of
                                             Page 46 of65  Document 11
                                                        65 Document
found is stored on a computer's hard drive, other storage media, within a hand-held
                                                                          hand-held

electronic device such as a cellular telephone
                                     telephone or
                                               or a tablet
                                                    tablet device
                                                           device (e.g.,
                                                                  (e.g., an iPad device).

Some of these electronic
              electronic information,
                          information, as explained below, might
                                                           might take a form that becomes

meaningful only upon
                upon forensic analysis.

       87.      I submit that
                         that if a computer or other electronic storage device is found
                                                                                  found on the

proposed
proposed search
         search locations,
                locations, there is probable
                                    probable cause to believe those records will be stored
                                                                                    stored in

that
that electronic storage device, for at least the following reasons:

             a. Based
                 Basedon
                       onmy
                         myknowledge,
                            knowledge,training,
                                       training,and
                                                 andexperience,
                                                     experience, II know
                                                                    know that
                                                                         that electronic

                storage device files or remnants
                                        remnants of such files can be
                                                                   be recovered
                                                                      recovered months
                                                                                months or

                even years after they have been downloaded
                                                downloaded onto a storage medium,

                deleted, or viewed via the Internet. Electronic
                                                     Electronic files downloaded to a storage

                Medium        stored for years at little
                medium can be stored              little or
                                                         or no
                                                            no cost.
                                                               cost. Even when files have

                been deleted, they can be recovered months or years later using
                                                                          using forensic

                tools. This
                       This is
                            is so because
                                  because when
                                          whenaa person
                                                 person"deletes"
                                                        "deletes" aa file on an electronic

                storage device, the data contained in the file does not actually
                                                                        actually disappear;
                                                                                 disappear;

                rather, that data remains
                                  remains on the storage medium until
                                                                until it is overwritten by

                new data. ItItfollows
                               follows that
                                        thatdeleted
                                             deletedfiles,
                                                     files, or
                                                            or remnants
                                                               remnantsof
                                                                        of deleted
                                                                           deleted files, may

                reside in free space or slack space—that
                                              space—thatis,
                                                         is,in
                                                             inspace
                                                                spaceon
                                                                     onthe
                                                                        thestorage
                                                                            storage medium
                                                                                    medium

                that
                that is not
                        not currently
                            currently being
                                      beingused
                                            usedby
                                                 byan
                                                    anactive
                                                       activefile—for
                                                              file—for long periods of time

                before they are
                            are overwritten.
                                overwritten. In
                                              Inaddition,
                                                addition,ifif the
                                                               the electronic
                                                                   electronic storage device uses

                an operating
                an operating system
                             system (in
                                    (in the
                                         the case,
                                             case, for example, of a computer, cellular
                                                45




       Case 2:17-mj-00036-DEJ
       Case                   Filed03/31/17
            2:17-mj-00036-DEJ Filed 03/31/17 Page 47 of
                                             Page 47 of65  Document 11
                                                        65 Document
     telephone or tablet
                  tablet device) the device may also contain a record of deleted

     data in
     data in aa "swap"
                "swap" or
                       or "recovery"
                          "recovery" file.

  b. Wholly apart
  b.        apart from user-generated
                       user-generated files,
                                      files, electronic storage device storage

     media—in particular,
     media—in particular, computers'
                          computers' internal
                                     internal hard
                                              harddrives—contain
                                                   drives—contain electronic

              of how
     evidence of how the device was
                                was used,
                                    used, what it has been used for, and who

     has used it. This
                  This evidence
                       evidence can
                                can take the form of operating system

                               from operating
     configurations, artifacts from operating system or application
                                                        application operation, and

     file system
          system data structures. Electronic
                                  Electronic storage device users typically do not

     erase or delete this evidence, because special software is typically
                                                                typically required
                                                                          required

     for that task. However,
                    However,ititisistechnically
                                     technically possible to delete this information.

  c. Files that
  c.       that have been viewed
                          viewed via the Internet are sometimes automatically

     downloaded into
     downloaded into aa temporary
                        temporary Internet
                                  Internetdirectory
                                           directory or
                                                     or "cache."
                                                        "cache." The browser

     often maintains a fixed amount
                             amount of hard drive
                                            drive space devoted
                                                        devoted to
                                                                to these
                                                                   these files,

     and the
     and the files are only overwritten as they are replaced with more recently

     viewed
     viewed Internet
            Internet pages
                     pages or
                           or if a user takes steps to delete them.

  d. Based on actual inspection of
  d.                            of other
                                   other evidence related to this investigation,

     spreadsheets, documents,
     spreadsheets, documents, financial
                              financial records, invoices, II am
                                                              am aware
                                                                 aware that

     electronic storage
                storage device
                        device equipment
                               equipment was
                                         was used
                                             used to generate, store,
                                                               store, and
                                                                      and print
                                                                          print

     documents used in the wire and mail fraud
                                         fraud scheme. Thus,
                                                       Thus, there
                                                             there is
                                                                   is reason to

     believe that there is an electronic storage
                                         storage device system
                                                        system currently
                                                               currently located at

         proposed search
     the proposed search location.
                                      46




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 48 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
       88.      As further described
                           described in
                                     in Attachments B, D, and F, this application seeks
                                        Attachments B,

permission    locate not only electronic storage device files
           to locate
permission to                                                  that might serve as direct
                                                        files that                 direct

evidence of the crimes described
                       described on     warrant, but also for evidence that establishes how
                                 on the warrant,                                        how

           storage devices
electronic storage devices were
                           were used,  the purpose
                                used, the  purpose of
                                                   of their use, who
                                                      their use, who used
                                                                     used them, and when.
                                                                          them, and when.

       89.                    of the records called for
                Although some of                    for by
                                                        by this warrant might be
                                                            thiswarrant       be found
                                                                                 found in

the form of user-generated documents (such as word
                           documents (such         processor, picture,
                                              word processor, picture, and movie files),
                                                                       and movie

electronic storage device storage media can
                                        can contain other forms of electronic evidence as
                                                    other forms

described below:

             a. Data on the storage medium not
                                           not currently            with any
                                               currently associated with any file can

                                      file that
                provide evidence of a file that was
                                                was once
                                                    once on  the storage
                                                         on the  storage medium
                                                                         medium but has since

                been deleted or edited, or of a deleted portion of a file
                                                                     file (such asaaparagraph
                                                                          (such as  paragraph

                that has been deleted from a word
                that                                                Web browsers, e-mail
                                             word processing file). Web

                                   programs store configuration information on the storage
                programs, and chat programs

                       that can reveal information such as online nicknames and
                medium that

                passwords. Operating systems can
                           Operatingsystems  can record additional information, such as
                                                 record additional

                    attachment of peripherals,
                the attachment                      attachmentof
                                                the attachment
                                  peripherals, the                USB flash storage devices or
                                                               of USB

                other external storage media, and the times the electronic storage
                                                                           storage device was
                                                                                          was

                        Electronic storage device file systems
                in use. Electronic                             can record
                                                       systems can        information about
                                                                   record information about

                                were created and the sequence in which they were created.
                the dates files were

             b. As explained herein, information stored within
                                                        within an electronic storage device
                                                               an electronic

                and other electronic storage media may provide
                and                                            crucial evidence of the
                                                       provide crucial
                                               47




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 49 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
     "who, what,
     "who, what, why,
                 why, when, where, and
                                   and how"
                                       how" of
                                            of the criminal conduct under

     investigation, thus
                    thus enabling the United States to establish and
                                                                 and prove each

     element or alternatively, to exclude
                                  exclude the
                                          the innocent
                                               innocentfrom
                                                        fromfurther
                                                             further suspicion.
                                                                      suspicion. In

        training and
     my training and experience,
                     experience, information stored within
                                                    within an
                                                           an electronic
                                                              electronic storage

     device (e.g.,
            (e.g., registry
                   registry information,
                            information, communications, images and movies,

     transactional information, records of session times
                                                   times and
                                                         and durations,
                                                             durations, internet
                                                                        Internet

     history, and anti-virus, spyware, and malware detection programs) can

     indicate who has used or controlled the electronic storage
                                                        storage device.
                                                                device. This "user
                                                                             "user

     attribution"
     attribution" evidence
                  evidence is
                           is analogous
                              analogous to
                                         to the
                                            the search for "indicia of occupancy"

     while executing a search warrant
                              warrant at
                                      at aa residence.
                                            residence. The
                                                       Theexistence
                                                           existence or
                                                                     or absence
                                                                        absence of

     anti-virus, spyware, and malware detection programs may indicate whether

     the electronic storage device was
                                   was remotely accessed,
                                                accessed, thus
                                                          thus inculpating
                                                               inculpating or

     exculpating the electronic storage
                                storage device
                                        device owner.
                                               owner. Further,
                                                      Further, electronic
                                                               electronic storage

     device activity can indicate how
                                  how and when
                                          when the electronic storage device was

     accessed or used. For
                       For example,
                           example, as described herein, computers typically

     contain information that log: computer user account session times and

     durations,
     durations, computer
                computer activity
                         activity associated with
                                             with user
                                                  user accounts,
                                                       accounts, electronic

     storage media that
                   that connected with the computer, and the IP addresses

     through which the computer accessed networks
     through                             networks and
                                                  and the internet.
                                                          Internet. Such

     information allows investigators to understand
     information                         understandthe
                                                    thechronological
                                                       chronologicalcontext
                                                                     context of

     computer or electronic storage media
                                    media access, use, and
                                                       and events relating to the
                                    48




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 50 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
     crime under investigation. Additionally,
                                Additionally, some information stored
                                                               stored within
                                                                      within an

                storage device may provide crucial evidence relating to the
     electronic storage

                       of other
     physical location of other evidence
                                evidence and
                                         and the
                                             the suspect.
                                                 suspect. For
                                                          For example, images

     stored on a computer or cellular telephone may both show a particular

     location and have geolocation information incorporated
                                               incorporated into its file data.

     Such file data
               data typically also contains
                                   contains information
                                             information indicating when
                                                                    when the file or

     image was created. The
                        Theexistence
                            existence of such image files, along with
                                                                 with external

                             may also
     device connection logs, may also indicate
                                       indicate the
                                                the presence of
                                                             of additional
                                                                additional

     electronic storage
                storage media
                        media (e.g.,
                              (e.g., aa digital
                                        digitalcamera).
                                                camera). The geographic and
                                                                        and

     timeline information described herein may either inculpate or exculpate the

                storage device
     electronic storage device user.
                               user. Last, information stored within an electronic

     storage device may provide relevant insight
                                         insight into the device user's
                                                                 user's state of

     mind as it relates to the offense
     mind                      offense under
                                       under investigation.
                                             investigation. For
                                                            For example,

     information within
                 within the electronic storage
                                       storage device may
                                                      may indicate
                                                          indicate the
                                                                    the owner's
                                                                        owner's

     motive and intent
                intent to
                       to commit
                          commit aa crime (e.g., internet
                                                 internet searches indicating
                                                                   indicating

     criminal planning), or consciousness of
                                          of guilt
                                             guilt (e.g.,
                                                   (e.g., running
                                                           running aa"wiping"
                                                                      "wiping"

     program to destroy
     program    destroy evidence
                        evidence on the electronic storage device
                                                           device or
                                                                  or password
                                                                     password

     protecting/encrypting such
     protecting/encrypting  suchevidence
                                 evidencein
                                          inan
                                            aneffort
                                               effortto
                                                      to conceal
                                                         conceal it from law

     enforcement).

  c. The
      Theprocess
          processof
                  ofidentifying
                     identifyingthe
                                 theexact
                                     exactfiles,
                                           files, blocks,
                                                  blocks, registry
                                                          registry entries, logs, or

     other forms of forensic
                    forensic evidence
                             evidence on
                                      on aa storage
                                             storage medium
                                                     medium that are necessary to
                                       49




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ Filed03/31/17       51 of
                             03/31/17 Page 51 of 65 Document 1
                                                 65 Document
                draw an
                draw an accurate conclusion is
                                            is aa dynamic
                                                  dynamicprocess.
                                                          process. Whether
                                                                   Whether data
                                                                           data stored
                                                                                stored on

                an electronic storage
                              storage device
                                      device is
                                             is relevant
                                                relevant to
                                                          to the
                                                              the investigation
                                                                   investigation may
                                                                                 may depend
                                                                                     depend on

                other information stored on
                                         on the electronic storage
                                                           storage device and
                                                                          and the application
                                                                                  application

                of knowledge about how an
                                       an electronic storage
                                                     storage device works.
                                                                    works. Therefore,

                contextual information necessary
                                       necessary to understand
                                                    understand the evidence described in

                Attachments B, D, and
                Attachments       and FF also
                                         also falls
                                              falls within
                                                    within the
                                                           the scope
                                                               scope of
                                                                     of the
                                                                        the warrant.
                                                                            warrant.

             d. Further,
                 Further,ininfinding
                              findingevidence
                                      evidenceof
                                              of how
                                                 howan
                                                     anelectronic
                                                       electronic storage device was used,

                the purpose
                    purpose of its use, who used it, and when,
                                                         when, sometimes
                                                               sometimes it
                                                                         it is necessary to

                establish that a particular thing is not
                                                     not present
                                                         present on
                                                                 on aa storage
                                                                       storage medium.
                                                                               medium. For

                example, I know from
                                from training
                                     training and experience that it is possible that

                malicious software can be
                                       be installed
                                          installed on a computer,
                                                         computer, often without the

                computer user's
                         user's knowledge,
                                knowledge, that
                                           that can
                                                can allow the computer to be used by

                others, sometimes without
                                  without the knowledge of the computer owner.

       90.      Based upon
                      upon my knowledge, training and experience, I know
                                                                    know that
                                                                          that aa thorough
                                                                                   thorough

search for information stored in
                              in storage media often requires
                                                     requires agents
                                                              agents to
                                                                     to seize most or all

storage media to be searched later in a controlled environment. This
                                                                This is
                                                                      is often necessary to

ensure the accuracy and completeness of
                                     of data recorded on the storage media, and to

prevent the loss of
prevent          of the
                    the data either
                             either from
                                    from accidental
                                         accidental or
                                                    orintentional
                                                       intentionaldestruction.
                                                                  destruction. Additionally,

   properly examine the storage media in
to properly                           in a controlled environment,
                                                      environment, itit is
                                                                        is often necessary

that some electronic storage
                     storage device
                             device equipment,
                                    equipment, peripherals, instructions, and software be

       and examined
seized and examined in
                    in the controlled environment.
                                      environment. This
                                                   Thisis
                                                        is true
                                                            truebecause
                                                                because of
                                                                        of the following:
                                                50




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 52 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
  a. The nature of evidence. As
  a.                         As noted
                                noted above,
                                      above, not
                                             notall
                                                 all evidence
                                                     evidence takes
                                                              takes the
                                                                    the form
                                                                        form of

     documents
     documents and
               and files
                   files that
                         that can be easily viewed on site. Analyzing
                                                            Analyzingevidence
                                                                      evidence of

     how an
         an electronic storage device has been used, what it has been used for,

     and who
         who has
             has used
                 used it
                      it requires
                         requires considerable time, and taking that
                                                                that much time

     on premises could be unreasonable.

  b.               evidence. Storage media
  b. The volume of evidence.         media can store the equivalent
                                                         equivalent of
                                                                    of millions

     of pages of information. Additionally, a suspect
                                              suspect may try
                                                          try to conceal criminal

     evidence; he or she
                     she might
                         might store
                               store it in
                                        in random
                                           random order with
                                                        with deceptive
                                                             deceptive file
                                                                       file names.

                                authorities to peruse all the stored
     This may require searching authorities                   stored data to

     determine
     determine which
               which particular
                     particular files
                                files are evidence or instrumentalities
                                                      instrumentalities of
                                                                        of crime.

                              take weeks
     This sorting process can take weeks or
                                         or months,
                                            months, depending
                                                    depending on
                                                              on the
                                                                 the volume of

     data stored,
          stored, and
                  and itit would
                           would be
                                 be impractical and
                                                and invasive to attempt
                                                                attempt this
                                                                        this kind of

     data search on-site.

  c.           requirements. Electronic
  c. Technical requirements. Electronic storage devices can be configured in

     several different ways, featuring a variety of different operating
                                                              operating systems,

     application software, and configurations. Therefore,
                                               Therefore, searching them

     sometimes requires tools or knowledge that might not be present
                                                             present on the

     search site. The
                  The vast
                      vast array
                           array of electronic storage
                                               storage device
                                                       device hardware
                                                              hardware and

     software
     software available makes it difficult to know before a search what
                                                                   what tools or

     knowledge will be required to analyze the system and its data
                                                              data on-site.

     However, taking
     However, taking the
                     the storage media
                                 media off-site
                                       off-site and reviewing it in a controlled
                                    51




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 53 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
                environment
                environment will allow its examination with
                                                       with the proper tools and
                                                                             and

                knowledge.

             d. Variety
                Varietyof
                        of forms
                           forms of electronic
                                    electronicmedia.
                                               media. Records
                                                      Records sought
                                                              sought under
                                                                     under this
                                                                           this warrant
                                                                                warrant

                could be stored in a variety of storage
                                                storage media formats that may require off-

                site reviewing
                     reviewing with
                               with specialized forensic tools.

       91.
       91.                        concerns, II hereby
                In light of these concerns,    hereby request
                                                       request the
                                                               the Court's permission to seize

the electronic storage devices, associated
                                associated storage
                                            storage media,
                                                    media, and
                                                           and associated
                                                               associated peripherals
                                                                          peripherals that
                                                                                      that

are believed to contain some or all of
                                    of the
                                       the evidence
                                           evidence described
                                                    described in
                                                              in the
                                                                 the warrant,
                                                                     warrant, and
                                                                              and to

conduct
conduct an
        an off-site        of the
           off-site search of  the hardware
                                   hardware for the evidence described, if,
                                                                        if,upon
                                                                            upon arriving
                                                                                 arriving at

the scene, the agents executing the search conclude that it would be impractical to search

    hardware, media,
the hardware, media, or
                     or peripherals
                        peripherals on-site
                                    on-site for this evidence.

       92.
       92.            training and
                In my training and experience, it is likely
                                                     likely that
                                                             that the proposed search locations

     contain at least one Apple brand
will contain                    brand device,
                                      device, such as an iPhone or iPad.

       93.
       93.      In documents obtained
                             obtained from Google in response to a search warrant
                                                                          warrant for

christopherjnohl@gmail.com, I discovered several emails that suggest Nohl utilizes one or

more iPhones
     iPhones for communication.
                 communication. An
                                Anemail
                                   emaildated
                                         datedMay
                                              May27,
                                                  27,2016,
                                                     2016, subject "Fwd:
                                                                   "Fwd: Chrysalis

Website Domain," from "Shannon's
                      "Shannon'sGmail,"  sjgraewin@gmail.com, to
                                 Gmail," sjgraewin@gmail.com,

christopherjnohl@gmail.com states "Sent from my iPhone" at the conclusion of the email.

An email
   email dated
         datedMarch
               March8,
                     8,2016,
                       2016, subject "Re: Follow-up email from
                                                          from SEC," from

"Christopher JJ Nohl,"
"Christopher           christopherjnohl@gmail.com, to "Pam
                Nohl," christopherjnohl@gmail.com,    "Pam Kirchen,"

pamelakirchen@chrysalisfinancial.com, states, "[s]ent from my iPhone" at the conclusion
                                                52




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 54 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
of the email.
       email. Two prior emails with the same date and subject from

                                                                            with the
christopherjnohl@gmail.com to pamelakirchen@chrysalisfinancial.com conclude with

same "[s]ent
     "[s]ent from my iPhone"
                     iPhone" message. An
                                      Anemail
                                         emaildated
                                               datedApril
                                                     April26,
                                                           26,2016,
                                                               2016, subject

"Negards," from
"Negards,"  from"Christopher
                 "ChristopherJJNohl"
                               Nohl"to
                                     to"Bryan
                                        "BryanLees"
                                              Lees" states, "[s]ent from my iPhone" at

               of the
the conclusion of the email.
                      email. As shown in the emails here and above, "Christopher J.
                                                                                 J. Nohl"
                                                                                    Nohl"

has been associated with email address
                               address christopherjnohl@gmail.com.
                                       christopherjnohl@gmail.com.

       94.
       94.    I know from my training and experience, as well as from
                                                                 from information
                                                                      information found
                                                                                  found

in publicly available materials including
                                including those published
                                                published by
                                                          by Apple,
                                                             Apple, that
                                                                    that some models of

Apple devices such as iPhones and iPads
                                  iPads offer their users the ability to unlock the device

via the use of a fingerprint or thumbprint
                                thumbprint (collectively, "fingerprint") in lieu of a numeric
                                           (collectively, "fingerprint")              numeric

or alphanumeric
   alphanumeric passcode or password.
                            password. This
                                       Thisfeature
                                            featureisiscalled
                                                       called Touch
                                                              Touch ID.

       95.
       95.    If a user enables Touch
                                Touch ID
                                      ID on
                                         on aa given
                                               given Apple
                                                     Apple device,
                                                           device, he
                                                                   he or
                                                                      or she
                                                                         she can
                                                                             can register
                                                                                 register up
                                                                                          up

to 5 fingerprints
     fingerprints that can be used
                              used to unlock that device.
                                                  device. The user can then use any of the

registered fingerprints
           fingerprints to
                        to unlock the
                                  the device by pressing
                                                pressing the
                                                         the relevant
                                                             relevant finger(s)
                                                                      finger(s) to the

device's Touch ID sensor,
                  sensor, which
                          which is
                                 is found
                                     found in
                                           in the
                                              the round
                                                  round button
                                                        button (often referred to as the

"home" button)
"home" button) found
               found at
                     at the
                        the bottom
                            bottom center of the front of
                                                       of the
                                                          the device.
                                                              device. In my training and
                                                                                     and

experience, users of Apple devices that
                                   that offer
                                        offer Touch
                                              Touch ID often
                                                       often enable
                                                             enable it
                                                                    it because it is

considered to be a more convenient way to unlock the device than by entering a numeric
                                                                               numeric

or alphanumeric
   alphanumeric passcode
                passcode or password,
                            password, as
                                      as well
                                         well as
                                              as a more secure way to protect the

device's contents. This is particularly
                           particularly true when
                                             when the user(s) of the device are engaged in

                    and thus have a heightened concern about securing the contents of the
criminal activities and
                                              53




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 55 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
device.

       96.     In some circumstances, aa fingerprint
                                         fingerprint cannot be used to unlock a device that
                                                                                       that

has Touch ID
          ID enabled,
             enabled, and
                      and aa passcode
                             passcode or
                                      or password
                                         password must
                                                  must be
                                                       be used
                                                          used instead.
                                                               instead. These

circumstances include: (1)
                       (1) when
                           when more than 48 hours
                                             hours has passed since the last time the

device was unlocked and
                    and (2)
                         (2) when the device
                             when the device has
                                             has not
                                                 not been
                                                     been unlocked
                                                          unlocked via
                                                                   via Touch
                                                                       Touch ID in 8

hours and the
hours and the passcode
              passcode or
                       or password
                          password has
                                   has not
                                       not been
                                           been entered in the last 6 days.
                                                entered in            days. Thus, in the

event law
      law enforcement encounters a locked Apple device, the
                                                        the opportunity
                                                            opportunity to unlock the

                    exists only
device via Touch ID exists only for
                                 for aashort
                                        short time.  Touch ID also will not work
                                               time. Touch                  work to unlock the

device if (1)
          (1) the
               the device
                   device has
                          has been
                              been turned
                                   turned off or restarted; (2) the device has received a
                                                 restarted; (2)

remote
remote lock command; and (3)
            command; and (3) five
                             five unsuccessful
                                  unsuccessful attempts to unlock the device via Touch

ID are made.

       97.     If Touch ID
                        ID enabled
                           enabled Apple
                                   Apple devices
                                         devices are
                                                 are found
                                                     found during
                                                           during a search of the

premises, the passcode or password that would unlock such
                                        would unlock such the devices are presently

unknown  to law
unknown to  law enforcement.
                enforcement. Thus,
                              Thus,ititwill
                                       willlikely
                                            likelybe
                                                  be necessary
                                                     necessary to
                                                                to press
                                                                   press the
                                                                         the finger(s)
                                                                             finger(s) of

Nola, who II believe to be an Apple device(s) user, to the device's
Nola, who                                                  device's Touch ID sensor
                                                                             sensor in an

attempt to unlock
attempt to unlock the
                  the device
                      device found during
                                   during the
                                           the search
                                               search of
                                                      of the premises for the purpose
                                                                              purpose of

executing the search
              search authorized
                     authorized by
                                by this
                                    this warrant. Attempting to
                                         warrant. Attempting to unlock
                                                                unlock the relevant Apple

device(s) via Touch ID
                    ID with
                       with the use of
                                    of the
                                       the fingerprints
                                           fingerprints of the user(s) is necessary because

the government
    government may
               may not
                   not otherwise
                       otherwise be
                                 be able to access the data contained on those devices

for the purpose of executing the search
                                 search authorized
                                        authorized by this warrant.
                                                           warrant.

       98.     In my training and experience,
                     training and experience, the
                                              the person
                                                  person who
                                                         who is
                                                              is in
                                                                 in possession
                                                                    possession of
                                                                               of a device or
                                              54




               2:17-mj-00036-DEJ Filed
          Case 2:17-mj-00036-DEJ       03/31/17 Page 56 of
                                 Filed03/31/17          of 65 Document 1
                                                           65 Document
has the device
        device among
               among his or her belongings
                                belongings at
                                           at the time
                                                  time the
                                                       the device is found is likely a user

of the device. However,
               However, in my training
                              training and
                                       and experience,
                                           experience, that person may not be the only

user of the device whose fingerprints are among those that
                                                      that will unlock the device via

Touch ID, and it is also
                    also possible
                         possible that
                                  that the person in whose possession the device is found
                                                                                    found is

not actually
    actually a user of that device at
                                   at all.
                                      all. Furthermore,
                                           Furthermore, in
                                                        in my training and
                                                                       and experience, I

know that
know that in
          in some
             some cases
                  cases it may not be possible to know with certainty who is the user of a

given device, such as ifif the
                           the device
                               device is
                                      is found
                                          found in
                                                in aa common
                                                      common area
                                                             area of
                                                                  of aa premises
                                                                        premises without
                                                                                 without any

identifying information
identifying information on
                        on the
                           the exterior
                               exterior of the device. Thus,
                                                       Thus,itit will
                                                                 will likely be necessary for

law enforcement
    enforcement to have the ability to require Nohl, if at the proposed search locations, to

press his finger(s) against the Touch ID
                                      ID sensor
                                         sensor of
                                                of the
                                                    the locked
                                                         locked Apple
                                                                Apple device(s)
                                                                      device(s)found
                                                                                found during
                                                                                      during

the search of the premises in
                           in order
                              order to attempt to identify him as the device's user(s) and
                                                                                       and

unlock the
       the device(s)
           device(s) via Touch ID.

              ONGOING
              ONGOING BUSINESS FUNCTIONS

       99.      recognize that
              I recognize that Christopher J. Nohl, Michael
                                                    Michael Hull,
                                                            Hull, and
                                                                  and Patrick
                                                                      Patrick Hull
                                                                              Hull own or

control entities (the Companies) that are functioning companies potentially with several

employees at the proposed search locations, and that
                                                that a seizure of the Companies'

                           may have
electronic storage devices may have the unintended
                                        unintended effect of limiting
                                                   effect of limiting the
                                                                      the Companies'
                                                                          Companies'

abilities to provide service to legitimate
                                legitimate customers.
                                           customers. In
                                                      In response
                                                         response to these concerns, the

agents who
       who execute
           execute the search anticipate taking an incremental approach to minimize the

inconvenience to the members' legitimate customers and
                                                   and to minimize the need to seize

equipment and
equipment and data.
              data. ItItisisanticipated
                            anticipatedthat,
                                        that,barring
                                             barringunexpected
                                                     unexpected circumstances,
                                                                circumstances, this
                                              55




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 57 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
incremental approach will proceed
            approach will proceed as
                                  as follows:

         a. Upon arriving at
            Upon arriving at the search locations, the agents will attempt to identify a
                             the search

             system administrator of the
                    administrator of the network
                                         network (or other knowledgeable employee)

             who will
                 will be willing to assist law enforcement by identifying,
                                                              identifying, copying, and
                                                                                    and

                      out paper
             printing out
             printing     paper and
                                andelectronic
                                    electronic copies
                                               copies of the things described in the

             warrant.  Theassistance
             warrant. The  assistance of
                                      of such
                                         such an
                                              an employee
                                                 employee might
                                                          might allow agents to place

             less of
                  of aa burden
                        burden on the Companies than would
                                                     would otherwise be necessary.

         b. If the employees choose
                             choose not
                                    not to assist  the agents,
                                           assist the  agents, the
                                                                the agents
                                                                    agents decide
                                                                           decide that
                                                                                  that none

             are trustworthy,
                 trustworthy, or
                              or for some other reason the agents
                                                           agents cannot
                                                                  cannot execute the

             warrant successfully without
             warrant successfully without themselves examining the Companies'

             electronic storage
                        storage devices, the agents will attempt
                                                         attempt to create an electronic

             "image" of
                     of those
                         those parts
                               parts of the electronic
                                            electronic storage
                                                       storage device that are likely to store

             the things described in the warrant. Generally
                                                  Generally speaking,
                                                            speaking, imaging is the

             taking                                  of the
             taking of a complete electronic picture of the electronic
                                                            electronic storage
                                                                       storage device's
                                                                               device's data,

             including
             including all hidden         and deleted files. Imaging
                           hidden sectors and                Imaging an
                                                                     an electronic
                                                                        electronic storage

             device permits the agents
                                agents to obtain an exact copy of
                                                               of the
                                                                  the information
                                                                       information stored
                                                                                   stored

             within an electronic
             within an electronic storage device without actually seizing the electronic
                                                 without actually

             storage device. The
                             The agents
                                 agents or
                                        or qualified
                                           qualified electronic
                                                     electronic storage device forensic

             experts will then conduct an off-site
                               conduct an off-site search for
                                                          for the
                                                              the things described in the

             warrant      the "mirror image" copy
                     from the
             warrant from                    copy at
                                                  at aa later
                                                         later date. If the agents
                                                               date. If

             successfully image the Companies' electronic storage devices, the agents will
                                             56




           2:17-mj-00036-DEJ Filed
      Case 2:17-mj-00036-DEJ       03/31/17 Page 58 of
                             Filed03/31/17          of 65 Document 1
                                                       65 Document
     not conduct
         conduct any
                 any additional
                     additional search
                                search or
                                       or seizure
                                          seizure of the Companies'
                                                         Companies' electronic
                                                                    electronic

     storage devices.

  c. IfIfimaging
          imagingproves
                  provesimpractical,
                         impractical,or
                                     oreven
                                        evenimpossible
                                             impossible for
                                                        for technical reasons, then

     the agents
         agents will seize those components of the Companies' electronic storage

     device system that the agents believe must be seized to permit the agents to

     locate the things described in the warrant
                                        warrant at
                                                at an
                                                   an off-site location.
                                                               location. The seized

     components will be removed from the search location. IfIf employees of the
     components

     Companies so request, the agents
                               agents will, to the extent practicable, attempt to

     provide the
     provide the employees
                 employees with
                           with copies of data that
                                               that may
                                                    may be necessary or

     important to
     important to the
                  the continuing
                      continuing function
                                 function of the Companies' legitimate business.

     If, after
         after inspecting
               inspecting the electronic storage
                                         storage devices,
                                                 devices, itit isis determined
                                                                    determined that some

     or all of
            of this
               this equipment
                    equipment is no
                                 no longer necessary to
                                                     to retrieve
                                                        retrieve and
                                                                 and preserve the

     evidence, the government will return
                                   return itit within
                                               within a reasonable time.




                                      57




     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 59 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
                                      CONCLUSION

      100. I submit
             I submitthat
                       thatthis
                             thisaffidavit
                                  affidavitsupports
                                            supportsprobable
                                                     probablecause
                                                              causefor
                                                                    for aa warrant
                                                                           warrant to
                                                                                   to search

the premises
    premises described
             described in
                       in Attachments
                          Attachments A,
                                      A, C, and E, and to seize the items described in

Attachments
Attachments B,
            B, D, and F.

Dated this 2-01--"  day of March
            2-01--" day    March 2017.


                                   Special Agent
                                           Agent Alfehl-
                                                 Alfehl-.JPettigrew
                                   Federal Bureau of
                                                  of Investigation
                                                     Investigation




                        20 day
Sworn to before me this 20 dayof
                               of March
                                  March 2017.
                                        2017.




                                   David
                                   David E. Jones
                                   United States a strate Judge




                                             58




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ       03/31/17 Page 60 of
                              Filed03/31/17          of 65 Document 1
                                                        65 Document
ATTACHMENT E
ATTACHMENT

    property to
The property  to be
                 be searched
                    searchedis
                             is 3240 N. Summit Avenue, Milwaukee,
                                                       Milwaukee, WI; it
                                                                      it is
                                                                         is aa red
                                                                               red brick,
                                                                                   brick,

two-story, single-family residence that
                                   that belongs to
                                                to Shannon
                                                   Shannon Graewin
                                                           Graewin and at
                                                                       at which
                                                                          which

Graewin resides with Christopher J.J. Nohl.
                                      Nohl. The property includes a two-car
                                                                    two-car garage
                                                                            garage and
                                                                                   and a

driveway. Pictured
driveway.  Picturedin
                    in the
                       the driveway
                           driveway isisaablack
                                          blackCadillac
                                                Cadillacwith
                                                        with aa Wisconsin license plate of 308-

YGC.




                •
                                                           X77 ,.




                                                       &•eam,„„,,




                                pt




            2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ Filed03/31/17       61 of
                                    03/31/17 Page 61 of 65 Document 1
                                                        65 Document
      ATTACHMENT F

      1.     All records relating to violations
                                     violations of
                                                of the
                                                    thestatutes
                                                        statutes listed
                                                                  listed on
                                                                         on the
                                                                            the warrant
                                                                                warrant and

involving
involving Christopher
          ChristopherJ.J. Nohl,
                          Nohl, Michael
                                Michael Hull,
                                        Hull, and
                                              and Patrick
                                                  Patrick Hull
                                                          Hullsince
                                                               sinceFebruary
                                                                    February6,6,2013,
                                                                                2013,

including:

      a.
      a.     Records containing any communications between or among
                                                              among Christopher
                                                                    Christopher J.

             Nohl, Michael Hull,
                           Hull, Patrick Hull, Shannon Graewin, Pamela Kirchen,

             Chadwick
             Chadwick Keller, Lauren Kelly, Ambika Sharma Dziak, William

             Metropolis, and James Zigras;

      b.
      b.     Records containing any communications, documents, or information

             related
             related to
                      to Greenpoint
                         GreenpointTactical
                                    TacticalFund,
                                            Fund,LLC;
                                                  LLC; Chrysalis
                                                       Chrysalis Financial,
                                                                 Financial, LLC;
                                                                            LLC;

             Chrysalis
             Chrysalis Holding
                       Holding Company;
                               Company;GP
                                        GP Rare
                                           Rare Earth, LLC; Bluepoint Investment
                                                                      Investment

             Counsel,
             Counsel, LLC; Greenpoint
                           Greenpoint Asset Management, LLC; or
                                                             or Greenpoint
                                                                Greenpoint Asset

             Management
             ManagementII,
                        II, LLC;

      c.
      c.     Records containing any communications, documents, or information

             related to the purchase,
                            purchase, sale,
                                      sale, or storage of gems and minerals
                                                                   minerals by,
                                                                            by, or for the

             benefit
             benefit of, Greenpoint
                         GreenpointTactical
                                    Tactical Fund,
                                             Fund,LLC;
                                                   LLC; Chrysalis
                                                        Chrysalis Financial,
                                                                  Financial, LLP;
                                                                             LLP; or GP

             Rare Earth, LLC; and
                              and

      d.
      d.     Records of
                     of communications,
                        communications, documents, or information
                                                      information related to the

             valuation
             valuationof
                       of gems, minerals,
                                minerals, or stones
                                             stones held
                                                    held by,
                                                         by, or for the
                                                                    the benefit
                                                                        benefit of,

             Greenpoint Tactical
             Greenpoint Tactical Fund,
                                 Fund, LLC; Bluepoint Investment
                                                      Investment Counsel,
                                                                 Counsel, LLC;
                                                                          LLC;

             Chrysalis
             Chrysalis Holding
                       Holding Company;
                               Company;Chrysalis
                                        Chrysalis Financial,
                                                  Financial, LLP; Greenpoint Asset

             Management,
             Management, LLC;
                         LLC; Greenpoint
                              GreenpointAsset
                                         Asset Management
                                               ManagementII,
                                                          II,LLC;
                                                             LLC; or
                                                                  or GP
                                                                     GP Rare



      Case 2:17-mj-00036-DEJ
      Case                   Filed03/31/17
           2:17-mj-00036-DEJ Filed 03/31/17 Page 62 of
                                            Page 62 of65  Document 11
                                                       65 Document
               Earth, LLC.

       2.
       2.      All gems, minerals, or stones held by, or for the benefit of, Greenpoint
                                                                             Greenpoint

Tactical Fund, LLC;
               LLC; Bluepoint
                    Bluepoint Investment
                              Investment Counsel,
                                         Counsel, LLC;
                                                  LLC;Chrysalis
                                                       ChrysalisHolding
                                                                Holding Company;
                                                                        Company;

Chrysalis
Chrysalis Financial, LLP; Greenpoint
                          Greenpoint Asset Management, LLC; Greenpoint
                                                            Greenpoint Asset

Management
ManagementII,
           II,LLC;
              LLC; or GP Rare
                         Rare Earth,
                              Earth, LLC.

       3.
       3.          of the
               All of  the above-described
                           above-described records
                                           records and
                                                   and gems, minerals, or stones may be

found in
found in the
          the vehicle
              vehicle found
                      found at
                            atthe
                               theresidence,
                                   residence, aa black
                                                 black Cadillac
                                                       Cadillac with
                                                                with aa Wisconsin license

plate of 308-YGC.
         308-YGC. The
                  The agents
                      agents searching
                             searching for
                                        forsuch
                                            such items
                                                  items have
                                                        have authority
                                                             authority to search this

vehicle.

       4.
       4.      Any electronic storage
                              storage devices
                                      devices or
                                              or electronic
                                                 electronic media
                                                            media that
                                                                   that were
                                                                        were or
                                                                             or may
                                                                                may have

been used
     used as
          as a means to commit the offenses
                                   offenses described
                                            described on
                                                      on the
                                                          the warrant,
                                                              warrant, including
                                                                       including mail

   wire fraud
or wire fraudin
              inviolation
                violationof
                          of18
                            18U.S.C.  §§1341
                               U.S.C. §§ 1341and
                                              and1343.
                                                  1343. During
                                                        During the execution of the

search of the premises described in Attachment E, law enforcement personnel
search                                                            personnel are

authorized to
authorized  to press
               press the
                     the fingers
                         fingers (including
                                 (including thumbs)
                                            thumbs) of
                                                    of Christopher
                                                       Christopher J.
                                                                   J. Nohl to the Touch

ID sensor of the Apple
                 Apple brand device(s), such
                                        such as
                                             as an
                                                an iPhone,
                                                   iPhone, found
                                                           found at the premises for the

purpose
purpose of
        of attempting
           attemptingto
                      to unlock
                         unlock the
                                 the device
                                     device via Touch ID in order to search the contents

as authorized by this warrant.

       5.
       5.     For any electronic storage
                                 storage device,
                                         device, computer
                                                 computer hard drive,
                                                               drive, electronic device,

cellular telephone, tablet or other
                              other physical object upon
                                                    upon which electronic information
                                                                          information can

   recorded (hereinafter,
be recorded (hereinafter, "electronic         device") that
                          "electronic storage device") that is
                                                            is called
                                                               called for
                                                                       for by
                                                                           by this
                                                                               this warrant,
                                                                                    warrant, or

that might
that might contain
           contain things otherwise
                          otherwise called for by this warrant:
                                                       warrant:

              a.      evidence of who used, owned, or controlled the electronic storage

                                              2

             2:17-mj-00036-DEJ Filed
        Case 2:17-mj-00036-DEJ       03/31/17 Page 63 of
                               Filed03/31/17          of 65 Document 1
                                                         65 Document
           device at the
           device at  the time
                           time the
                                 the things
                                      things described
                                             described in
                                                       in this
                                                           this warrant
                                                                warrant were
                                                                        were created,

          edited, or deleted, such
                              such as logs, registry entries, configuration files,

          saved usernames and passwords, documents, browsing history,

          user profiles, email, email contacts, "chat,"
                                                "chat," instant
                                                         instant messaging
                                                                 messaging logs,

          photographs, and correspondence;

     b.
     b.   evidence of
                   of software
                       software that
                                that would
                                     would allow others to control the

          electronic storage
                     storage device,
                             device, such
                                     such as
                                          as viruses,
                                             viruses, Trojan horses,
                                                             horses, and
                                                                     and other

          forms of malicious
                   malicious software,
                             software, as well
                                          well as evidence of
                                                           of the
                                                              the presence
                                                                  presence or

          absence of
                  of security
                      security software
                                software designed
                                         designed to detect malicious software;
                                                                      software;

     c.
     c.   evidence of
                   of the
                      the lack
                          lack of
                               of such
                                  such malicious
                                       malicious software;
                                                 software;

     d.
     d.   evidence indicating
                   indicating how and when
                                      when the
                                           the electronic
                                               electronic storage device

          was accessed or
                       or used to determine
                                  determine the
                                            the chronological
                                                chronological context
                                                              context of

          electronic storage
                     storage device access,
                                    access, use,
                                            use, and
                                                 and events relating to crime

          under investigation;

     e.
     e.   evidence indicating the electronic
                                  electronic storage
                                             storage device
                                                     device user's
                                                            user's location
                                                                   location and
                                                                            and

          state of mind as it relates to the crime under investigation;

    f.
    f.    evidence of
                   of the
                      the attachment
                          attachment to the electronic storage device of other

          storage devices or similar containers
                                     containers for electronic evidence;

    g.
    g.    evidence of
                   of counter-forensic
                      counter-forensicprograms
                                       programs (and
                                                (and associated
                                                     associated data)
                                                                data) that
                                                                      that

          are designed to eliminate data
                                    data from
                                         from the
                                              the electronic
                                                  electronic storage device;

    h.
    h.    evidence of
                   of the
                      the times
                          times the electronic storage
                                               storage device was
                                                              was used;
                                                                  used;

    i.
    i.    passwords, encryption
                     encryption keys, and
                                      and other
                                          other access
                                                access devices that
                                                               that may be

                                   3

     2:17-mj-00036-DEJ Filed
Case 2:17-mj-00036-DEJ       03/31/17 Page 64 of
                       Filed03/31/17          of 65 Document 1
                                                 65 Document
                     necessary to access the electronic storage device;

              j.j.   documentation
                     documentation and
                                   and manuals
                                       manualsthat
                                               thatmay
                                                   maybe
                                                       be necessary
                                                          necessary to
                                                                    to access
                                                                       access the

                     electronic storage device or to conduct a forensic examination of the

                     electronic storage
                                storage device; and
                                                and

              k.
              k.     contextual information necessary to understand
                                                         understand the evidence

                     described in this attachment.

   used above,
As used above, the
               the terms
                   terms "records" and "information" include all of the foregoing items

of evidence in whatever
               whatever form and by whatever means they may have been created or

stored, including
stored, includingany
                  anyform
                     form of
                          of electronic
                             electronic storage device or electronic storage; any

handmade form
handmade  form(such
               (such as
                     as writing);
                        writing); any mechanical form (such as
                                                            as printing
                                                               printing or typing);

and any
and any photographic
        photographic form.




                                            4

       Case 2:17-mj-00036-DEJ Filed
       Case 2:17-mj-00036-DEJ Filed03/31/17
                                    03/31/17 Page 65 of
                                                     of 65 Document 1
                                                        65 Document
AO 93 (rev. 11/13) Search and Seizure Warrant


                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Wisconsin
          In the Matter of the Search of:

  3240 N. Summit Avenue, Milwaukee, WI
                                                                                       CaseNo.
                                                                                       Case No. 1          m 03

                                                 SEARCH AND SEIZURE
                                                            SEIZURE WARRANT
To:       Any authorized law enforcement officer

An application
    application by           law enforcement officer or an attorney for the government requests the search of the following person
                by a federal law
   property located in the Eastern District of Wisconsin:
or property
See Attachment E



                                any recorded testimony, establish probable cause to search and seize the person or property described
I find that the affidavit(s) or any
above and that such search will reveal:
See Attachment F




YOU-ARE
YOU         COMMANDED to
       ARE COMMANDED        toexecute   thiswarrant
                               executethis   warrantON
                                                     ON ORORBEFORE
                                                              BEFORE AltA.    A. re.11
                                                                                  re /4         ) 20/ (not to exceed 14 days)
2 in the
®'in  thedaytime
          daytimebetween
                 between 6:00 a.m. and 10:00
                                       10:00p.m.
                                              p.m. 22at any time
                                                        at any    in in
                                                               time  thethe
                                                                          day orornight
                                                                            day     nightbecause
                                                                                          becausegood  causehas
                                                                                                  goodcause  has been
                                                                                                                 been established.
                                                                                                                      established.

Unless delayed           authorized below, you must give a copy of the warrant and a receipt for the property taken to the
       delayed notice is authorized
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
person from
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required
by
by law
   law and
       andpromptly
            promptlyreturn
                     returnthis
                            thiswarrant
                                 warrantand
                                         andinventory       HonorableDavid
                                              inventorytotoHonorable  DavidE.
                                                                            E. Jones
                                                                               Jones
                                                                     (United States Magistrate Judge)

E1 Pursuant to
E1 Pursuant  to 18
                18 U.S.C.
                   U.S.C. §§ 3103a(b),
                             3103a(b), I find that               notification may have an adverse result listed in 18 U.S.C.
                                              that immediate notification
                                    and authorize the officer executing this warrant to delay notice to the person who, or whose
§ 2705 (except for delay of trial), and
property, will be searched or seized (check the appropriate box)
   ❑ for          days (not to exceed 30)           CI                   justifying, the later specific
                                                              the facts justifying,
                                                    CI until, the                              specific date of



Date and time issued:                      ci\       -2.4D
                                                                                    — Judge's
                                                                                    —  Judge's sigi lure
                                                             :
City and State: Milwaukee, Wisconsin                                 Honorable David E. Jones                 , U.S. Magistrate Judge
                              Case
                              Case 2:17-mj-00036-DEJ
                                   2:17-mj-00036-DEJ Filed
                                                     Filed03/31/17  Page 1datlf
                                                                    Pad'ell of 8a'11566tament
                                                           03/31/17 Pad'elldatlf   Document 2
                                                                                 a'11566tament
AO 93 (mod. 5/141 Search and Seizure Warrant

                                                              Return
Case No:                                       Date and time warrant executed:               Copy of warrant and inventory left with:
                                                   2.,2_                                     cor a ‘-.-SOPY \ €r"       jj.4% (-) r-1\          cc r
             r\ C\ '
    \ — \ '' r\    '           jj              2 I 2 2 1 ,,)) c--: t - k
                                                                                                   a ''.- SOPY \ €r "             r-1\             r \\ ) )

                                                                                                 nc nr \C.c, —,
                                                                                                    nr\c,c,---•             Q-kr            '-, -,
                                                                                                                            Q--krcCv,v,--,-'-,- ---",';'—
Inventory made in the presence of:

     c 'E'       c   c.:0-iho,, fm,
                 c " CO-'11c
Inventory of the property taken and/or name of any person(s) seized:




                                                           Certification
                                                                                                                                                              •
   I declare under penalty of perjury that this inventory is correct and was
                                                                         was returned along with the original warrant to the
undersigned judge.


Date: '6
       6 11 ''''' 1
                                                                                 Ex cc t in:
                                                                                         in o cer s signa ure
                                                                                                          are



                                                                             P`
                                                                             P`    ei'-r e„t",3
                                                                                ei'-      r e„t 1
                                                                                Printed ;Tame
                                                                               Printed  ;Tame and title

                                                                                                                        /
Subscribed, sworn to, and returned before me this date:

                                                                                                               err i

Date:       ,
                                                                                 United  StatesMagistrate
                                                                                 United States  MagistratettdAe
                                                                                                            tap



                          Case
                          Case 2:17-mj-00036-DEJ
                               2:17-mj-00036-DEJ Filed
                                                 Filed 03/31/17 Page 22 of 8 Document
                                                       03/31/17 Page          Document
                                                                              Doc ment 2
                                           ATTACHMENT

                In the Matter
                       Matterof
                              ofthe
                                 theSearch
                                     Search of 3240 N. Summit Ave., Milwaukee, WI
                                            of 3240

                                         Case No.
                                         Case No.17-M-036
                                                  17-M-036

                                    Inventory of Property
                                    Inventory of Property Taken
                                                          Taken



1.    Stones and boxes of
                        of stones
2.    Images of phones (imaged phones not  not seized)
                                               seized)
3.    Images of
              of computers (imaged computers not  not seized)
                                                      seized)
4.    Bank records, receipts, invoices, financial
                                        financial documents, and ledgers
5.    Gem evaluations
6.    Microsoft tablet
7.    External hard drive
8.    Thermaltake computer
9.    Appraisals and appraisal book
10.   Chrysalis
      Chrysalis and
                and Greenpoint
                    Greenpoint documents
11.   Thumb drives




         Case
         Case 2:17-mj-00036-DEJ
              2:17-mj-00036-DEJ Filed
                                Filed 03/31/17         of 8 Document
                                               Page 33 of
                                      03/31/17 Page                   2
                                                             Document 2
ATTACHMENT E
ATTACHMENT

The property
    property to
              to be
                 be searched
                    searchedisis 3240    Summit Avenue,
                                 3240 N. Summit Avenue, Milwaukee,
                                                        Milwaukee, WI;
                                                                   WI; it is a red brick,

                         residence that
two-story, single-family residence that belongs to Shannon
                                                   Shannon Graewin
                                                           Graewin and at which

                                 J. Nohl.
Graewin resides with Christopher J. Nohl. The property includes
                                                       includes a two-car garage and a

driveway. Pictured
driveway.  Picturedin
                    inthe
                       the driveway
                           driveway isisaablack
                                          black Cadillac
                                                Cadillac with
                                                         with a Wisconsin license plate
                                                                                  plate of
                                                                                        of 308-

YGC.

                                                         404




                                                         •   "OP,




                                                                    t •g




                                         1-•


           Non;trood
                ' I- 11   tramr•—•---,




         Case 2:17-mj-00036-DEJ
              2:17-mj-00036-DEJ Filed 03/31/17 Page 4 of
                                Filed03/31/17         of 88 Document
                                                            Document 2
      ATTACHMENT F

      1.                 relating to violations
             All records relating    violations of
                                                ofthe
                                                   thestatutes
                                                       statutes listed
                                                                 listed on
                                                                        on the
                                                                            thewarrant
                                                                               warrant and
                                                                                       and

involving Christopher
involving ChristopherJ.J. Nohl,
                          Nohl, Michael
                                Michael Hull,
                                        Hull, and
                                              and Patrick
                                                  Patrick Hull
                                                          Hullsince
                                                               since February
                                                                     February6,
                                                                              6, 2013,
                                                                                 2013,

including:

      a.
      a.             containing any
             Records containing any communications between or among Christopher
                                                                    Christopher J.

                           Hull, Patrick Hull, Shannon Graewin, Pamela Kirchen,
             Nohl, Michael Hull,

             Chadwick Keller, Lauren
                              Lauren Kelly, Ambika Sharma Dziak, William

             Metropolis, and James Zigras;

      b.     Records containing
                     containing any
                                any communications, documents, or information
                                                                  information

             related to Greenpoint
                        GreenpointTactical
                                   Tactical Fund,
                                            Fund,LLC;
                                                  LLC; Chrysalis
                                                       Chrysalis Financial,
                                                                 Financial, LLC;

             Chrysalis Holding
                       Holding Company;
                               Company; GP
                                        GP Rare Earth, LLC; Bluepoint Investment
                                                       LLC; Bluepoint  Investment

             Counsel, LLC;
                      LLC; Greenpoint
                           Greenpoint Asset Management, LLC; or
                                                             or Greenpoint
                                                                Greenpoint Asset

             Management
             Management II,
                        II, LLC;

      c.
      c.     Records containing
                     containing any
                                any communications, documents, or information
                                                                  information

             related to the purchase,
                            purchase, sale, or storage of gems and minerals by, or for the

             benefit of, Greenpoint
                         Greenpoint Tactical
                                    Tactical Fund,
                                             Fund, LLC;
                                                   LLC; Chrysalis
                                                        Chrysalis Financial, LLP; or GP

             Rare Earth, LLC; and
                              and

      d.     Records of
                     of communications,
                        communications, documents,
                                        documents, or information
                                                      information related to the

             valuation of gems, minerals, or stones
             valuation                       stones held
                                                    held by,
                                                         by, or for the benefit of,

             Greenpoint
             Greenpoint Tactical Fund,
                                 Fund, LLC; Bluepoint Investment
                                                      Investment Counsel,
                                                                 Counsel, LLC;
                                                                          LLC;

                       Holding Company;
             Chrysalis Holding Company; Chrysalis
                                        Chrysalis Financial,
                                                  Financial, LLP; Greenpoint
                                                                  Greenpoint Asset

             Management, LLC;
             Management,      Greenpoint Asset
                         LLC; Greenpoint Asset Management
                                               ManagementII,
                                                          II, LLC;
                                                              LLC; or GP Rare




        Case 2:17-mj-00036-DEJ
             2:17-mj-00036-DEJ Filed 03/31/17 Page 5 of
                               Filed03/31/17         of 88 Document
                                                           Document 2
               Earth, LLC.
               Earth,

       2.
       2.      All gems, minerals,
                         minerals, or stones
                                      stones held by, or for the benefit of,
                                                                         of, Greenpoint
                                                                             Greenpoint

Tactical Fund,
         Fund, LLC;
               LLC;Bluepoint
                    BluepointInvestment
                              Investment Counsel,
                                         Counsel, LLC;
                                                  LLC;Chrysalis
                                                       ChrysalisHolding
                                                                Holding Company;
                                                                        Company;

Chrysalis Financial, LLP;
                     LLP; Greenpoint
                          Greenpoint Asset Management, LLC; Greenpoint
                                                            Greenpoint Asset
                                                                       Asset

Management II,
Management  II,LLC;
               LLC; or GP Rare Earth,
                               Earth, LLC.

       3.
       3.      All of
                   of the
                      the above-described
                          above-described records
                                          records and
                                                  and gems, minerals, or stones
                                                                         stones may be

found in
      in the
         the vehicle
             vehicle found
                     found at
                           at the
                               the residence,
                                    residence, aa black
                                                  black Cadillac
                                                        Cadillac with
                                                                 with aa Wisconsin license

         308-YGC. The
plate of 308-YGC. Theagents
                      agentssearching
                             searching for
                                        forsuch
                                            suchitems
                                                 items have
                                                       have authority
                                                            authority to search
                                                                         search this

vehicle.

       4.
       4.                     storage devices or
               Any electronic storage         or electronic
                                                 electronic media
                                                            media that
                                                                   that were
                                                                        were or
                                                                             or may
                                                                                may have

been used as a means to commit the offenses
                                   offenses described
                                            described on
                                                      on the
                                                         the warrant,
                                                             warrant, including
                                                                      including mail

or wire fraud
        fraud in
               inviolation
                 violationof
                           of 18
                              18 U.S.C. §§
                                        §§1341
                                           1341and
                                                and1343.
                                                    1343. During
                                                          During the execution of the

search of the premises described in Attachment E, law
                                                  law enforcement personnel are

authorized to
authorized to press
              press the
                    the fingers
                        fingers (including
                                (including thumbs)
                                           thumbs) of
                                                   of Christopher
                                                      Christopher J.
                                                                  J. Nohl to the Touch

ID sensor of
          of the
             the Apple
                 Apple brand device(s), such
                                        such as
                                             as an
                                                an iPhone,
                                                   iPhone, found
                                                           found at the premises for the

purpose
purpose of attempting
           attempting to
                       to unlock
                          unlock the
                                 the device
                                     device via Touch ID in order to search the contents

as authorized by this warrant.

       5.
       5.      For any electronic
                       electronic storage
                                  storage device,
                                          device, computer
                                                  computer hard drive,
                                                                drive, electronic device,

cellular telephone, tablet or other physical object upon
                                                    upon which electronic information
                                                                          information can

   recorded (hereinafter,
be recorded (hereinafter, "electronic storage device")
                                              device") that
                                                        that is called
                                                                called for
                                                                       for by
                                                                           by this
                                                                               this warrant,
                                                                                    warrant, or

that might contain things otherwise called for by
                                               by this
                                                  this warrant:
                                                       warrant:

              a.      evidence of
                               of who
                                  who used, owned, or controlled the electronic storage
                                              2

           Case 2:17-mj-00036-DEJ
                2:17-mj-00036-DEJ Filed 03/31/17 Page 6 of
                                  Filed03/31/17         of 88 Document
                                                              Document 2
         device at the time
                       time the
                            the things described in
                                                 in this
                                                    this warrant
                                                         warrant were created,

         edited,
         edited, or deleted,
                    deleted, such
                             such as
                                  as logs,
                                     logs, registry entries,
                                                    entries, configuration
                                                             configuration files,

         saved usernames and
                         and passwords,
                             passwords, documents,
                                        documents, browsing history,

         user profiles, email, email contacts, "chat,"  instant messaging logs,
                                               "chat," instant

         photographs, and correspondence;

    b.
    b.            of software
         evidence of software that would
                                   would allow others to control the

                    storage device, such
         electronic storage         such as viruses, Trojan horses,
                                                            horses, and
                                                                    and other

         forms of malicious software, as well as evidence of the presence or

                 of security
         absence of security software
                             software designed to detect malicious software;

    c.
    c.   evidence of the lack of
                              of such
                                 such malicious software;
                                                software;

    d.   evidence indicating how and
                                 and when
                                     when the
                                           the electronic
                                               electronic storage device

         was accessed or used to determine
         was                     determine the
                                            the chronological
                                                chronological context
                                                              context of

         electronic storage device access, use,
                                           use, and
                                                and events relating to crime

         under investigation;

    e.
    e.   evidence indicating the electronic storage device user's
                                                           user's location and
                                                                           and

         state of mind as it relates to the crime under
                                                  under investigation;

    f.
    f.   evidence of the attachment
                         attachment to the
                                       the electronic storage device of other

         storage devices or similar containers
                                    containers for electronic evidence;

    g.
    g.   evidence of
                  of counter-forensic
                     counter-forensic programs
                                      programs (and
                                               (and associated
                                                    associated data)
                                                               data) that

         are designed
             designed to
                      to eliminate
                         eliminate data
                                   data from
                                        from the
                                              the electronic
                                                  electronic storage device;

    h.   evidence of the times the electronic storage
                                              storage device was
                                                             was used;

   i.
   i.    passwords,
         passwords, encryption
                    encryption keys,
                               keys, and
                                     and other
                                         other access
                                               access devices that may be

                                 3


Case 2:17-mj-00036-DEJ
     2:17-mj-00036-DEJ Filed 03/31/17 Page 7 of
                       Filed03/31/17         of 88 Document
                                                   Document 2
                     necessary to access the electronic storage device;

              j.j.   documentation and
                     documentation and manuals
                                       manualsthat
                                               thatmay
                                                   maybe
                                                       be necessary
                                                          necessary to
                                                                    to access the

                     electronic storage device or to conduct
                                                     conduct a forensic examination of the

                     electronic storage
                                storage device; and
                                                and

              k.
              k.     contextual information necessary to
                                                      to understand
                                                         understand the evidence

                     described in this attachment.

   used above,
As used above, the terms
                   terms "records" and
                                   and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or

stored,
stored, including
        including any
                  any form
                      form of
                           of electronic storage device or electronic storage;
                                                                      storage; any

handmade form
handmade  form (such
                (such as
                      as writing);
                         writing); any
                                   any mechanical form (such as printing
                                                                printing or typing);

and any photographic form.
and




                                            4


        Case 2:17-mj-00036-DEJ
             2:17-mj-00036-DEJ Filed 03/31/17 Page 8 of
                               Filed03/31/17         of 88 Document
                                                           Document 2
